


Exhibit 10.9

 

LEASE AGREEMENT

 

by and between

 

INDIANAPOLIS AIRPORT AUTHORITY

 

and

 

AAR AIRCRAFT SERVICES, INC.

 

Dated: December 19, 2014

 

--------------------------------------------------------------------------------


 

Index to IMC Lease Agreement

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

2

 

 

 

Section 101.

Definitions below:

2

 

 

 

ARTICLE II.

LEASE OF LEASED PREMISES; OWNERSHIP OF IMPROVEMENTS AND EQUIPMENT; USE OF LEASED
PREMISES

11

 

 

 

Section 201.

Lease of Leased Premises

11

Section 202.

Ownership of Improvements and Equipment

11

Section 203.

Master Lists of Equipment and Excluded Property

11

Section 204.

Condition of Leased Premises

11

Section 205.

Possession of Bays; Activation; De-Activation

12

Section 206.

Use of Leased Premises; Prohibited Uses

14

Section 207.

On-Call Hangar Bay

15

 

 

 

ARTICLE III.

REPRESENTATIONS, WARRANTIES AND COVENANTS

16

 

 

 

Section 301.

Representations, Warranties and Covenants by Authority

16

Section 302.

Representations, Warranties and Covenants by Tenant

18

 

 

 

ARTICLE IV.

OPTION TO EXPAND LEASED PREMISES; MACHINE, COMPOSITE, INTERIOR SHOPS

20

 

 

 

Section 401.

Tenant’s Option to Expand Leased Premises

20

Section 402

Machine, Composite and Interior Shops

20

 

 

 

ARTICLE V.

TERM; EXTENSION PERIODS

22

 

 

 

Section 501.

Term; Extension Option

22

Section 502.

Right to Terminate Upon Certain Events

22

Section 503.

Rights at Expiration/Termination

23

Section 504.

Early Termination Rights

24

 

 

 

ARTICLE VI.

RENTALS, FEES AND RECORDS

27

 

 

 

Section 601.

Rental

27

Section 602.

Field Use Charge

34

Section 603.

Time and Place of Payments

35

Section 604.

Delinquent Rentals

35

Section 605.

Authority Incentives

35

 

 

 

ARTICLE VII.

OBLIGATIONS OF TENANT

39

 

 

 

Section 701.

Payment of Rental and Other Amounts

39

Section 702.

Operation and Use of Leased Premises

39

Section 703.

Trash, Garbage, Recyclables and Other Refuse; Outside Storage

40

Section 704.

Licenses and Permits

41

Section 705.

Hazardous Materials

41

Section 706.

Industrial Discharge Permit; Air and Water Quality Permits

46

Section 707.

Signs

47

Section 708.

Rules and Regulations for Safety, Care and Cleanliness

48

 

--------------------------------------------------------------------------------


 

Section 709.

Taxes

48

Section 710.

Nondiscrimination

48

Section 711.

Civil Rights

49

Section 712.

Affirmative Action

49

Section 713.

INTENTIONALLY OMITTED

49

Section 714.

Observance of Statutes

49

Section 715.

Hazard Lights

50

Section 716.

Liens

50

Section 717.

Tenant to Maintain Organizational Existence

50

Section 718.

Advances by Authority

50

 

 

 

ARTICLE VIII.

OBLIGATIONS OF AUTHORITY

51

 

 

 

Section 801.

Ingress and Egress

51

Section 802.

Quiet Enjoyment of the Leased Premises

51

Section 803.

Operation as a Public Airport

51

Section 804.

Operation of Facilities

51

Section 805.

Authority Permits

52

Section 806.

Authority Agreements

52

 

 

 

ARTICLE IX.

COMPLIANCE WITH SECURITY REQUIREMENTS

53

 

 

 

Section 901.

Security Agreement

53

Section 902.

Security Rules and Regulations of Authority, FAA and TSA

53

 

 

 

ARTICLE X.

MAINTENANCE, REPAIRS AND REPLACEMENTS

54

 

 

 

Section 1001.

Maintenance, Repairs and Replacements to Facilities and Leased Premises (other
than Equipment)

54

Section 1002.

Maintenance Repairs and Replacements of and to Equipment

55

Section 1003.

Prompt Notification of Damage, Defects or Malfunction

56

Section 1004.

Access to Leased Premises

57

Section 1005.

Inventory of Equipment at Leased Premises

51

 

 

 

ARTICLE XI.

FACILITIES OPERATIONS AND SERVICES

59

 

 

 

Section 1101.

Services

59

Section 1102.

Authority Not Liable for Malfunctions

60

Section 1103.

Utilities to Be Obtained and Maintained by Tenant

60

Section 1104.

Energy and Utility Conservation

60

Section 1105.

Reimbursement by Tenant

61

Section 1106.

IMC Facility Oversight Committee

61

 

 

 

ARTICLE XII.

FINANCIAL SECURITY

62

 

 

 

Section 1201.

Guaranty

62

 

 

 

ARTICLE XIII.

AUTHORITY’S RESERVATIONS

63

 

 

 

Section 1301.

Improvement, Relocation or Removal

63

Section 1302.

Inspection of Leased Premises; Exhibition of Leased Premises

63

Section 1303.

Subordination to U.S. Government

63

Section 1304.

Suspension of Lease Agreement

64

 

--------------------------------------------------------------------------------


 

ARTICLE XIV.

COMMON AREAS

65

 

 

 

Section 1401.

Definition

65

Section 1402.

Tenant’s Use of Common Areas

65

Section 1403.

Maintenance

65

Section 1404.

Reservation of Rights

65

 

 

 

ARTICLE XV.

INSURANCE

67

 

 

 

Section 1501.

Authority’s Insurance

67

Section 1502.

Tenant’s Insurance

67

Section 1503.

Application of Insurance Proceeds

68

Section 1504.

Release and Waiver of Subrogation

68

 

 

 

ARTICLE XVI.

CASUALTY DAMAGE AND CONDEMNATION

69

 

 

 

Section 1601.

Damage by Casualty

69

Section 1602.

Condemnation

71

 

 

 

ARTICLE XVII.

GENERAL INDEMNITY

73

 

 

 

Section 1701.

Tenant Indemnity

73

Section 1702.

Authority Indemnity

74

 

 

 

ARTICLE XVIII.

EVENTS OF DEFAULT BY AUTHORITY

77

 

 

 

Section 1801.

Events of Default by Authority

77

Section 1802.

Remedies of Tenant on Default

77

Section 1803.

No Additional Waiver Implied By One Waiver; Consents to Waiver

77

Section 1804.

Delay Not a Waiver

77

Section 1805.

No Remedy Exclusive

77

Section 1806.

Notice of Termination

78

 

 

 

ARTICLE XIX.

EVENTS OF DEFAULT BY TENANT

79

 

 

 

Section 1901.

Events of Default By Tenant

79

Section 1902.

Certain Remedies of the Authority on Rental Default

81

Section 1903.

Additional Remedies of Authority on Default

81

Section 1904.

Tenant to Remain Liable for Payments; Reletting

81

Section 1905.

Disposition of Excluded Property

82

Section 1906.

No Remedy Exclusive

82

Section 1907.

No Additional Waiver Implied By One Waiver; Consents to Waiver

82

Section 1908.

Notice of Termination

82

Section 1909.

Possession by Authority

82

Section 1910.

Delay Not A Waiver

82

 

 

 

ARTICLE XX.

RIGHTS UPON TERMINATION

84

 

 

 

Section 2001.

Improvements

84

Section 2002.

Excluded Property

84

 

 

 

ARTICLE XXI.

ASSIGNMENT AND SUBLETTING; RIGHT OF FIRST REFUSAL AND LEASE OF AVAILABLE SPACE

85

 

 

 

Section 2101.

Subleases and Assignments

85

Section 2102.

Subletting

85

 

--------------------------------------------------------------------------------


 

Section 2103.

Payments from Assignees, Subtenants or Occupants

86

Section 2104.

Mortgages Prohibited

86

 

 

 

ARTICLE XXII.

GENERAL PROVISIONS

87

 

 

 

Section 2201.

Non-Interference with Operation of Airport

87

Section 2202.

Binding Upon Successors and Assigns; No Intent to Benefit Third Parties

87

Section 2203.

Entire Agreement; Amendments

87

Section 2204.

Waiver

87

Section 2205.

Section Headings

87

Section 2206.

Governing Law; Interpretation

87

Section 2207.

Relationship

88

Section 2208.

Notices

88

Section 2209.

Counterparts

88

Section 2210.

Exculpation of Directors and Officers; Limited Liability

88

Section 2211.

Covenants Concerning the Other Lease Agreements and Bond Issues

89

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (hereinafter called this “Lease Agreement” or this “Lease”)
is made and entered into as of the          day of              , 2014 (the
“Execution Date”), by and between the INDIANAPOLIS AIRPORT AUTHORITY, a
municipal corporation existing under and by virtue of the laws of the State of
Indiana (the “Authority”), and AAR AIRCRAFT SERVICES, INC., a corporation
incorporated in the State of Illinois and authorized to do business in the State
of Indiana, with its principal office at 1100 North Wood Dale Road, Wood
Dale, Illinois 60191 (“Tenant”).

 

WITNESSETH THAT:

 

WHEREAS, the Authority owns and operates the Airport; and

 

WHEREAS, the Authority owns and holds a leasehold interest in the Land and the
Facilities that have been developed on the Land; and

 

WHEREAS, Tenant is engaged in the aviation and aerospace business, including the
business of providing aircraft maintenance, repair and overhaul services to
commercial airlines and other operators of aircraft, and related services; and

 

WHEREAS, the Authority and Tenant entered into a lease agreement dated June 14,
2004 as amended, (the “Initial Lease”) for the leasing of a portion of the Land
and Facilities at the Indianapolis Maintenance Center (sometimes hereinafter
referred to as the IMC); and

 

WHEREAS, the Authority and Tenant have reached agreement on terms for this new
lease (the “Lease Agreement” or the “Lease”) for a period of ten (10) additional
years following the termination of the Initial Lease; and

 

WHEREAS, the Authority shall lease to Tenant pursuant to this Lease Agreement
the leasehold interests of the Authority in the Leased Premises, which
constitute a portion of the Land and Facilities; and

 

WHEREAS, Tenant desires to lease the Leased Premises upon the terms and
conditions hereinafter stated:

 

NOW, THEREFORE, in consideration of the mutual covenants and payments herein
contained, the Authority and Tenant hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE 1.

 

DEFINITIONS

 

Section 101.                             Definitions below:

 

“145 Certificate” has the meaning set forth in Section 302(G) of this Lease.

 

“Act” means Indiana Code 8-22-3.

 

“Activate” or “Activation” has the meaning set forth in Section 205(A) of this
Lease.

 

“Activation Notice” has the meaning set forth in Section 205(A) of this Lease.

 

“Actual Facilities Costs and Expenses” has the meaning set forth in
Section 601(B)(2) of this Lease.

 

“Additional Rent” has the meaning set forth in Section 60l(B)(l) of this Lease.

 

“Affiliate” means any entity, directly or indirectly, controlled by,
controlling, or under common control with Tenant.

 

“Air Operations Area” means any portion of the Airport designed and used for
landing, taking off, or surface maneuvering of airplanes.

 

“Airport” means the Indianapolis International Airport.

 

“Airport Director” means the Executive Director of the Airport.

 

“Apron” means that area shown on Exhibit I to this Lease, as the same may be
amended by the Authority from time to time.

 

“Authority” means the Indianapolis Airport Authority, a municipal corporation
duly organized and operating under the laws of the State, including the Act, or
any successor thereto or assignee thereof.

 

“Authority Permits” has the meaning set forth in Section 704 of this Lease.

 

“Authority’s Non-Compliance Notice” has the meaning set forth in
Section 705(D) of this Lease.

 

“Baseline Environmental Audit” has the meaning set forth in Section 705(C) of
this Lease.

 

“Base Rent” has the meaning set forth in Section 601(A)(l) of this Lease.

 

“Bay” means that separate area, within a Hangar, which comprises approximately
one­half (1/2) of the Hangar.  A “Bay” includes all of the office, storage, and
employee support space associated with that particular Bay.

 

2

--------------------------------------------------------------------------------


 

“Bond Issues” means the City Bonds, the State Bonds, and the Special Facility
Bonds.

 

“Casualty” has the meaning set forth in Section 160l(A)(l) of this Lease.

 

“City Bonds” means one or more series of tax-exempt revenue bonds, including
refunding bonds, issued by the Redevelopment Authority payable solely from lease
rentals from legally available funds of the Commission.

 

“Commencement Date” means December 1, 2014.

 

“Commission” means the Metropolitan Development Commission of Marion
County, Indiana, acting as the Redevelopment Commission of the City of
Indianapolis, Indiana.

 

“Commission Lease Agreement” means the Commission Lease Agreement dated as of
December 1, 1991 between the Commission and the Authority, as the same has been
or may hereafter be amended or supplemented from time to time.

 

“Common Area” has the meaning set forth in Section 1401 of this Lease.

 

“Composite Shop” means the area at the Facilities that is described in
Exhibit B.

 

“Condemnation” has the meaning set forth in Section 1602(A) of this Lease.

 

“Corporate Overhead” has the meaning set forth in Section 60l(C)(3)(c) of this
Lease.

 

“Corporate Overhead Allocation Guidelines” has the meaning set forth in
Section 601(C)(3)(c) of this Lease.

 

“Employees” means, as to Tenant or its subtenants, respectively, Persons who are
either employed directly or indirectly by Tenant or a subtenant, respectively,
or are contracted by Tenant or a subtenant, respectively, to perform day-to-day
work that would otherwise be performed by employees of Tenant or a subtenant,
respectively.

 

“Entity” means any corporation, partnership, limited partnership, limited
liability partnership, joint venture, association, limited liability company,
joint-stock company, trust, or other entity or unincorporated association, or
any Governmental Entity.’

 

“Environmental Audits” has the meaning set forth in Section 705(D) of this
Lease.

 

“Environmental Laws” means all Federal, State and local laws, including without
limitation all statutes, regulations, ordinances, codes, rules, policies,
orders, decrees, guidance, guidelines, conditions, permits issued to the
Authority, and other governmental restrictions and requirements, relating to the
environment or Hazardous Materials, and shall include, without limitation, the
Federal Comprehensive Environmental Response, Compensation and liability Act of
1980 as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Federal Solid Waste Disposal Act, the Occupational Safety and Health Act, the
Federal Water Pollution Control Act, the Federal Clean Air Act, the Federal
Clean Water Act, the Resource Conservation and Recovery Act of 1976, the Safe
Drinking Water Act,

 

3

--------------------------------------------------------------------------------


 

the Toxic Substances Control Act, the Refuse Act, the Hazardous Materials
Transportation Act, the Emergency Planning and Community Right-to-Know Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Endangered Species Act,
the National Environmental Policy Act, regulations of the Environmental
Protection Agency, regulations of the Nuclear Regulatory Agency, the Indiana Air
and Water Pollution Control Law, the Indiana Groundwater Protection Act, the
Indiana Hazardous Waste Law, the Indiana Underground Storage Tanks Act, the
Indiana Wastewater Management Law, the Indiana Fish and Wildlife Act, the
Indiana Flood Control Act, the Indiana Environmental Policy Act, the Indiana
Environmental Management Act, regulations of any State Department of Natural
Resources or State Environmental Protection Agency, Environment, Health and
Safety Requirements, and any amendments or supplements thereto and any rules or
regulations promulgated pursuant thereto or in connection therewith, as now or
anytime hereafter in effect.  The term “Environmental Laws” shall include
regulations, ordinances, codes, rules, policies, guidance, guidelines,
conditions, restrictions and requirements relating to the environment or
Hazardous Materials that are issued, passed or imposed by the Authority, whether
now or hereafter in effect, to the extent those regulations, ordinances, codes,
rules, policies, guidance, guidelines, restrictions or requirements are or would
be generally applicable to any tenant or other Person who is operating or
conducting business at the Airport or to the extent generally applicable to the
public.

 

“Environment, Health and Safety Requirements” means all of the terms and
conditions of all permits, licenses, and other authorizations which are required
under, and all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables which are
contained in, any and all Laws relating to public health and safety, worker
health and safety, or pollution or protection of the environment, including
without limitation Environmental Laws relating to emissions, discharges,
releases, or threatened releases of Hazardous Materials into ambient air,
surface water, ground water, or lands, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Hazardous Materials.

 

“Equipment” means the equipment, fixtures, permanent inventory, tangible
personal property, tooling (including general tooling and aircraft maintenance
tooling), or other items of property made available by the Authority to Tenant
in either the Machine Shop, Composite Shop and the Interior Shop (the “Shop
Equipment”) or in the remaining Leased Premises (the “Hangar Equipment”) whether
now owned or hereafter acquired, all as identified on the Authority’s Master
List of Equipment from time to time, and all products and proceeds thereof.

 

“Estimated Completion Date” has the meaning set forth in Section 1601 (C) of
this Lease.

 

“Event of Default” means, with respect to Tenant, any of the Events of Default
set forth in Section 1901 hereof and, with respect to the Authority, any of the
Events of Default set forth in Section 1801 hereof.

 

“Excluded Property” means the equipment, permanent inventory or tangible
personal property of Tenant located at the Leased Premises, as identified on
Tenant’s Master List of Excluded Property from time to time; provided, however,
that aircraft parts inventory, shop supplies, and office supplies shall always
be Excluded Property and need not be identified on the Master List of Excluded
Property.

 

“Excluded Systems” means those utilities and/or building systems at the
Facilities that the Authority and Tenant mutually determine that the Authority
will not be obligated to make operational or to furnish to Tenant under this
Lease. Among other utilities and/or building systems that may be

 

4

--------------------------------------------------------------------------------


 

Excluded Systems, the fueling system at the Facilities shall be deemed to be an
“Excluded System”. Once the Authority and Tenant have mutually determined that a
particular utility or building system is an “Excluded System” that utility or
building system shall thereafter remain an “Excluded System” unless the
Authority and Tenant mutually agree otherwise.

 

“Execution Date” has the meaning set forth in the Preamble to this Lease.

 

“Extension Notice” has the meaning set forth in Section 501(B)(1)(a) of this
Lease.

 

“Extension Option” has the meaning set forth in Section 501(B)(1) of this Lease.

 

“Extension Term” has the meaning set forth in Section 501(B)(1) of this Lease.

 

“FAA” means the Federal Aviation Administration.

 

“Facility” or “Facilities” means (a) the buildings, structures, improvements and
facilities located on the Land, whether now or hereafter existing and wherever
located; and (b) any extensions, improvements, replacements, and additions to
and personal property (including, without limitation, equipment, fixtures and
permanent inventory) for such buildings, structures, improvements and
facilities, whether now or hereafter existing, that are located on the Land.

 

“Facilities Manager” means the Person designated by the Authority, from time to
time, to be located “on-site” and to serve as the “facilities manager” for the
Facilities.

 

“Facilities Systems” means those Utilities and building systems, other than
Excluded Systems, that are applicable to a particular area within the Leased
Premises, which exist and shall be operable as of the Activation Date for that
particular area of the Leased Premises.

 

“Final Audit” had the meaning set forth in Section 1005(B)(2) of this Lease.

 

“GAAP” has the meaning set forth in Section 601(C)(3) of this Lease.

 

“Governmental Entity” means any court, government agency, department,
commission, board, bureau, office, officer or instrumentality of the United
States, any local, county, state, federal or political subdivision thereof, or
any foreign governmental entity of any kind, including but not limited to the
Authority.

 

“Gross Sales” has the meaning set forth in Section 601(C)(3) of this Lease.

 

“Group” has the meaning set forth in Section 601(C)(3) of this Lease.

 

“Group/Corporate Expenses” has the meaning set forth in Section 60l(C)(3) of
this Lease.

 

“Group Overhead” has the meaning set forth in Section 601(C)(3)(b) of this
Lease.

 

“Hangar” means those areas at the Facilities that are described as “hangars” in
Exhibit B.  Each Hangar (with the exception of Hangar 4) consists of two
(2) Bays.

 

5

--------------------------------------------------------------------------------


 

“Hangar 4 Office Space” means the areas identified as such within Exhibit B.

 

“Hazardous Materials” means any hazardous or toxic substance and any pollutant
or contaminant, material or waste which is or becomes regulated by any local
Governmental Entity, the State of Indiana or the United States Government,
including, without limitation, any material or substance which is (a) petroleum,
batteries, or liquid solvents or similar chemicals, (b) asbestos,
(c) radioactive material or waste, (d) polychlorinated biphenyls (“PCBs”),
(e) designated as a “hazardous substance” pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. § 1317), (f) defined as a “hazardous
waste” pursuant to Section 1004 of the Federal Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. §6903), or pursuant to
Section 13-11-2-99 of the Indiana Code, or determined to be a “hazardous waste”
under Section 13-22-2-3(b) of the Indiana Code, (g) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. § 9601 et seq. (42 U.S.C. § 9601), or
pursuant to Section 13-11-2-98 of the Indiana Code, (h) regulated under the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) or defined as a PCB
pursuant to Section 13-11-2-155 of the Indiana Code, (i) defined as a
“contaminant” pursuant to Section 13-11-2-42 of the Indiana Code, or G) any
other substance or material similarly classified by any other federal, state or
local Law or by any rule or regulation promulgated or adopted pursuant thereto,
whether now existing or hereinafter enacted.

 

“IDP” refers to Industrial Discharge Permit and has the meaning set forth in
Section 706(A) of this Lease.

 

“Improvement-Related Permits” has the meaning set forth in
Section 605(B)(2)(c) of this Lease.

 

“Improvement Rent Credits” has the meaning set forth in Section 605(B)(4) of
this Lease.

 

“Initial Lease” shall mean that certain lease agreement, dated June 14, 2004,
between Authority and Tenant.

 

“Interior Shop” means the area at the Facilities that is described in Exhibit B.

 

“Invitees” shall mean, as to Tenant or any of its subtenants, (i) any individual
who enters the Leased Premises by means of the main lobby entrance to the
Facilities, has been cleared by and issued a visitor identification badge by
Facilities security personnel at the security checkpoint located at the main
lobby entrance to the Facilities, and an individual who bears an
Authority-issued Tenant (or subtenant of Tenant) employee badge acknowledges, in
person at the security checkpoint, that such individual is their guest and
thereafter accompanies such individual from the security checkpoint (even if
that individual who bears the Authority-issued Tenant (or subtenant of Tenant)
employee badge fails to continue to accompany the individual in violation of
FAA/TSA security requirements), or (ii) any individual who is otherwise
accompanied into or onto the Leased Premises by an individual who bears an
Authority-issued Tenant (or subtenant of Tenant) employee badge (even if that
individual who bears the Authority-issued Tenant (or subtenant of Tenant)
employee badge thereafter fails to continue to accompany the individual in
violation of FAA/TSA security requirements). For purposes of subsection
(i) above, Facilities security personnel at the security checkpoint will not
issue a visitor identification badge to an individual unless an individual who
bears an Authority-issued Tenant (or subtenant of Tenant) employee badge
acknowledges, in person at the security checkpoint, that such individual is
their guest and thereafter accompanies such individual from the security
checkpoint (even if that individual who bears the

 

6

--------------------------------------------------------------------------------


 

Authority-issued Tenant (or subtenant of Tenant) employee badge, fails to
continue to accompany the individual in violation of FAA/TSA security
requirements).

 

“ITFA” means the Indiana Transportation Finance Authority created under IC
8-9.5-8 and acting pursuant to IC 8-21-12.

 

“ITFA Lease Agreement” means the Lease Agreement between ITFA and the Authority
elated as of December 1, 1991, as the same has been or may hereafter be amended
or supplemented from time to time.

 

“Land” means the real estate located at the Airport, as shown on the attached
Exhibit A, consisting of approximately two hundred seventeen (217) acres. The
Leased Premises is located on, and consists of, a portion of the Land.

 

“Landlord Indemnified Parties” has the meaning set forth in Section 705(E) of
this Lease.

 

“Laws” means any and all applicable local, county, state, federal, foreign or
other laws, statutes, codes, regulations, ordinances, conditions, requirements,
rules, orders, decrees, consent decrees, judgments, writs, settlement
agreements, stipulations, injunctions, guidelines, demand letters, or other
governmental requirements enacted, promulgated, entered into, agreed or imposed
by any Governmental Entity from time to time, including without limitation
Environmental Laws. The term “Laws” shall include all regulations, ordinances,
codes, rules, conditions, guidelines, guidance, policies, restrictions and
requirements that are issued, passed or imposed by the Authority, whether now or
hereafter in effect, to the extent those regulations, ordinances, codes, rules,
conditions, guidelines, guidance, policies, restrictions or requirements are or
would be generally applicable to any tenant or other Person who is operating or
conducting business at the Airport or to the extent generally applicable to the
public. “Lease Agreement” or “Lease” means this Lease Agreement, as the same may
be amended and supplemented.

 

“Leased Premises” means (a) that portion of the Facilities described in
Exhibit B and shown on Exhibit B-1 attached hereto together with the Land on
which that portion of the Facilities is located; and (b) that Equipment (as
hereafter defined) which has been provided by the Authority to Tenant pursuant
to the Initial Lease.

 

“Leased Premises Improvements” has the meaning set forth in Section 605(B)(1) of
this Lease.

 

“Letter of Credit” means the irrevocable Letter of Credit to be obtained and
maintained by Tenant pursuant to Section 1201 of this Lease.

 

“Liabilities” means any and all claims, demands, suits, proceedings, judgments,
costs, expenses, penalties, fees, fines, damages, losses, and liabilities and
includes, without limitation, reasonable attorney’s fees.

 

“Lien” has the meaning set forth in Section 716(A) of this Lease.

 

“Machine Shop” means the area at the Facilities that is described in Exhibit B.

 

“Master List of Equipment” has the meaning set forth in Section 203(A) of this
Lease.

 

7

--------------------------------------------------------------------------------


 

“Master List of Excluded Property” has the meaning set forth in
Section 203(B) of this Lease.

 

“Minimum Leased Premises” has the meaning set forth in Section 205(D) of this
Lease.

 

“Minimum Rental” has the meaning set forth in Section 601(A)(3) of this Lease.

 

“Net Proceeds” means the gross proceeds derived from insurance or any eminent
domain or condemnation award, or from any agreement in lieu of an eminent domain
or condemnation award, less payment of attorneys’ fees and expenses properly
incurred in the collection of those gross proceeds.

 

“Occupied” means, with respect to any portion of the Leased Premises that Tenant
has requested be Activated and for which the Authority has completed its
Activation obligations with respect thereto; provided, however, that if the
Authority completes the Activation prior to the Requested Activation Date (as
hereinafter defined) for that portion of the Leased Premises, “Occupancy” of
that portion of the Leased Premises shall be deemed to commence when Tenant
takes possession of or begins to conduct Tenant’s Business from that portion of
the Leased Premises pursuant to Section 205 of this Lease which shall in no case
be later than the Requested Activation Date. After a portion of the Leased
Premises is deemed to be Occupied, it shall remain Occupied unless and until
Tenant has subsequently de-Occupied that Activated portion of the Leased
Premises in accordance with Section 205(D) below regardless of whether Tenant is
actually using such space in connection with Tenant’s Business.

 

“On-Call Hangar Bay” has the meaning set forth in Section 207 of this Lease.

 

“Operating Profit” has the meaning set forth in Section 601(C)(3) of this Lease.

 

“Operating Rules” has the meaning set forth in Section 705(A)(l) of this Lease.

 

“Paint Booths” has the meaning set forth in Section 1001 of this Lease.

 

“Parent” has the meaning set forth in Section 1201 of this Lease.

 

“Part 70 Permit” has the meaning set forth in Section 706(B) of this Lease,

 

“Part 70 Permit Agreement” has the meaning set forth in Section 706(B) of this
Lease.

 

“Part 70 Permit Amendment” has the meaning set forth in Section 706(B) of this
Lease.

 

“Percentage Rent” has the meaning set forth in Section 601(C)(l) of this Lease.

 

“Percentage Rent Certificate” has the meaning set forth in Section 601(C)(2) of
this Lease.

 

“Period” has the meaning set forth in Section 601(C)(2) of this Lease,

 

“Permitted Encumbrances” means those matters listed in the attached Exhibit C

 

“Person” means any individual or Entity.

 

“POTW” refers to Publicly Owned Treatment Works and has the meaning set forth in
Section

 

8

--------------------------------------------------------------------------------


 

706(A) of this Lease.

 

“Redevelopment Authority” means the Marion County Convention and Recreational
Facilities Authority created under IC 36-10-9.1 and acting pursuant to IC
36-7-15.3.

 

“Redevelopment Lease Agreement” means the Lease Agreement between the
Redevelopment Authority and the Commission, dated as of December 1, 1991, as the
same has been or may hereafter be amended or supplemented from time to time.

 

“Rental” means, as to the Machine Shop, Composite Shop and Interior Shop, the
rent payments described in Section 601(D), and as to the remaining Leased
Premises means the Base Rent, Additional Rent, and Percentage Rent assessed
against Tenant pursuant to Article VI.

 

“Requested Activation Date” has the meaning set forth in Section 205(B) of this
Lease.

 

“Right of First Refusal” has the meaning set forth in Section 401.

 

“Savings Per Square Foot” has the meaning set forth in Section 601(B)(2)(a).

 

“Site and Facilities Lease Agreement” means the Site and Facilities Lease
Agreement dated as of December 1, 1991 by and among the Authority and the
Redevelopment Authority, ITFA and the Authority, or any successors, as tenants
in common under the Tenancy in Common Agreement, as the same has been or may
hereafter be amended or supplemented from time to time,

 

“Special Facility Bonds” means one or more series of bonds, including refunding
bonds, issued by the Authority payable in part from Rental payments under this
Lease Agreement

 

“State” means the State of Indiana.

 

“State Bonds” means one or more series of tax-exempt revenue bonds, including
refunding bonds, issued by ITFA, payable solely from lease rentals payable by
the Authority under the ITFA Lease Agreement from any State appropriations which
may be made by the Indiana General Assembly for such purpose.

 

“Tax Restrictions” means (1) covenants made by the Authority in the Settlement
Agreement entered into, effective as of February 13, 2004, between the Authority
and The Bank of New York Trust Company, N.A., and (2) all rules and restrictions
of the Internal Revenue Code of 1986, as amended, as such rules and restrictions
apply to the use of the Facilities due to its financing with tax-exempt bonds.

 

“Tenancy in Common Agreement” means the Agreement Among Tenants of Leasehold
Estate in Airport Development Project by and among the Redevelopment
Authority, ITFA, and the Authority, as tenants in common, dated as of
December 1, 1991, as the same has been or may hereafter be supplemented or
amended from time to time.

 

“Tenant” means AAR Aircraft Services, Inc., an Illinois corporation doing
business as AAR Aircraft Services - Indianapolis.

 

“Tenant Fiscal Year” means the period from June 1 of any year through May 31 of
the following

 

9

--------------------------------------------------------------------------------


 

year.

 

“Tenant Reimbursement Parties” has the meaning set forth in
Section 1702(A)(1) of this Lease.

 

“Tenant’s Business” means the business Tenant operates at the Leased Premises as
described in Section 206(A) of this Lease.

 

“Tenant’s Controller” means the Person designated by Tenant as the controller
for Tenant’s Business at the Leased Premises (and Tenant shall provide written
notice from time to time to the Authority as to the name of the person who is
serving from time to time as Tenant’s Controller).

 

“Tenant’s Share of Savings” has the meaning set forth in Section 601(B)(2)(b).

 

“Tenant Termination Event” has the meaning set forth in Section 504(A) of this
Lease.

 

“Term” and “Term of this Lease Agreement” means, collectively, the period of
time beginning on the Commencement Date and extending ten (10) years to
November 30, 2024 and, if Tenant has properly exercised its Extension Option,
the Extension Term, unless sooner terminated as provided in this Lease.

 

“TSA” means Transportation Security Administration.

 

“Wastewater Treatment Facility” has the meaning set forth in Section 706(A) of
this Lease.

 

10

--------------------------------------------------------------------------------

 

ARTICLE II.

 

LEASE OF LEASED PREMISES; OWNERSHIP OF IMPROVEMENTS
AND EQUIPMENT; USE OF LEASED PREMISES

 

Section 201.                                         Lease of Leased Premises.
Subject to and upon the terms, covenants, conditions and provisions hereinafter
set forth, and each in consideration of the duties, covenants and obligations of
the other hereunder, the Authority hereby leases, demises and lets to Tenant,
and Tenant hereby leases from the Authority, the Leased Premises. The square
footage of the Leased Premises shall be as calculated by the Authority and
confirmed by Tenant.

 

Section 202.                                         Ownership of Improvements
and Equipment.  The Leased Premises, including without limitation any buildings,
fixtures, facilities, structures, additions, Equipment or improvements in, on or
to the Leased Premises, are and shall remain the property of the Authority,
subject to Tenant’s rights hereunder to use the same during the Term of, and in
accordance with, this Lease Agreement. Tenant shall not remove, or permit the
removal, of any of the Equipment from the Leased Premises without the prior
written consent of the Authority. The Excluded Property is and shall remain the
property of Tenant.

 

Section 203.                                       Master Lists of Equipment and
Excluded Property.

 

(A)                               The Authority has generated a list of
Equipment owned by the Authority and located at the Leased Premises, which list
was sent to Tenant on May 22, 2013 (the “Master List of Equipment”):

 

(1)                                 The Master List of Equipment represents
Equipment that is in Tenant’s possession for use at the Leased Premises as of
the Execution Date;

 

(2)                                 Should Tenant no longer desire to continue
to possess any type of Equipment from the Master List of Equipment, Tenant
agrees to not dispose of any said Equipment.  In such event, Tenant agrees to
return to Authority any and all such Equipment for disposition;

 

(3)                               To the extent that, pursuant to the
Authority’s obligations under Section 1002, the Authority removes an item of
Equipment from the Leased Premises, the Authority shall provide Tenant with
written notice thereof in order to update the Master List of Equipment in order
to reflect that removal.

 

(B)                               Tenant shall generate and maintain a
comprehensive list of Excluded Property (the “Master List of Excluded Property”)
and provide that list to Authority annually, on the anniversary of the
Commencement Date.

 

Section 204. Condition of Leased Premises. Subject to performance by the
Authority of its obligations with respect to the Activation of Bays and other
portions of the Leased Premises as provided in this Lease, including in
Section 205 below, and subject to Sections 705 and 1702, Tenant accepts the
Leased Premises in its “AS-IS” condition, and acknowledges and agrees that
except as otherwise expressly provided in this Lease Agreement, the Authority
shall have no obligation to perform or complete any alterations, improvements or
modifications to the Leased Premises.

 

11

--------------------------------------------------------------------------------


 

Section 205.                           Possession of Bays; Activation;
De-Activation.

 

(A)                               For purposes of this Lease, an “Activation
Notice” means written notice from Tenant as to which Bay or Bays that Tenant
wishes for the Authority to Activate.  Included in such notice should be
Tenant’s requested activation date (“Requested Activation Date”). “Activation”
by the Authority of a Bay means that the Authority furnishes to Tenant in good
working order and condition, all Facilities Systems (other than Excluded
Systems).  Tenant hereby acknowledges and agrees that Facilities Systems means
only those Facilities Systems which are installed in and/or otherwise located at
the Leased Premises as of the Commencement Date of this Lease (and in their
current locations as of the Commencement Date of this Lease), and does not
include Excluded Systems.  Tenant hereby further acknowledges and agrees, that
unless the Authority otherwise expressly agrees in writing, the Authority shall
not have any obligation, in connection with Activating any portion of the Leased
Premises or otherwise, to install new or additional Facilities Systems within
any portion of the Leased Premises, to extend to any portion of the Leased
Premises any Facilities Systems which have not, as of the Commencement Date,
already been extended to that portion of the Leased Premises, or to make
operational any Excluded Systems.

 

(B)                               During the Term of this Lease, as Tenant
desires for Bays to be Activated by the Authority, Tenant shall provide an
Activation Notice to the Authority, with respect to those Bays of the Leased
Premises it desires to use; provided, however, that the Requested Activation
Date may not be fewer than ten (10) days from the date that Tenant delivers its
Activation Notice to the Authority.  Notwithstanding the foregoing, Authority
agrees to use its best commercially reasonable efforts to make any Bay available
in less than ten (10) days.  However, should Authority find it cannot complete
in total an activation of a Bay within ten (10) days, Authority shall be
required to provide to Tenant a listing of items that remain to be repaired or
replaced with a timetable for completion.

 

(C)                               The Authority shall use its best commercially
reasonable efforts to Activate, by the Requested Activation Date, those Bays
that are identified in Tenant’s Activation Notice. At such time as the Authority
has Activated a Bay pursuant to an Activation Notice from Tenant, the Authority
shall deliver to Tenant a written notice that the Activated Bay is Activated as
per Tenant’s Activation Notice.  Tenant shall have the right to inspect, within
seven (7) days after receipt of the Authority’s written notice to confirm that
such areas have been Activated as per Tenant’s Activation Notice.  To the extent
that Authority has the Bay(s) identified in the Activation Notice ready for
activation prior to the Requested Activation Date, Tenant shall have the option
to take possession of such areas prior to the Requested Activation Date and if
Tenant does so, Tenant shall be deemed to occupy such space on such earlier date
and shall be responsible for all Rental therefor. If Tenant discovers any
material deficiencies upon said inspection, Tenant shall give the Authority a
written list of those material deficiencies. For purposes of this subsection
(C), a “material deficiency” means that the Activated space fails to comply, in
a material manner, with the Tenant’s requests for Facilities Systems as set
forth in Tenant’s Activation Notice for that space.  If Tenant does not notify
the Authority within the seven (7) day period that there are any material
deficiencies, Tenant shall be deemed to have accepted the condition of the
Activated space. The Authority shall correct any material deficiencies noted by
Tenant in accordance with the prior sentences prior to Tenant’s being obligated
to take possession of that Activated Bay. However, Tenant may elect to take
possession of said space prior to the correction of the material deficiencies,
and Authority shall correct said material deficiencies within fifteen (15) days
of Tenant taking possession of said space.  If Tenant chooses not to take
possession due to such noted material deficiencies, Tenant must take possession
of that space once the Authority corrects the material deficiencies, provided
that the Requested Activation Date has passed. Upon Tenant taking possession of
said space, Tenant shall be deemed to occupy such space until de-Occupying such
space pursuant to paragraph (D) below.  Once the

 

12

--------------------------------------------------------------------------------


 

Bay has been Activated, the Authority shall have no further obligations with
respect to that Activated Bay except as otherwise expressly provided in this
Lease.

 

(D)                               Tenant shall have the right at any time, upon
not fewer than ten (10) days’ prior written notice to the Authority, to
de-Occupy a Bay(s). Tenant shall specifically identify in its written notice
which Bay(s) that Tenant is de-Occupying, and what the date of de-Occupation
will be.  Tenant may not deliver a notice of de-Occupation to the Authority with
respect to a particular Bay(s) until Tenant has Occupied that portion of the
Leased Premises (and paid Base Rent and Additional Rent to the Authority
therefor) for at least one full calendar month. Tenant shall always Occupy at
least the minimum amount of Leased Premises to enable Tenant to satisfy the
Minimum Monthly Rent requirements set forth in Sections 601(A) and (B) of this
Lease. With respect to Tenant’s de-Occupation of Activated space, Tenant may not
de-Occupy less than all of a Bay and its related space.  Regarding the Machine
Shop and/or Composite Shop, Tenant shall not have the right at any time during
the Term of the Lease to de-Occupy the Machine Shop or Composite Shop.  Upon the
effective date of the de-Occupation, Tenant shall return possession of the
de-Occupied space to the Authority. Upon the date of de-Occupation, the
Authority shall have the right, at the Authority’s option, to restrict Tenant
from accessing and entering into that portion of the Leased Premises that has
been de-Occupied and to cease providing the Facilities Systems to that portion
of the Leased Premises (provided, however, that the Authority will continue
providing some or all of the Facilities Systems to that portion of the Leased
Premises if the Authority wishes or as is necessary to provide the Facilities
Systems to those areas of the Leased Premises that Tenant is Occupying).  Tenant
and the Authority will mutually agree on what personal property of Tenant or its
agents, representatives, or customers will be removed from the de-Occupied
space; provided, however, that Tenant hereby acknowledges and agrees that the
Authority shall have no liability or obligation for any loss, damage, or
liability with respect to (and no obligation to insure) any such personal
property that remains in the de-Occupied space.  Base Rent and Additional Rent
shall continue to accrue for space on which a de-Occupation notice has been sent
until the effective date of the de-Occupation; Base Rent and Additional Rent
shall not accrue for any Bay(s) once de-Occupied. If Tenant thereafter wishes
for the Authority to re-Activate any portion of the Leased Premises, Tenant
shall provide an Activation Notice to the Authority pursuant to the procedure
described in subsections (A), (B) and (C) above.  Notwithstanding any other
provision of this Lease to the contrary and subject to Tenant’s Early
Termination Rights in Section 504, Tenant shall at all times Occupy and pay
Rentals for at least four (4) Bays, the Machine Shop, the Composite Shop, and
the Hangar 4 Office Space (the “Minimum Leased Premises”)

 

(E)                                Tenant hereby acknowledges and agrees that,
notwithstanding anything in this Section 205 to the contrary, beginning on the
Commencement Date and continuing thereafter through the Term hereof, Tenant
shall be obligated to pay at least the Minimum Monthly Rent pursuant to
Section 601 below, regardless of which (if any) portions of the Leased Premises
that Tenant elects to Activate and regardless of which (if any) portions of the
Leased Premises that Tenant is Occupying from time to time.

 

(F)                                 In addition to the other obligations of the
Authority under this Lease, the Authority shall be liable for all costs,
expenses, fees and disbursements related to remedying, curing or remediating any
condition at or on the Leased Premises caused by the Authority or that is the
responsibility of the Authority and necessary to comply with Environmental,
Health and Safety Requirements; provided, however, that Tenant shall be liable
for all costs, expenses, fees and disbursements related to remedying, curing or
remediating any condition at or on the Leased Premises caused or permitted by
Tenant during Tenant’s occupancy of the Leased Premises and necessary in order
to comply with Environmental, Health & Safety Requirements.

 

13

--------------------------------------------------------------------------------


 

Section 206.                             Use of Leased Premises; Prohibited
Uses.

 

(A)                               Tenant may only use the Leased Premises for
operation of an aircraft, airframe, engine and component maintenance, repair and
overhaul (“MRO”) facility for the commercial airlines and other owners,
operators or service/maintenance providers of aircraft (including without
limitation military and governmental operators of aircraft), including the
operation and use of aircraft bays, aircraft engine and component overhaul and
repair shops, test cells, aircraft wash and enclosed paint areas, including Bay
5B for aircraft painting, component, part and tooling production, reproduction,
or construction (i.e., make from raw materials or piece parts) for MRO,
component maintenance, and modification activities.  In addition, Tenant may use
the Leased Premises for activities functionally related and subordinate to the
uses permitted above, including warehouse and storage areas, common areas,
facilities maintenance shops, administrative and support areas, truck docks and
aprons, special materials storage areas, aircraft taxiways and parking areas,
fire protection facilities and employee and visitor parking so long as such
activities are of a size commensurate with such operation.

 

(B)                               Tenant shall not use the Leased Premises for
any purposes other than, or in addition to, those identified in subsection
(A) above without the Authority’s prior written consent, which consent will not
be unreasonably withheld, and shall not use the Leased Premises in a manner that
would result in a violation of any Tax Restrictions or applicable Law, as now or
hereafter in effect, with respect to the Authority, the Land, the Facilities
and/or other portions of the Airport. Without limiting the generality of this
restriction, the following conditions shall apply to the use and operation of
the Leased Premises

 

(1)                                 Tenant shall not store aviation fuel, except
in connection with the defueling and refueling of maintained aircraft and only
in those areas that have been expressly designated for such purposes by the
Authority and in accordance with Airport ordinances; shall not block any common
use taxiway; and shall not park any aircraft upon that portion of the Leased
Premises, or the aircraft ramp or in the restricted area of the aircraft ramp as
described in Exhibit D hereto in a manner that would constitute a violation of
any Laws or regulations concerning Airport operations. Passenger loading and
unloading of general aviation aircraft is permitted, but only to the extent any
such loading or unloading of passengers is not subject to any rules or
regulations of the TSA (including without limitation rules and regulations
regarding passenger screening) as now or hereafter in effect; otherwise, any
passenger loading and unloading is prohibited except in an emergency or with the
prior written approval of the Authority. Subject to Section 703(B) of this
Lease, aircraft ramp and service equipment may be stored only within the Leased
Premises. All refueling trucks moving to and from the Leased Premises, including
their routing and parking, must be approved by the Authority. Except in
designated areas with prior written approval of the Authority, Tenant shall not
store any Class-A explosives (as defined by the United States Department of
Transportation) at, on or in the Leased Premises. All vehicles used in Air
Operations Areas shall be equipped and operated in accordance with applicable
Laws and the regulations of the Authority, the FAA, the TSA, and all other
applicable Governmental Entities.

 

(C)                               Except as otherwise expressly provided in this
Lease, the rights granted in this Lease Agreement shall not be construed as
permitting any Person to conduct any business at the Airport (including without
limitation at, on or in the Leased Premises) except after first securing from
the Authority a license and/or other form of permission to conduct that business
and paying applicable fees and charges therefor.

 

14

--------------------------------------------------------------------------------


 

Section 207.                             On-Call Hangar Bay.  Tenant shall have
the right to designate one (1) Hangar Bay for on-call aircraft maintenance and
aircraft washing services (an “On-Call Hangar Bay”) at the rental as described
in Article VI.  Tenant shall provide written notice to Authority stating which
hangar bay will be the On-Call Hangar Bay.  Included in the written notice shall
be the date the Bay is required, however; under no circumstances shall the date
be less than ten (10) days from the Authority’s receipt of written notice. 
Authority shall have a minimum of ten (10) days to prepare the On Call Hangar
Bay for Tenant’s use.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 301. Representations. Warranties and Covenants by Authority. The
Authority makes the following representations, warranties and covenants to
Tenant as the basis for the Authority’s undertakings herein:

 

(A)                               The Authority is duly organized as a municipal
corporation pursuant to the laws of the State and has the power to execute,
deliver and enter into this Lease Agreement and to carry out its obligations
hereunder. By proper action of its board, the Authority has been duly authorized
to execute, deliver and perform its obligations under this Lease Agreement.

 

(B)                               This Lease Agreement constitutes the valid and
binding obligation of the Authority, enforceable against the Authority in
accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally heretofore or hereafter enacted; and (ii) the exercise of judicial
discretion in accordance with the general principles of equity.

 

(C)                               No approvals or consents, other than those
that have been obtained, are necessary in order for the Authority to adopt,
execute and deliver this Lease Agreement.

 

(D)                               The Authority has a leasehold interest in the
Facilities, subject to Permitted Encumbrances.

 

(E)                                The Authority has full right and authority to
lease the Leased Premises to Tenant as set forth herein.

 

(F)                                 This Lease Agreement has been duly executed
and delivered by duly authorized officers of the Authority.

 

(G)                               Neither the execution and delivery of this
Lease Agreement, the consummation of the transactions contemplated hereby, nor
the fulfillment of or compliance with the terms and conditions of this Lease
Agreement, will conflict with or result in a material breach of any of the
terms, conditions or provisions of any restriction, ordinance, agreement or
instrument to which the Authority is now a party or by which it is bound, or
constitute a material default under any of the foregoing, or result in the
creation or imposition of any material lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of the Authority under the terms
of any instrument or agreement.

 

(H)                              There is no litigation now pending or, to the
knowledge of the Authority, threatened that challenges or would challenge the
execution of this Lease Agreement or that could reasonably be expected to have a
material adverse effect on the Authority’s ability to perform hereunder.

 

(I)                                   The Authority shall use its best efforts
to protect all of Tenant’s financial information (including but not limited to
information regarding Tenant’s costs, prices, pricing methods, revenues, sales
and Operating Profit) provided to the Authority as “Confidential financial
information obtained upon request from a person” pursuant to the provisions of
IC 5-14-3-1 et seq. or to protect it from public disclosure under any other
allowable exception. The Authority shall promptly notify the Tenant in

 

16

--------------------------------------------------------------------------------


 

writing of any inadvertent disclosure of Tenant’s financial information, if and
when the Authority becomes aware of any such disclosure.

 

(J)                                   The Authority shall execute such
collateral access agreements in favor of Tenant’s secured lenders as Tenant’s
secured lenders may reasonably request, provided that the terms of those
collateral access agreements are reasonably acceptable to the Authority.

 

(K)                               The Authority acknowledges that its presence
on the Leased Premises will place it in a position that it may have access to
confidential and/or proprietary information concerning the business of the
Tenant and/or its Affiliates, including but not limited to trade secrets, secret
processes, know-how, products, maintenance procedures, recent and proposed
developments, sources of supply and customer names and relationships
(“Proprietary Information”) and that such Proprietary Information is among the
most valuable of the Tenant’s and/or its Affiliates assets and the value of such
information may be destroyed by unauthorized disclosure. Information imparted to
or learned by the Authority with respect to the Tenant and/or its Affiliates
(whether acquired before or after the date hereof) will be deemed to be
confidential Proprietary Information. The Authority hereby covenants that the
Authority will use commercially reasonable efforts not to disclose the
Proprietary Information and will use commercially reasonable efforts to treat
all Proprietary Information with the same degree of care that the Authority
accords to its own confidential or proprietary information (and the Authority
hereby represents to Tenant that the Authority exercises reasonable care to
protect its own confidential or proprietary information), unless (1) such
Proprietary Information is or has been made generally available to the public,
(2) express prior written authorization to use or disclose such Proprietary
Information has been received from Tenant, or (3) the Authority is obligated to
disclose such Proprietary Information pursuant to the Indiana Access to Public
Records Law (IC 5-14-3-1 et seq.) as the same may amended or supplemented from
time to time (the “Access to Public Records Law”). By way of example only,
Tenant hereby acknowledges that the Authority may be obligated, under the Access
to Public Records Law, to disclose the following, among other things: this
Lease, official action by the Authority or its manager pursuant to the terms of
this Lease, and the amount of the Rental payments and invoices pertaining
thereto.

 

(1)                                 As part of its commercially reasonable
efforts described in the preceding sentences, the Authority shall, with respect
to those Persons who, from time to time, serve as the Authority’s “on-site”
staff at the Facilities and with respect to contractors hired by the Authority
to provide services at the Leased Premises, either (a) require those Persons or
contractors to sign confidentiality agreements with the Authority which impose
obligations of confidentiality upon those Persons or contractors that are
consistent with the covenants of the Authority under this subsection (K), or
(b) impose in the service or employment contracts (if applicable), between those
Persons or contractors and the Authority, obligations of confidentiality upon
those Persons or contractors which are consistent with the covenants of the
Authority under this subsection (K).

 

(2)                                 Tenant hereby acknowledges and agrees that,
notwithstanding the foregoing, the Authority may be required (by depositions,
interrogatories, requests for information or documents in legal proceedings,
subpoenas, civil investigative demand or similar process, including, without
limitation, requests to disclose pursuant to the Access to Public Records Law)
to disclose Proprietary Information. However, the Authority will, to the extent
reasonably possible, give Tenant prompt written notice of such request or
requirement so that Tenant may seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this subsection (K), and
the Authority will cooperate as reasonably necessary with Tenant to obtain such
protective order.

 

17

--------------------------------------------------------------------------------


 

(3)                                  Except as required by the Access to Public
Records Law and/or any other applicable Law, upon termination of this Lease
Agreement for any reason, the Authority will, within a reasonable period of
time, destroy any documents or other tangible property containing or reflecting
Proprietary Information.

 

(4)                                 The Authority shall promptly notify the
Tenant in writing of any inadvertent disclosure of Proprietary Information, if
and when the Authority becomes aware of any such disclosure. The covenant of the
Authority set forth in this subsection (K) will survive any termination of this
Agreement.

 

Section 302. Representations, Warranties and Covenants by Tenant. Tenant makes
the following representations, warranties and covenants to the Authority as the
basis for Tenant’s undertakings herein:

 

(A)                               Tenant is a corporation duly organized under
the laws of the State of Illinois and duly qualified to do business in the
State, is in good standing in the State of Illinois and the State, and has power
to execute, deliver and enter into this Lease Agreement and to carry out its
obligations hereunder. By proper organizational action, Tenant has been duly
authorized to execute, deliver and perform its obligations under this Lease
Agreement.

 

(B)                               This Lease Agreement constitutes the valid and
binding obligation of Tenant, enforceable against Tenant in accordance with its
terms, subject to (i) bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights generally heretofore or hereafter
enacted, and (ii) the exercise of judicial discretion in accordance with the
general principles of equity.

 

(C)                               No approvals or consents, other than those
that have been obtained, are necessary for Tenant to execute and deliver this
Lease Agreement.

 

(D)                               This Lease Agreement has been duly executed
and delivered by the duly authorized officers of Tenant.

 

(E)                                There is no litigation now pending or, to
Tenant’s knowledge, threatened that challenges or would challenge the execution
of this Lease Agreement, or that could reasonably be expected to have a material
adverse effect on the Tenant’s ability to perform hereunder.

 

(F)                                 Neither the execution and delivery of this
Lease Agreement, the consummation of the transactions contemplated hereby, nor
the fulfillment of or compliance with the terms and conditions of this Lease
Agreement, will conflict with the Tenant’s articles of incorporation or by-laws
or conflict with or result in a material breach of any of the terms, conditions
or provisions of any agreement or other instrument to which Tenant is now a
party or by which it is bound, or constitute a material default under any of the
foregoing, or result in the creation or imposition of any material lien, charge
or encumbrance of any nature whatsoever upon any of the property or assets of
Tenant under the terms of any instrument or agreement.

 

(G)                               Except for those Authority Permits to be
obtained and maintained by the Authority, Tenant has duly and validly obtained
(or shall hereafter duly and validly obtain as and when necessary), and shall
maintain in full force and effect during the Term, all such certificates,
licenses and permits

 

18

--------------------------------------------------------------------------------


 

from all Governmental Entities, required or appropriate to enable Tenant to
carry on Tenant’s Business as it is now conducted and subsequently conducted
and/or to enable Tenant to enter into this Lease Agreement, including without
limitation a “repair station certificate” as required under 14 CFR Part 145 (the
“145 Certificate”).

 

19

--------------------------------------------------------------------------------

 

ARTICLE IV.

 

OPTION TO EXPAND LEASED PREMISES; MACHINE and COMPOSITE SHOPS

 

Section 401. Tenant’s Option to Expand Leased Premises.

 

(A)                               Tenant shall have a Right of First Refusal to
lease additional space within the IMC as specified herein.  Those areas include:
Hangar Bay 7A, Hangar Bay 7B, the remainder of vacant space within the Interior
Shop, Administrative Building and the remainder of vacant space within the
Supply Building.  Notwithstanding the foregoing, Tenant shall have no Right of
First Refusal to the following areas:  any Common Areas, the Central Energy
Plant, Industrial Wastewater Facility, Controlled Material Building and any and
all Authority, or Authority’s service providers, offices or spaces.  Should
Tenant exercise its Right of First Refusal to any available space within the IMC
as specified herein, Tenant shall commit to the entire space as that specific
area as mentioned by name above.  Tenant’s Right of First Refusal shall only
apply when the current tenant of said space vacates their space and then the
space becomes available for lease by another party and does not affect the
Authority’s right to renegotiate or extend the lease with any existing tenant. 
The Authority shall promptly alert Tenant as to such opportunities as they
arise.

 

(B)                               In the event Authority receives a written
proposal from any third party for the leasing of all or a portion of those
spaces mentioned above, Authority shall notify Tenant in writing of the terms
and conditions of such proposal to lease space at the IMC and Tenant shall have
two (2) weeks upon receipt of the Authority’s written notice of a third party
offer to exercise Tenant’s Right of First Refusal.

 

(C)                               To exercise its right of first refusal granted
above, Tenant must: (a) not be in default at the time it exercises the Right of
First Refusal; and (b) give notice to Authority that Tenant is electing to
exercise its right within two (2) weeks after receiving the above referenced
notice.

 

(D)                               Should Tenant exercise its Right of First
Refusal as stated herein, Tenant shall enter into a lease, or an amendment to an
existing Tenant lease, within thirty (30) calendar days of making the election
noted in (C) above, and take possession of the premises either within forty five
(45) days of the date of such election or within one (1) week of the prior
tenant vacating the space, whichever is earlier, upon terms and conditions that
are acceptable to Authority and Tenant provided that such terms and conditions
shall not be less favorable than the rental and obligation terms and conditions
contained in the third party proposal.

 

(E)                                Should Tenant not exercise its Right of First
Refusal within the two (2) week period granted in (B) above, or in the event
Authority and Tenant are unable to agree to terms and conditions of a lease or
amendment to an existing Tenant lease, then Tenant’s Right of First Refusal
shall terminate to that particular space as mentioned above and Tenant shall
have no further right to such space.

 

(F)                                 Authority shall have a continuing right
during the Term to market any portion of the Facilities.

 

Section 402.  Machine Shop, Composite Shop and Interior Shop

 

(A)                               Pursuant to the 4th amendment to the Initial
Lease, Authority and Tenant agreed that all Machine Shop and Composite Shop
Equipment residing in said Machine Shop and Composite Shop will be accepted by
Tenant in “AS-IS” condition and said agreement shall continue during the Term of
this

 

20

--------------------------------------------------------------------------------


 

Lease (including the Interior Shop Equipment), including the condition of
“AS-IS”, “WHERE IS”, with all faults and without warranty of any kind from
Authority including any tooling and equipment owned by the Authority and used
and/or located in the Interior Shop. Tenant further agrees to provide Authority
access through Tenant’s Machine Shop and/or Composite Shop to Rooms SO3-102,
SS5-112 and SS5-117.  The purpose of these stated Rooms is for the Authority’s
obligation to perform tool calibration and maintenance on Authority owned
tooling and equipment that resides in Tenant’s activated Bay areas.

 

(B)                               Tenant shall be responsible, at its cost and
expense, for performing any improvements and alterations in accordance with the
terms of this Lease (including without limitation Section 702(I) below), subject
to Section 605(C) below.

 

21

--------------------------------------------------------------------------------


 

ARTICLE V.

 

TERM; EXTENSION PERIODS

 

Section 501.                                  Term; Extension Option.

 

(A)                               Term.  The term of this Lease Agreement shall
be for a period of ten (10) years commencing on December 1, 2014 (the
“Commencement Date”) and terminating on November 30, 2024.

 

(B)                               Extension Option.

 

(1)                                 Tenant shall have the option at its sole
discretion (an “Extension Option”) to extend the Term for a period of six
(6) consecutive years, followed by a second option to further extend the Term in
Tenant’s sole discretion for a period of four (4) consecutive years (each an
“Extension Term”) upon fulfillment of all the following terms and conditions:

 

(a)         Tenant shall provide written notice to the Authority, not earlier
than twenty-four (24) months, and not later than twelve (12) months, prior to
the expiration of the Term, that Tenant elects to exercise such Extension Option
(the “Extension Notice”);

 

(b)         On the date Tenant delivers Tenant’s Extension Notice to the
Authority or on the date the Extension Term is to commence, there shall not be
an Event of Default by Tenant under this Lease (or, if a default by Tenant under
any term or condition of this Lease then exists which would, with the giving of
notice, the passage of time or both, constitute an Event of Default under this
Lease, Tenant shall cure that default within the applicable grace or cure period
provided under this Lease); and

 

(c)         This Lease Agreement shall not have been terminated during the Term
or first Extension Term.

 

(2)                                 All terms, covenants, conditions and
provisions of this Lease applicable to the Term (including, without limitation,
Tenant’s obligations to pay Base Rent, Additional Rent, Minimum Rentals, and
Percentage Rent, as well as Machine, Composite, and Interior Shop Rent), shall
apply with like force and effect to any Extension Term, except where
specifically inapplicable or where the context otherwise indicates, and except
that the type and amount of the Rentals to be assessed by the Authority with
respect to the Leased Premises during the Extension Terms shall be negotiated,
in good faith, between Authority and Tenant prior to the Tenant delivering an
Extension Notice.

 

Section 502.                             Right to Terminate Upon Certain Events.

 

(A) In addition to any other provisions of this Lease that expressly grant
Tenant the right to terminate this Lease prior to the expiration of the Term,
Tenant shall have the right, upon written notice to the Authority, to terminate
this Lease upon the occurrence of either of the following events or
circumstances:

 

(1)  The assumption by the United States Government or any authorized agency
thereof

 

22

--------------------------------------------------------------------------------


 

of the operation, control, or use of the Airport and facilities, or any
substantial part or parts thereof, in a manner that substantially and adversely
affects Tenant’s use of that portion of the Leased Premises which Tenant is then
Occupying for a period of at least ninety (90) consecutive days.

 

(2)  The issuance by any court of competent jurisdiction of an injunction in any
way preventing or restraining the use of the Airport, so as to substantially and
adversely affect Tenant’s use of that portion of the Leased Premises which
Tenant is then Occupying for a period of at least ninety (90) consecutive days;
provided, that the injunction is not due to Tenant’s operations at the Airport.

 

(B) In addition to any other provisions of this Lease that expressly grant the
Authority the right to terminate this Lease prior to the expiration of the Term,
the Authority shall have the right, upon written notice to Tenant, to terminate
this Lease, if Tenant takes any action, or operates all or any portion of
Tenant’s business at the Leased Premises in a manner that would result in a
violation of the Tax Restrictions and jeopardize the tax-exempt status of the
Bond Issues. The Authority may inspect Tenant’s actions or operations at the
Leased Premises to determine if such actions or operations violate the Tax
Restrictions and jeopardizes the tax exempt status of the Bond Issues. Prior to
the Authority exercising its right to terminate under this subsection (B), the
Authority shall give Tenant written notice of such violation and describe the
basis for such violation. If the violation is curable under the Tax Restrictions
by curative action within thirty (30) days, Tenant shall have thirty (30) days
from the date of receipt of said written notice from the Authority to alter
Tenant’s operations or actions so as to cure any such violation; and, if Tenant
cures such violation within the thirty (30) day period, then the Authority shall
not have the right to terminate this Lease. In the event that this Lease is
terminated under this Section 502(B), Tenant shall remain liable for all Rental
that has accrued for periods prior to the effective date of termination of this
Lease, and for other liabilities and obligations of Tenant under this Lease
Agreement (including without limitation Section 705 and Section 1701 of this
Lease) that have accrued for periods prior to the effective date of termination
of this Lease, but shall not be liable for any Rentals that would otherwise have
accrued for periods after the effective date of the termination of this Lease
and shall not be obligated to repay the Improvement Rent Credits. The sole
remedy available under this Lease Agreement to the Authority for Tenant’s
failure to adhere to the Tax Restrictions applicable to it shall be to so
terminate this Lease Agreement.

 

Section 503.                                  Rights at Expiration/Termination.

 

(A) In no event shall Tenant or any of its subtenants continue to possess,
occupy or use the Leased Premises beyond the expiration or sooner termination of
the Term without the Authority’s written consent, which consent may be withheld
in the Authority’s sole and absolute discretion.

 

(B) Tenant further agrees that upon the expiration or earlier termination of the
Term, the Leased Premises shall be delivered to the Authority in at least as
good condition as originally delivered to Tenant (provided that Hangar 5B may be
returned in the condition as modified by Tenant for aircraft painting which
modification occurred during the Initial Lease), reasonable wear and tear and
matters covered by insurance excepted, and subject to performance by the
Authority of the Authority’s maintenance, repair and replacement obligations
under this Lease, including but not limited to its maintenance, repair and
replacement obligations pursuant to Sections 1001 and 1002 below, and the
Authority’s obligations under Article VII and Section 1702 of this Lease.

 

23

--------------------------------------------------------------------------------


 

Section 504.                                        Early Termination Rights.

 

(A)  Tenant Early Termination Rights. Notwithstanding the Term of this Lease,
Tenant shall have the right to terminate this Lease at any time prior to
expiration of the Term if any of the following events occur (each, a “Tenant
Termination Event”):

 

(1)  If, at any time, (a) Tenant is able to demonstrate to the Authority that,
despite using good faith, reasonable efforts to attract, solicit, employ and
retain a sufficient number of qualified personnel, Tenant is unable to employ or
retain a sufficient number of qualified personnel at the Leased Premises which,
in Tenant’s determination (in Tenant’s sole discretion) (i) meet Tenant’s hiring
qualifications, or (ii) can be employed or retained at a cost that would allow
Tenant to operate Tenant’s Business at the Leased Premises within Tenant’s
projected profit margins for the Leased Premises; provided, however, that before
Tenant exercises its termination right as a result of this Tenant Termination
Event, Tenant shall first provide the Authority (if the Authority so desires)
with a period of at least ninety (90) days after Tenant satisfies subsection
(a) above, in which to assist Tenant with attracting, employing and retaining a
sufficient number of qualified personnel which (in Tenant’s sole discretion)
satisfy the requirements of subsections (a)(i) and (ii) above, and if, during
that ninety (90) day period, Tenant is able to employ and retain a sufficient
number of qualified personnel at the Leased Premises who satisfy the
requirements under (a)(i) and (ii) above, Tenant may not proceed with exercising
its termination right under this subsection (1) in that instance.

 

(2)  Unless Tenant has elected to not exercise its Right of First Refusal as
defined in Section 401, if at any time the Authority leases any space at the
Facilities to another Person who is a direct competitor of Tenant in the
business of providing maintenance, repair, or overhaul for aircraft (provided,
however, that Tenant hereby acknowledges that a commercial airline or a
Governmental Entity will not be deemed to be a “direct competitor” of Tenant
even if the airline or the Governmental Entity engages in maintenance, repair,
and/or overhaul activities).

 

(3)  If at any time, starting in the Tenant Fiscal Year beginning June 1, 2005,
Tenant’s annual Operating Profit with respect to the Leased Premises is negative
for any two (2) consecutive Tenant Fiscal Years.

 

(4)  If, at any time, Tenant’s average Employee costs for Tenant’s Business at
the Leased Premises increase in any quarter of a Tenant Fiscal Year in excess of
three percent (3%) of the average Employee costs for the same Employees for the
immediately prior quarter, or Tenant experiences workplace disruptions which
result in suspension of or a material reduction in Employee productivity as
demonstrated to the Authority by Tenant.

 

If any of the foregoing Tenant Termination Events occurs, the Tenant may notify
the Authority in writing that Tenant elects to terminate this Lease Agreement. 
With respect to the Tenant Termination Events described in subsections
(A)(2) and (A)(3) above, if Tenant desires to exercise its right to terminate
this Lease pursuant to the circumstances described in either subsection
(A)(2) or subsection (A)(3), respectively, Tenant must provide the Authority
with Tenant’s written notice of intent to terminate within the following
timeframes: (a) if termination is pursuant to subsection (A)(2) above, Tenant
must provide the Authority with Tenant’s written notice of intent to terminate
this Lease not later than six (6) months after the Authority enters into the
lease with the other Person; and (b) if termination

 

24

--------------------------------------------------------------------------------


 

is pursuant to subsection (A)(3) above, Tenant must provide the Authority with
Tenant’s written notice of intent to terminate this Lease not later than six
(6) months after the second of the two (2) such consecutive Tenant Fiscal Years
for which Tenant’s annual Operating Profit was negative. With respect to the
Tenant Termination Event described in subsection (A)(3) above, Tenant hereby
acknowledges and agrees that the Authority shall be entitled to verify, by
process of audit pursuant to Section 601(C)(3) below, Tenant’s Operating Profit
and Gross Sales in order to verify that this Tenant Termination Event has in
fact been satisfied. The termination shall be effective on the earlier of
(y) the first anniversary of the date of delivery to the Authority of Tenant’s
termination notice, and (z) the expiration date of the term (not including
unexercised renewal or extension options or periods) of Tenant’s then-longest
third party maintenance agreement with its customers. For purposes of this
subsection (A), Tenant’s “third party maintenance agreements with its customers”
mean only those of Tenant’s third party maintenance agreements with its
customers that are in effect on the date when the Tenant provides the Authority
with Tenant’s written notice of termination pursuant to this Section 504(A). At
the time Tenant provides the Authority with Tenant’s written notice of Tenant’s
intent to terminate pursuant to this Section 504(A), Tenant will provide a
written, sworn certification to the Authority from Tenant’s Controller which
states the expiration dates of Tenant’s third party maintenance agreements with
its customers and the Authority shall have the right to verify the information
set forth in Tenant’s sworn certification (including, without limitation, the
right to review copies of the Tenant’s third party maintenance agreements). If
Tenant elects to terminate this Lease pursuant to this Section 504(A), Tenant
shall remain liable for all Rental that has accrued for periods prior to the
effective date of the termination of this Lease, and for other liabilities and
obligations of Tenant (including without limitation Tenant’s obligations and
liabilities under Section 705 and Section 1701 of this Lease) that have accrued
for periods prior to the effective date of the termination of this Lease, but
shall not be liable for any Rentals that would otherwise have accrued for
periods after the effective date of the termination of this Lease and shall not
be obligated to repay the Grants, the Credits, or the Improvement Rent Credits.

 

(B)                               Machine Shop and Composite Shop Early
Termination Rights.  Notwithstanding the terms of subsection (A) above, Tenant
shall have an early termination right with respect to the Machine Shop and
Composite Shop, in whole, from and after December 1, 2017.  To exercise said
early termination right to the Machine Shop and Composite Shop, Tenant shall
provide Authority one hundred and eighty (180) days prior written notice with
respect to the termination date.  Should Tenant exercise this early termination
right, on or after December 1, 2017, Tenant shall be required to return the
entire Machine Shop and Composite Shop space along with all Equipment residing
in the space as noted on the Master Equipment List to Authority on such
termination date.

 

(C)                               Interior Shop Early Termination Rights. 
Notwithstanding the terms of subsections (A) and (B) above, Tenant shall have an
early termination right with respect to the Interior Shop from and after
December 1, 2017.  Annually on the anniversary date of the Term (December 1st of
each year), Tenant shall have the option to terminate its right to the Interior
Shop.  Tenant shall provide Authority written notice at least ninety (90) days
in advance of such anniversary date, of Tenant’s exercising its right to
terminate the Interior Shop space.  Should Tenant exercise this early
termination right, Tenant shall be required to return the entire Interior Shop
space along with all Equipment residing in the space as noted on the Master
Equipment List by such anniversary date.  In addition, should Tenant exercise
the early termination right with respect to the Interior Shop, Tenant agrees to
pay a penalty based on the following scale, which scale is dependent on which
year Tenant exercises such right.  By way of example, if Tenant were to exercise
the early termination right to the Interior Shop on December 1, 2019, Tenant
would pay a penalty of $141,645.00 to the Authority for such termination.

 

25

--------------------------------------------------------------------------------


 

Anniversary Date

 

Penalty

 

 

 

 

 

December 1, 2017

 

$

188,860.

 

 

 

 

 

December 1, 2018

 

$

165,252.

 

 

 

 

 

December 1, 2019

 

$

141,645.

 

 

 

 

 

December 1, 2020

 

$

118,038.

 

 

 

 

 

December 1, 2021

 

$

94,430.

 

 

 

 

 

December 1, 2022

 

$

70,823.

 

 

 

 

 

December 1, 2023

 

$

47,215.

 

 

 

 

 

December 1, 2024

 

$

23,608.

 

 

26

--------------------------------------------------------------------------------

 

ARTICLE VI.

 

RENTALS, FEES AND RECORDS

 

Section 601.                                      Rental.

 

(A)  Base Rent.

 

(1)                                 Subject to Sections 601(D) and 605(B)below,
Tenant will pay the Authority, in arrears, on or before the fifteenth (15th) day
of each calendar month, base rent (“Base Rent”) with respect to the Leased
Premises for the preceding calendar month.  Subject to Section 601(A)(3) below,
the Base Rent that is assessed by the Authority for a particular calendar month
will be calculated solely on basis of the square footage of the Leased Premises
that Tenant Occupied during that calendar month for the number of days such
space was Occupied.  The annual Base Rent rate for the Leased Premises during
the Term will be Two Dollars and NO/100 ($2.00) per square foot.

 

By way of example only, if Tenant Occupies 100,000 square feet of the Leased
Premises during a particular calendar month, Tenant will (subject to Sections
601(D) and 605(B) below) pay the Authority Base Rent for that calendar month in
the amount of $16,666.67 (i.e., 100,000 square feet x $2.00 per square foot per
annum /12 months).

 

(2)                                 As it relates to Activation and subsequent
de-Occupancy of Leased Premises, if Tenant Occupies a particular portion of the
Leased Premises during less than all of a calendar month, Tenant shall pay a
prorated portion of the Rental for that calendar month based on the number of
days Tenant Occupies that portion of the Leased Premises.

 

(3)                                 Notwithstanding anything in this Lease to
the contrary, however, and regardless of which (if any) portions of the Leased
Premises that Tenant elects to Activate and regardless of which (if any)
portions of the Leased Premises that Tenant is Occupying or using from time to
time, Tenant (1) shall be obligated to pay Rentals on the Minimum Leased
Premises (“Minimum Rentals”).

 

(4)                                 The Base Rent for the Extension Term shall
be negotiated between the Authority and Tenant as provided in
Section 501(B) above.

 

(B)   Additional Rent.

 

(1)                                 Subject to the other provisions of this
Section 601(B) and (D) and Section 605(B)  of this Lease, in consideration for
the Authority’s operations and maintenance obligations under this Lease with
respect to the Facilities, including providing Utilities and performance of
those obligations set forth in Articles X and XI of this Lease, Tenant will pay
the Authority monthly additional rent (“Additional Rent”), in arrears, on or
before the fifteenth (15th) day of each calendar month for the prior calendar
month.  Subject to Section 601(B)(2-6) below, the Additional Rent that is
assessed by the Authority for a particular calendar month will be calculated
solely on basis of the square footage of the Leased Premises that was Occupied
by Tenant during that calendar month.  The annual Additional Rent rate for the
Leased Premises during the Term will be Six Dollars and 20/100 ($6.20) per
square foot.

 

27

--------------------------------------------------------------------------------


 

(2)                                 Within one hundred twenty (120) days after
the end of each calendar year during the Term, the Authority shall provide
Tenant with a statement showing the actual costs and expenses incurred by the
Authority in owning, operating, insuring, maintaining, repairing, and replacing
the Land, the Facilities, the Facilities Systems and the Equipment (the “Actual
Facilities Costs and Expenses”), and, to the extent reasonably requested by
Tenant, will provide Tenant with supporting data therefor.  The annual
calculation of the Actual Facilities Costs and Expenses will be calculated
utilizing GAAP accrual basis financial statements of the Authority including
amortization of any capital expenditure that brings about operating expense
savings.  In the event that the Actual Facilities Costs and Expenses of the
total Facilities, for that calendar year, are less than Seven Million Dollars
($7,000,000.00), Tenant shall be entitled to a credit from the Authority against
future Rental that would otherwise be payable by Tenant under this Lease, which
credit shall be in an amount calculated and applied as follows:

 

(a)                                 The amount by which the Actual Facilities
Costs and Expenses of the total Facilities is less than Seven Million Dollars
($7,000,000.00) shall be divided by the total number of square feet of the
Facility (the “Savings Per Square Foot”).

 

(b)                                 The Savings Per Square Foot shall be
multiplied times eighty five percent (85%) (the “Tenant’s Share of Savings”).

 

(c)                                  The Tenant’s Share of Savings shall be
applied evenly to each monthly Rentals payment due over the remainder of the
calendar year. (i.e. If the Savings Per Square Foot is determined during
March of any year, the Tenant’s Share of Savings shall be applied to reduce
Tenant’s Rentals due in such month by 1/9th of such Tenant’s Share of Savings,
each month from April through December.

 

(d)                                 The Monthly Tenant’s Share of Savings shall
only be applied to any amount due in such month and shall not carry forward if
the Rentals due in such month are less than the monthly share of Tenant’s Share
of Savings.

 

(3)                                 The Additional Rent for the Extension Term
shall be negotiated between the Authority and Tenant as provided in
Section 501(B) above.

 

(4)                                 Notwithstanding subsection (B)(1) above,
Tenant will not be charged any Additional Rent with respect to the Hangar 4
Office Space (as defined in Exhibit B) at any time during the Term.

 

(5)                                 As it relates to Occupancy and subsequent
de-Occupancy of Bays, if Tenant Occupies a particular portion of the Bays during
less than all of a calendar month, Tenant shall be assessed a pro rata portion
of the Additional Rent based on the number of days Tenant Occupies that portion
of the Leased Premises during that calendar month.

 

(6)                                 As provided for in Section 207 of this
Lease, Tenant shall have access to one On-Call Hangar Bay.  Authority and Tenant
agree an Annual Rental of Fifty Thousand Dollars ($50,000) shall be paid by
Tenant, during April of each year of Term, for the right of having an On-Call
Hangar Bay.  Authority and Tenant agree additional rental of One Thousand Six
Hundred and Eighty Dollars ($1,680.00) per day will be charged for use of the
On-Call Hangar Bay.  Tenant agrees to report On-Call Hangar Bay usage and
payment on or before the fifteenth (15th) day of each calendar month for the
previous month’s use of the On-Call Hangar Bay.

 

28

--------------------------------------------------------------------------------


 

(C)                               Percentage Rent

 

(1)                                 If during the Term, Tenant’s annual
Operating Profit (expressed as a percentage of Gross Sales) is greater than nine
and 25/100 percent (9.25%) of Gross Sales at the end of a Tenant Fiscal Year,
then Tenant shall pay to Authority a percentage rent (the “Percentage Rent”) for
that Tenant Fiscal Year in an amount that is equal to thirty-three percent (33%)
of the amount by which Tenant’s annual Operating Profit for that Tenant Fiscal
Year exceeds nine and 25/100 percent (9.25%) of Tenant’s Gross Sales for that
Tenant Fiscal Year.  By way of example, if at the end of a Tenant Fiscal Year,
Tenant had Gross Sales of $99,000,000 and an annual Operating Profit of
$11,880,000, then Tenant’s annual Operating Profit would equal twelve percent
(12%) of its Gross Sales (i.e., $11,880,000 / $99,000,000).  9.25% of
$99,000,000 equals $9,157,500. Therefore, for this Tenant Fiscal Year, Tenant
would pay the Authority $898,425 (i.e., .33 x ($11,880,000 – $9,157,500)). If
Tenant had Gross Sales of $100,000,000 for a Tenant Fiscal Year and an annual
Operating Profit of $9,000,000 for that Tenant Fiscal Year, then Tenant’s annual
Operating Profit for that Tenant Fiscal Year would equal nine percent (9%) of
its Gross Sales (i.e., $9,000,000 / $100,000,000) and as a result, no Percentage
Rent would be due the Authority for that Tenant Fiscal Year.

 

(2)                                 Tenant will calculate and submit its
Operating Profit in full detail following the illustrative model provided in
Exhibit J hereto, showing Gross Profit and Operating Profit calculated as
discussed below and including a complete accounting of all expense categories,
an actual to budget reconciliation (where budgeted amounts were assumed rather
than actuals), and provide quarterly market rates used in the purchase of
materials from affiliate companies, on a cumulative basis at the end of each
fiscal quarter (August 31, November 30, February 28/29, and May 31) (each, a
“Period”) for the applicable Tenant Fiscal Year, and will make interim
Percentage Rent payments, if any are due, within sixty (60) days after the end
of the applicable fiscal Period.  Not later than ninety (90) days after the end
of each of the Tenant Fiscal Years (i.e., not later than August 31 of each
year), Tenant will calculate the cumulative Operating Profit of Tenant for each
such Tenant Fiscal Year, and likewise calculate the Percentage Rent that should
have been paid to the Authority for each such Tenant Fiscal Year, and reconcile
it to the interim Percentage Rent payments actually made to the Authority during
that Tenant Fiscal Year with respect to each of the Periods during that Tenant
Fiscal Year.  If the Percentage Rent that should have been assessed against
Tenant for the Tenant Fiscal Year exceeds what Tenant has actually paid to the
Authority for that Tenant Fiscal Year, then Tenant shall pay the Authority the
difference within ninety (90) days after the end of that Tenant Fiscal Year.  If
the Percentage Rent that should have been assessed against Tenant for that
Tenant Fiscal Year is less than what Tenant has actually paid to the Authority
for that Tenant Fiscal Year, then the Authority shall credit the difference
against Tenant’s obligations to pay Rental under this Lease with respect to the
Tenant Fiscal Year(s) following the Tenant Fiscal Year for which Tenant overpaid
Percentage Rent. The Authority shall refund in cash to Tenant any unused credits
that have accrued, but have not been applied to Rental, under this subsection
(C)(2) at the expiration or earlier termination of this Lease.  Each such
payment that is due and payable by Tenant shall be accompanied by a certificate
signed and sworn by the Tenant’s Controller, setting forth the Operating Profit
and Gross Sales during such Period (the “Percentage Rent Certificate”).  In the
event of a partial Period at the beginning or end of the Term, the Percentage
Rent payable for that partial Period shall be based upon the Gross Sales and
Operating Profit during that partial Period.

 

(3)                                 Tenant shall keep in the Leased Premises
full, accurate, true and complete records of all Gross Sales and Operating
Profit with respect to the Leased Premises.  Such records shall

 

29

--------------------------------------------------------------------------------


 

be retained by the Tenant for not fewer than five (5) years after the expiration
of the Tenant Fiscal Year to which they relate, and such records shall be kept
in accordance with Exhibit J and generally accepted accounting principles
(“GAAP”) that are applied consistently with respect to the Leased Premises from
Period to Period. For purposes of permitting verification by the Authority of
the Gross Sales and Operating Profit reported by the Tenant with respect to the
Leased Premises, the Authority or its agent shall have the right for a period of
up to five (5) years after the end of each Tenant Fiscal Year, upon not fewer
than thirty (30) days’ prior written notice to Tenant, to inspect, audit or
cause to be audited Tenant’s books and records relating to Gross Sales and
Operating Profit for the Tenant Fiscal Year in question.  If such inspection or
audit discloses that Tenant has underpaid any Percentage Rent due under this
Lease, and if Tenant does not in good faith dispute the findings of the audit or
inspection, Tenant shall within thirty (30) days of the findings remit the
amount of the underpayment to the Authority, together with interest thereon from
the date such amount was originally due and owing to the Authority hereunder, at
the rate specified in Section 604 below.  If such inspection or audit discloses
that Tenant has overpaid any Percentage Rent due hereunder, and if the Authority
does not in good faith dispute the findings of the audit or inspection, the
Authority shall within thirty (30) days of the findings remit the amount of the
overpayment to Tenant.  If the inspection or audit discloses that Tenant
underpaid any Percentage Rent, Tenant shall also reimburse the Authority, a
reasonable hourly rate, for the time incurred by the Authority’s personnel in
conducting the audit or inspection, plus their actual expenses in conducting the
audit or inspection; provided, however, that the total amount for which Tenant
would be obligated to reimburse the Authority under this sentence shall not,
itself, exceed an amount that is equal to the amount of the underpayment.

 

“Gross Sales” shall mean, for a particular Period, the aggregate amount,
expressed in U.S. Dollars, of all goods and services sold or otherwise provided
by Tenant at, from or with respect to the Leased Premises during that Period and
recorded on the books of Tenant in accordance with GAAP.  “Gross Sales” shall
also include all goods and services sold from or provided at other locations of
Tenant and/or its Affiliates with respect to customer orders and/or contracts
generated or invoiced at, from or with respect to the Leased Premises; and
“Gross Sales” shall also include goods and services intentionally diverted away
from the Leased Premises to other locations of Tenant and/or its Affiliates to
avoid including those sales in Gross Sales. However, Gross Sales shall not
include goods and services diverted to other locations of Tenant and/or its
Affiliates if such diversion was done for a legitimate, good faith business
reason and which diversion would have occurred even in the absence of a
Percentage Rent obligation and not to avoid including those sales in Gross
Sales, including, but not limited to the sale of goods and services performed at
another location due to a customer request, workplace disruptions, aircraft
scheduling conflicts, aircraft emergencies, or weather. Discounts, price
reductions, rebates and other similar arrangements by Tenants or its Affiliates
shall not be granted in a manner that would serve to intentionally deflect
revenues to another facility of Tenant or any of its Affiliates so as to
artificially reduce Gross Sales. In the event any goods or services are provided
by Tenant to any Affiliate of Tenant on any basis that is less than the fair
market value thereof, the fair market value thereof shall be deemed to have been
received by Tenant for those goods or services for purposes of calculating Gross
Sales. To the extent any charges imposed by Tenant or any Affiliate for goods
and services that are to be included in “Gross Sales” shall be in amounts less
than what is required by the preceding sentences, Gross Sales shall be increased
so as to equal the amount that Tenant or its Affiliate would have received had
it imposed charges in accordance with the preceding sentences. “Gross Sales”
shall not include goods and services sold from or provided at other locations
including those of Tenant and/or its Affiliates with respect to

 

30

--------------------------------------------------------------------------------


 

customer orders and/or contracts generated at, from, or with respect to the
Leased Premises when such goods and services are provided at such locations as a
result of a Casualty at the Leased Premises (other than a Casualty that results
from the fault or negligence of Tenant, its subtenants, or any of their
respective Employees, agents, contractors or Invitees) that prevents them from
being provided at the Leased Premises, the occurrence of any of the events
described in Section 502(A), or an interruption under Section 1102 which is
caused by the Authority and which prevents those goods and services from being
provided at the Leased Premises.

 

“Operating Profit” for a particular Period shall be expressed as a percentage of
Gross Sales and shall mean, for a particular Period, Gross Sales for that Period
less expenses directly related to Tenant’s operations at the Leased Premises for
that Period, as calculated in accordance with GAAP.  Group/Corporate Expenses
allocated to Tenant shall also be deducted from Gross Sales for purposes of
Operating Profit.  No intercompany fees relative to any members of the Group, to
Tenant’s Parent (as hereinafter defined), or to any Affiliate of Tenant or its
Parent, shall be included as expenses of Tenant’s operations at the Leased
Premises except as contemplated by the definition of “Group/Corporate Expenses”
set forth below.  The expenses for the Leased Premises shall be reduced by the
amount of any grants, if applicable, Success Payments or credits provided to
Tenant by any Governmental Entity with respect to the Leased Premises during
that particular Period, and shall also be reduced by the amount of any and all
Rental credits that are provided to Tenant under this Lease during that
particular Period. For purposes of this provision, “Group” means the subset of
organizational companies, within the Parent company organization, in which
Tenant belongs. “Group/Corporate Expenses” means the following, all of which
must be verifiable by the Authority (a particular item of Group/Corporate
Expense may only be deducted pursuant to one of the following categories (i.e.,
a particular item of Group/Corporate Expense may not be deducted more than once
for purposes of calculating Operating Profit)):

 

(a)               Production Materials and Labor from Sister Companies: The
actual cost and expenses incurred by Tenant in procuring production materials
and labor from a “sister company” (i.e., an Entity that is directly or
indirectly owned, in whole or in part, by Tenant’s Parent) for purposes of
Tenant’s providing goods and services to Tenant’s customers at, from or with
respect to the Leased Premises.  The price charged by Tenant’s sister companies
to Tenant shall be at not more than normal and customary market rates consistent
with an arm’s length transaction.

 

(b)               Group Overhead Allocation: Allocation of general Group
overhead costs and expenses, which shall consist of Tenant’s proportionate share
of all costs and expenses (including, without limitation, salaries, benefits,
travel and living expenses, supplies, and educational costs) reasonably incurred
that are associated with the operation of the Group, in general, and are not
specifically allocable to any particular division or Entity within the Group
(the “Group Overhead”).  Such costs and expenses may include, by way of example,
costs and expenses generally incurred by the Group, as a whole, for the
following: business development, operations, finance, and sales. Tenant’s
proportionate share of Group Overhead, for a particular period, shall be a
percentage equal to Tenant’s Gross Sales for that period divided by the gross
sales of the entire Group.  Tenant’s proportionate share of Group Overhead shall
not exceed for any Tenant Fiscal Year, the amount of Four Hundred Thousand
Dollars ($400,000) per Tenant Fiscal Year, for purposes of calculating Operating
Profit for that Tenant Fiscal Year.

 

31

--------------------------------------------------------------------------------


 

(c)                Corporate Overhead Allocation: Allocation to Tenant, as
described in this subsection (c), of Tenant’s proportionate share of the
corporate overhead costs and expenses of Tenant’s Parent, reasonably incurred in
connection with the operation of the Parent and those subsidiaries which Parent
(directly or indirectly) wholly owns, including those for insurance premiums,
banking services, routine financial statement audits, tax preparation services,
benefits administration, pension administration, payroll administration,
accounts payable administration, routine compliance procedures under the
Sarbanes-Oxley Act of 2002, 15 U.S.C. 7201 et seq., and routine treasury-related
administrative activities with respect to the receipt, custody and disbursement
of funds (the “Corporate Overhead”). Tenant’s proportionate share of Corporate
Overhead, for a particular Period, shall be as allocated pursuant to the
Parent’s “General Guidelines for Corporate Expense Allocation” (as Parent may
amend from time to time), provided that the Parent’s “General Guidelines for
Corporate Expense Allocation” are applicable on a consistent basis to all of
Parent’s operating units and subsidiaries (the “Corporate Overhead Allocation
Guidelines”). The amount of Tenant’s share of Corporate Overhead which may be
deducted for purposes of calculating Operating Profit for a particular Period
shall be no greater than an amount that is proportionate to the ratio that
Tenant’s Gross Sales for that Period bear to Parent’s entire gross sales from
all of Parent’s operations (whether at the Leased Premises or at other Parent
locations) for that Period. Tenant’s Percentage Rent Certificate for each Period
shall include a certificate, signed and sworn to by the Parent’s Chief Financial
Officer, certifying to the Authority that the Corporate Overhead Allocation
Guidelines are applied on a consistent basis with respect to all of Parent’s
operating units and subsidiaries and that the allocation to Tenant of its share
of the Corporate Overhead for that Period has been made in accordance with the
then-applicable Corporate Overhead Allocation Guidelines.  The Authority shall
have the right, as part of any audit performed by the Authority as described
above in this subsection (C)(3), to audit the Parent’s books and records
relevant to the Corporate Overhead Allocation in order to verify (i) that the
Corporate Overhead Allocation Guidelines that were used to calculate Tenant’s
share of Corporate Overhead were in fact applied on a consistent basis to all of
the Parent’s operating units and subsidiaries and (ii) that the calculation of
Tenant’s share of Corporate Overhead pursuant to the Corporate Overhead
Allocation Guidelines was correctly calculated.  The Parent shall retain its
books and records pertaining to Corporate Overhead and allocations thereof for
not fewer than five (5) years after the expiration of each Tenant Fiscal Year
for which Tenant is allocated any portion of Corporate Overhead.

 

(d)               Corporate Direct Charges: Charges reasonably assessed to
Tenant, for time and actual materials costs incurred by employees at the
Parent’s headquarters in providing support services (including, without
limitation, legal support, systems programming or direct support hardware,
environmental support, and human resources support) directly to and for the
benefit of Tenant with respect to Tenant’s operations at the Leased Premises. 
Such charges shall not include any “profit” component, and shall be in amounts
and at rates that are commercially reasonable and not in excess of what would
reasonably be charged to Tenant if Tenant were to obtain such services from a
service provider unaffiliated with Tenant.

 

(e)                Systems Allocation:  Actual, reasonable costs and expenses
for the Parent’s maintaining systems that are shared generally by members of the
Group, such as a corporate email system, security systems, and similar types of
systems.  These costs and

 

32

--------------------------------------------------------------------------------


 

expenses are to be allocated equally, by division, across the Parent company
organization (the Group constituting one of those divisions), with each division
being charged an amount equal to the amount charged to each other division in
the Parent company organization.  Tenant’s share of those costs and expenses
shall be equal to the share of those costs and expenses that are borne by other
member companies in the Group.

 

Capital charges and income taxes are not to be deducted from Gross Sales in
determining Operating Profit.  The cost of goods and services received by Tenant
from its Affiliates and from other Persons must not exceed what Tenant would
reasonably be required to pay in an arm’s-length transaction. Allocation to
Tenant by its vendors, suppliers, and contractors of costs, expenses, fees,
charges, rebates, credits, allowances, price reductions and other such items
must be done in a manner that will not (a) allocate to Tenant more than Tenant’s
rightful share of the costs, expenses, fees, charges and other such items, and
(b) allocate to parties other than Tenant more than their rightful share of any
rebates, credits, allowances, price reductions and other such items.

 

Attached hereto as Exhibit J is an illustrative model indicating how Tenant may
calculate Gross Sales and Operating Profit, which model may be subject to
modification in accordance with GAAP.

 

(D)                               Machine Shop, Composite Shop and Interior Shop
Rental Structure

 

(1)                                 Authority and Tenant, in lieu of a Base Rent
/ Additional Rent rental structure as stated in this ARTICLE VI , Section 601
(A) (B), agree to a rental structure for the Machine Shop, Composite Shop, and
Interior Shop based on sub-section 2 and sub-section 3 below.

 

(2)                                 Machine Shop, Composite Shop, and Interior
Shops Rental Structure.  Tenant will pay the Authority, in arrears, on or before
the fifteenth (15th) day of each calendar month, rent with respect to the Leased
Premises (machine, composite and interior shops) for the preceding calendar
month.  The rent shall be paid in equal monthly installments as stated in the
following schedule:

 

TIMEFRAME

 

MONTHLY BASE RENTAL

 

 

 

 

 

12/1/14 – 11/30/17

 

$

70,833.33

 

 

 

 

 

12/1/17 – 11/30/19

 

$

76,079.42

 

 

 

 

 

12/1/19 – 11/30/24

 

$

80,806.33

 

 

(3)                                 Machine Shop and Composite Shop Percentage
Rent.  Tenant shall pay to Authority as additional rent, a percentage rental of
Tenant’s Operating Profit derived collectively from the Machine Shop and
Composite Shop operations (the “Machine and Composite Shop Percentage Rent”). 
Tenant shall calculate, report and pay to the Authority on the same basis and
methodology as Percentage Rent is calculated in sub-section (C) above except
that the percentage rental, if any, shall be in accordance with the following
calculation:

 

(a)      To the extent Tenant’s Operating Profit (expressed as a percentage of
Gross Sales) derived collectively from the Machine Shop and Composite Shop,
exceeds ten percent (10%) of Gross Sales derived collectively from the Machine
Shop and Composite Shop, then in such event Authority shall receive an amount
equal to

 

33

--------------------------------------------------------------------------------


 

eleven percent (11%) of the incremental amount of Operating Profit that is above
ten percent (10%) and less than twelve percent (12%).

 

(b)      To the extent Tenant’s Operating Profit (expressed as a percentage of
Gross Sales) derived collectively from the Machine Shop and Composite Shop
exceeds twelve percent (12%) of Gross Sales derived collectively from the
Machine Shop and Composite Shop, Authority shall receive an amount equal to
twenty two percent (22%) of the incremental amount of Operating Profit that is
above twelve percent (12%) and less than fourteen percent (14%).

 

(c)      To the extent Tenant’s Operating Profit (expressed as a percentage of
Gross Sales) derived collectively from the Machine Shop and Composite Shop
exceeds fourteen percent (14%) of Gross Sales derived collectively from the
Machine Shop and Composite Shop, Authority shall receive an amount equal to
thirty three percent (33%) of the incremental amount of Operating Profit that is
above fourteen percent (14%).

 

(d)      Example:  in the event Tenant’s Gross Sales derived collectively from
the Machine Shop and Composite Shop equals $10,000,000.00 and the Operating
Profit equaled $1,600,000.00, Tenants Operating Profit percentage would equal
sixteen percent (16%). i.e. 1,600,000/10,000,000 x 100%.  In this event the
Authority shall receive percentage rent calculated as follows:

 

·                  $22,000 calculated as 11% of $200,000 (12% of 10,000,000
minus 10% of 10,000,000),

 

·                  $44,000 calculated as 22% of $200,000 (14% of 10,000,000
minus 12% of 10,000,000), and

 

·                  $66,000 calculated as 33% of $200,000 (1,600,000 minus 14% of
10,000,000), for a total percentage rent equal to:  $132,000.

 

Section 602.                             Field Use Charge. This Lease Agreement
does not and shall not be deemed to grant Tenant the right to use any aircraft
parking apron (except as may be designated from time to time by the Facilities
Manager to Tenant or except as contemplated by Section703(B) below) or taxiway
not on the Leased Premises. Any use of aircraft operational areas outside of the
Leased Premises, or other Airport property not included in the Leased Premises,
by Tenant, its Employees or its agents shall be by separate agreement and only
upon payments of appropriate fees. Nothing in this Section, however, shall
prohibit Tenant, its Employees or its agents from the joint use with others at
the Airport of interior and exterior roadways serving the Leased Premises as
granted herein and in accordance with Airport rules, regulations and/or
restrictions. Notwithstanding the foregoing, the Authority covenants and agrees
that Tenant and its customers will not be charged any landing fees by any
Governmental Entity with respect to aircraft landing at the Land for
maintenance, repair, or overhaul at the Leased Premises, and that Tenant’s
customers (when and to the extent they are taking off from and landing at the
Airport in connection with the maintenance, repair and overhaul services they
are receiving at the Leased Premises) will be entitled to use and access to the
Airport on terms no less favorable than the Authority gives to other users of
the Airport.

 

Section 603. Time and Place of Payments. The Rental due under Section 601 hereof
shall be

 

34

--------------------------------------------------------------------------------


 

payable to the Authority, at the office of the Airport Director at the address
set forth in Section 2208 hereof.

 

Section 604. Delinquent Rentals. If Tenant does not pay the Rental described in
Section 601 hereof on the due date thereof, Tenant shall pay to the Authority,
as additional rental, an interest charge of eighteen percent (18%) per annum,
applied against the delinquent amount due for each full calendar month of
delinquency, computed as simple interest. Such interest shall be computed from
the due date until the delinquent payment, together with accrued interest, is
paid in full.

 

Section 605.                                              Authority Incentives.

 

(A)                                          As an incentive for entering into
this Lease Agreement, Tenant, on the Commencement Date, shall be entitled to
receive a payment of Two Hundred Fifty Thousand Dollars ($250,000.00) from the
Authority and on the one year anniversary date of the Commencement Date, the
Tenant shall be entitled to another Two Hundred Fifty Thousand Dollars
($250,000.00).  At Authority’s option, the form of the two payments of this
incentive can be made as rental credit.

 

(B)                                          Leasehold Improvement Credits.

 

(1)  Authority will provide Tenant with credits to be applied against Tenant’s
Rental in an amount equal to fifty percent (50%) of the cost and expense paid by
Tenant for infrastructure-related improvements (“Leased Premises Improvements”)
that the Authority approves and that Tenant makes to the Leased Premises (the
“Improvement Rent Credits”), provided that Tenant satisfies the procedures set
forth in subsection (2) below. Improvement Rent Credits earned hereunder will be
applied as and when the Rentals next become due and payable by Tenant under this
Lease, subject to subsection (4) below.

 

(2)    In order for Tenant to obtain from the Authority the Improvement Rent
Credits, the following must occur:

 

(a)  Prior to commencing any purchasing or other activities related to the
Leased Premises Improvements, Tenant must obtain the Authority’s prior written
approval of the proposed Leased Premises Improvements.

 

(b)  Tenant must submit to the Authority, prior to commencing the Leased
Premises Improvements, a complete and detailed set of plans and specifications,
prepared by an architect or engineer reasonably acceptable to the Authority,
detailing those proposed Leased Premises Improvements, which plans and
specifications must be reasonably acceptable to the Authority (the plans and
specifications approved by the Authority being referred to herein as the
“Plans”). Tenant shall perform and complete the Leased Premises Improvements in
strict accordance with Plans. Tenant shall be responsible for ensuring that the
Plans satisfy and comply with all applicable federal, state, county or other
governmental Laws, and the Authority shall have no responsibility or liability
therefor.

 

(c)  Tenant shall be responsible, at its cost and expense, for constructing the
Leased Premises Improvements and performing all work relating thereto including,
without limitation, paying fees, space planning, construction drawing services,
obtaining all Improvement-Related Permits, and furnishing all labor and
materials necessary or appropriate to complete the Leased Premises Improvements,
and the Authority shall have no responsibility or liability therefor. The

 

35

--------------------------------------------------------------------------------

 

contractors and subcontractors used by Tenant shall be reasonably acceptable to
the Authority, and Tenant shall furnish a list of their names and copies of the
applicable contracts and subcontracts upon request by the Authority.

 

(d)  Prior to performing the Leased Premises Improvements, Tenant shall, at its
sole cost and expense, obtain all “Improvement-Related Permits”. Prior to
performing the Leased Premises Improvements, Tenant shall deliver to the
Authority: (i) copies of the Improvement-Related Permits; and (ii) evidence
reasonably satisfactory to the Authority that Tenant has procured or has caused
others to procure workers’ compensation, general liability, builder’s risk, and
personal and property damage insurance in amounts reasonably satisfactory to the
Authority, and naming the Authority as additional insured and loss payee.

 

(e)  Tenant shall, and shall cause its contractors and subcontractors to,
perform the Leased Premises Improvements: (i) in accordance with the Plans and
Permits; and (ii) in a good and workmanlike manner and in compliance with all
applicable federal, state, county or other governmental Laws, including, without
limitation, zoning ordinances and The American With Disabilities Act, as
amended, and the rules, regulations, guidelines, and orders promulgated or
entered thereunder.  Tenant also shall cause its contractors and subcontractors
to, observe, perform and comply with all Laws promulgated from time to time by
any applicable Governmental Entity, and complete Leased Premises Improvements
free of all mechanics’ and materialmens’ liens.  Tenant shall keep the Authority
advised of the status of construction and completion of the Leased Premises
Improvements and of the anticipated completion dates for the Leased Premises
Improvements.

 

(f)  Upon completion of the Leased Premises Improvements, Tenant shall deliver
to the Authority final, unconditional lien waivers from all contractors,
subcontractors, and materialmen performing labor or supplying materials or
services in connection with the Leased Premises Improvements; a Certificate of
Substantial Completion issued by Tenant’s project architect on the appropriate
AIA form (or in any other form as reasonably required by the Authority),
certifying to the Authority that the Leased Premises Improvements have been
completed in accordance with the Plans and Permits and all applicable Laws; and
an “as-built” set of drawings of the Leased Premises Improvements. The Authority
must be reasonably satisfied that the Leased Premises Improvements have been
fully completed, and have been completed in a good and workmanlike manner in
accordance with the Plans, Permits and applicable Law.

 

(g)  Tenant shall submit to the Authority a written statement, which statement
shall contain a certification by Tenant as to the cost and expenses paid by
Tenant for those Leased Premises Improvements, and which statement shall contain
a detailed breakdown (together with such supporting data as the Authority shall
request) with respect thereto. Provided that the foregoing provisions of
subsection (2) have been satisfied, Tenant shall be entitled to the Improvement
Rent Credits as described in subsection (4) below.

 

(3) If Tenant receives Improvement Rent Credits with respect to Leased Premises
Improvement project in accordance with this subsection (B), Tenant acknowledges
and agrees that the entire Leased Premises Improvement project, in its entirety,
will become the property of the Authority; provided, however, such Leased
Premises Improvement project will be part of the Leased Premises for Tenant’s
use under the terms of this Lease.

 

36

--------------------------------------------------------------------------------


 

(4) An amount equal to one forty-eighth (1/48) of the total amount of any
Improvement Rent Credit to which Tenant becomes entitled, as described above,
with respect to a particular Leased Premises Improvement project may thereafter
be applied toward each month’s Rental that thereafter is assessed against and
owing from Tenant with respect to the Leased Premises in any given month.
However, not more than one forty-eighth (1/48) of that particular Improvement
Rent Credit may be applied toward Rental during any calendar month. Tenant may
“bank” any earned but unapplied Improvement Rent Credits toward future Rental
obligations, subject to the preceding sentence.

 

(5) Tenant shall have no right to any Improvement Rent Credits that remain
unapplied as of the expiration or sooner termination of the Term of this Lease.
Tenant shall not be obligated to repay any Improvement Rent Credits to the
Authority upon the expiration or sooner termination of the Term of this Lease.

 

(6) Notwithstanding the forgoing, Authority and Tenant agree that due to the
modernization of aircraft, the docking structures located in the interior of
Hangar Bays 1A, 1B, 2A, 2B and 3A, may create a degree of difficulty in locating
certain types of aircraft into these stated Hangar Bays; therefore, Authority
and Tenant agree to a modified rental credit structure for the benefit of Tenant
in the event Tenant elects to disassemble one or more of the aircraft docking
stations in the interior of Hangar Bays 1A, 1B, 2A, 2B and 3A as follows:

 

(a)                            Authority hereby approves that Tenant may remove
the docking stations in Bays 1A through 3A at its sole discretion; however,
Tenant shall remain obligated to obtain required, necessary or other approvals
for the project; and

 

(b)                            If Tenant elects to disassemble the docking
stations in Bays 1A through 3A, Authority agrees to provide Tenant a credit
against Rentals due in the amount of up to fifty percent (50%) of the costs of
removing each docking station up to Six Hundred Thousand Dollars ($600,000.00)
per Bay and a maximum of Three Million Dollars ($3,000,000.00) total for all
five Bays; and

 

(c)                             Authority agrees to provide the first Six
Hundred Thousand Dollar ($600,000.00) credit on the Commencement Date of the
Lease prior to the removal of the first docking station from such Hangar Bays;
however, Tenant is obligated to complete the removal of the first docking
station by May 31, 2016.  This $600,000 rental credit shall be applied on a
monthly basis over an eighteen (18) month period.

 

(d)                            Authority, at the commencement of the removal of
each subsequent docking station (of the second, third, fourth and fifth Hangar
Bays), agrees to provide a credit against Rentals due for the subsequent Hangar
Bays applied on a monthly basis over a thirty-six (36) month period.  Authority
and Tenant agree that, prior to the application of additional rental credits
beyond the first Hangar Bay, Tenant shall have provided to the Authority
certified construction costs and as-built drawings for the proceeding Hangar
Bay(s).  Authority acknowledges that Tenant may elect to initially remove two
Hangar Bays at the same time and agrees to issue rental credits for both Hangar
Bays at the commencement of the removal of each of the particular two docking
stations.  Should any docking station removal project cease demolition or is
unreasonably delayed, the rental credits for the particular Hangar Bay will
temporarily stop until such time as the docking station removal resumes.

 

37

--------------------------------------------------------------------------------


 

(7)  In no event shall more than Two Million Dollars ($2,000,000.00) of credits
described in this subsection (B) be applied to reduce Rentals due in any
calendar year; however, such credits over Two Million Dollars ($2,000,000.00)
may be carried over into subsequent years; provided, however, that any credits
remaining unapplied at the termination of this Lease shall be forfeited in their
entirety by Tenant and will not be paid, in any way, by the Authority.

 

38

--------------------------------------------------------------------------------


 

ARTICLE VII.

 

OBLIGATIONS OF TENANT

 

Section 701.  Payment of Rental and Other Amounts.  Tenant hereby agrees and
covenants to pay or provide for the payment of all Rental described in
Article VI as and when due hereunder. Except for the credits to which Tenant may
be entitled from time to time under Section 605(B), all Rental payments shall be
absolutely free from all claims, demands or offsets against the Authority of any
kind or nature whatsoever and without relief from valuation or appraisement
laws.

 

Section 702.  Operation and Use of Leased Premises.

 

(A) Except as provided in Sections 705 and 1701, Tenant shall at its own expense
(i) keep the Leased Premises in a safe, neat and attractive condition (except to
the extent of any maintenance or repairs that are the express obligation of the
Authority under Articles X and XI below), and (ii) not permit the accumulation
of any trash, paper or debris on the Leased Premises or trash, paper or debris
belonging to Tenant on any other property of the Authority.

 

(B) Tenant, upon written notice by the Authority to Tenant, shall be required to
perform whatever maintenance is necessary to comply with the provisions of
Subsection (A) hereof. If Tenant does not undertake that maintenance within
thirty (30) days after receipt of written notice, the Authority shall have the
right to enter upon the Leased Premises or in the Facilities and perform the
necessary maintenance, the cost of which shall be paid by Tenant within thirty
(30) days after notice of the cost thereof is provided by the Authority.

 

(C) Tenant shall not abuse, misuse, or commit or allow any waste or damage to
the Leased Premises and/or the other property of the Authority, including
without limitation the Equipment, except for normal wear and tear. Without
limiting the foregoing, Tenant shall operate and use all Equipment only in a
manner that complies with applicable manufacturer’s instructions, guidelines,
and warranties.

 

(D) Tenant shall not occupy or use, or permit the use or occupation of, any
portion of the Leased Premises for any business or purpose which is unlawful.
Tenant shall not occupy or use, or permit the occupation or use of, any portion
of the Leased Premises for any business or purpose which is disreputable or
deemed to be extra-hazardous on account of fire, or do or permit anything to be
done that would in any way increase the cost of the Authority’s casualty
insurance coverage on the Facilities, the Leased Premises, the Equipment, or
their contents; provided, however, that the Authority hereby acknowledges and
agrees that nothing in this sentence shall be deemed to prohibit Tenant from
using the Leased Premises for Tenant’s Business.

 

(E) Tenant shall not place any objects in any part of the Leased Premises that
would place a load on the floors of the Leased Premises in excess of the design
load capacities for the floors, without the prior written approval of the
Authority. Tenant hereby acknowledges that, prior to the Initial Lease, the
Authority furnished Tenant with a copy of the plans and specifications for the
Leased Premises which indicate the design load capacities for the floors in the
Leased Premises. The Authority shall have the right to have a floor load
analysis of any part of the Leased Premises made at any time. If such analysis
should indicate that Tenant has exceeded the foregoing limitations, Tenant shall
promptly take such actions as may be required to eliminate the overloading
condition and shall reimburse the Authority for the expense incurred in
completing the analysis and for the cost and expense of any damage arising from
such overloading condition.

 

(F) Tenant shall comply with all applicable Laws relating to the use, condition
and/or occupancy

 

39

--------------------------------------------------------------------------------


 

of the Leased Premises.

 

(G) Tenant shall conduct Tenant’s Business and control its subtenants (if any)
and its and their respective agents, Employees, contractors and Invitees in such
a manner as to not create any nuisance to the Authority or its other tenants.
Tenant shall not interfere with, annoy or disturb any other tenant, or the
Authority in its operation of the Facilities.

 

(H) Tenant hereby acknowledges and agrees that Tenant shall not permit its
Employees, contractors, agents, or Invitees, and shall not permit Tenant’s
subtenants or their Employees, contractors, agents or Invitees, to enter upon or
into any areas at the Leased Premises, the Land, the Facilities, or the Airport
other than those areas of the Leased Premises that are being Occupied from time
to time by Tenant (or, as applicable, Tenant’s subtenants), those portions of
the Apron or other non-public areas of the Facilities, the Land or the Airport
that are designated from time to time by the Authority as being available for
use by Tenant or its subtenants, those areas at the Land and Facilities that are
designated by the Authority from time to time as “Common Areas” open equally to
all tenants at the Land and Facilities, and those areas of the Airport that are
designated by the Authority from time to time as open to the general public.
This subsection (H) shall not be deemed to be an expansion of Tenant’s rights as
stated under any other provisions of this Lease.

 

(I)  Subject to the terms and conditions of Section 605, Tenant shall not make
any alterations, modifications, improvements or additions of or to the Leased
Premises without the prior written consent of the Authority which consent shall
not be unreasonably withheld. Subject to the foregoing, any alterations,
modifications, improvements and/or additions by Tenant of or to the Leased
Premises shall be deemed a part of the Leased Premises and shall belong to the
Authority unless the Authority otherwise agrees in writing that they belong to
Tenant.

 

Section 703.                                               Trash, Garbage,
Recyclables and Other Refuse: Outside Storage.

 

(A)  Tenant shall pick up, and provide for, a complete and proper arrangement
for the adequate sanitary handling and disposal, away from the Airport, of all
trash, garbage, recyclables and other refuse caused as a result of its operation
and/or occupancy of and on the Leased Premises. Tenant shall provide and use
suitable covered outdoor receptacles for all such garbage, trash, recyclables
and other refuse on the Leased Premises. Tenant shall dispose of medical or
biohazardous waste, regulated waste or any Hazardous Materials recovered or
generated as a result of its operations off of the property of the Airport and
in accordance with all applicable Laws and subject to Section 705.

 

(B)  Tenant shall be permitted to store, on a short-term basis, the Equipment,
the equipment and other personal property of Tenant’s customers, and Tenant’s
Excluded Property, on such portions of the Apron as the Authority shall
hereafter designate to Tenant in writing, provided that Tenant’s outside storage
is reasonable, is short-term, and does not materially impair the Air Operations
Area. However, Tenant acknowledges and agrees that the Authority also desires to
maintain the appearance of the Apron in a reasonably neat and attractive manner
and condition; therefore, Tenant agrees that if the Authority determines that
Tenant’s storage activities on the Apron detract, in an unreasonable manner,
from the appearance or use of the Apron, the Authority may notify Tenant in
writing as to those items to which the Authority objects being stored by Tenant
on the Apron, and Tenant shall cause those items to be removed from the Apron
(and to be stored within its then-Occupied portions of the Leased Premises)
within forty-eight (48) hours after Tenant receives the Authority’s written
notice. Under no circumstances may Tenant perform outside maintenance, repair,
or overhaul operations, or other

 

40

--------------------------------------------------------------------------------


 

activities (other than storage as described above) on the Apron on a constant or
continuing basis other than what is recognized common practice in the industry;
and provided that such activities may only occur on such portion of the Apron as
the Authority shall hereafter designate from time to time.

 

Section 704.                             Licenses and Permits. Except for the
Authority Permits, Tenant shall obtain and maintain in full force and effect,
and comply with, at its cost and expense, any and all certificates, approvals,
consents, authorizations, licenses, and permits under any applicable Law that
are necessary to comply with this Lease Agreement and the privileges extended
hereunder and/or that are necessary or appropriate for Tenant to obtain and
maintain in connection with the conduct and operation of Tenant’s Business at
the Leased Premises, including, without limitation, the 145 Certificate. The
“Authority Permits” shall mean those certificates, approvals, consents,
authorizations, licenses, and permits that are listed on Exhibit H attached
hereto and incorporated herein by this reference, and shall also mean any other
certificates, approvals, consents, authorizations, licenses and permits that are
hereafter required by applicable Law to be obtained and maintained by the
Authority in order to own and/or operate the Facilities. However, and without
limiting Tenant’s obligations under the first sentence of this Section, the
Authority shall have no obligation to obtain or maintain any certificates,
approvals, consents, authorizations, licenses or permits that are for the
conduct and operation of Tenant’s Business at the Leased Premises (as opposed to
the ownership and operation of the Facilities, in general), except that the
Authority shall maintain and comply with the IDP (as defined below) and the
Part 70 Permit (as defined below).  Tenant has obligations regarding wastewater
discharges and the Part 70 Permit as described in Section 706 below.

 

Section 705.                                            Hazardous Materials.

 

(A) (1)  Tenant shall use, store, handle, load, unload and dispose of Hazardous
Materials which are brought or generated by Tenant, its subtenants, and/or their
respective Employees, agents, contractors and/or Invitees onto the Leased
Premises, onto the Apron, and/or onto other portions of the Airport that are
used or accessed by Tenant, its subtenants, and/or their respective Employees,
agents, contractors and/or Invitees, only in compliance with applicable Laws,
except that Tenant, its subtenants and/or their respective Employees, agents,
contractors and Invitees shall not be deemed to be in breach of this
Section 705(A)(l) if there is a release of Hazardous Materials from, or
Hazardous Materials are present in, any sewer, lift station, force main, or
waste treatment system, or any related drains or pipes, on or off the Leased
Premises (unless such release or presence of Hazardous Materials is caused by
the failure of Tenant, its subtenants, or their respective Employees, agents,
contractors or Invitees to comply with the Exhibit K). For any Hazardous
Material which Tenant or any of its subtenants brings onto the Leased Premises
in quantities (individually or cumulatively) greater than fifty-five (55)
gallons, or for any Hazardous Materials that Tenant brings onto the Leased
Premises which are considered “extremely hazardous” under Title III of the
Superfund Amendments and Reauthorization Act of 1986 (as supplemented or amended
from time to time), Tenant shall promptly furnish to the Authority a list of
such Hazardous Materials. “Operating Rules,” as used in this Lease, means those
operating rules that are attached hereto comprised of the general Operating
Rules and the Operating Rules Applicable To AAR Aircraft Services, Inc., both of
which make up Exhibit K. In the case of any conflict between the general
Operating Rules and the Operating Rules Applicable To AAR Aircraft
Services, Inc., the latter shall control. Tenant hereby acknowledges and agrees
that Exhibit K may be amended by the Authority from time to time, without the
consent of Tenant, to the extent necessary to comply with modifications or
amendments from time to time of the IDP and/or to comply with changes to
applicable Law from time to time; provided, however, that the

 

41

--------------------------------------------------------------------------------


 

Authority shall provide Tenant with at least thirty (30) days’ prior written
notice of any such amendments or modifications of Exhibit K. Exhibit K may also
be amended or modified upon the mutual written agreement of the Authority and
Tenant; and any such amendments or modifications pursuant to this sentence shall
be effective immediately upon their written approval by both the Authority and
Tenant.

 

(2)  Without limiting Tenant’s obligations under Section 503(B), and subject to
the second following sentence, Tenant shall, at its expense, comply with
Environmental Laws regarding Hazardous Materials, but only (a) to the extent
that Hazardous Materials are first released by Tenant or its subtenants or their
respective Employees, agents, contractors or Invitees after June 14, 2004, the
Effective Date of the Initial Lease from the Leased Premises, or from portions
of the Apron or other non­public areas of the Facilities, the Land or the
Airport, that are used or accessed by Tenant or its subtenants or their
respective Employees, agents, contractors, or Invitees, so as to avoid Liability
being suffered or incurred by any Landlord Indemnified Parties (as hereinafter
defined) as a result of and only to the extent of such release and (b) to the
extent that Hazardous Materials are first released from other portions of the
Facilities, the Land and/or other portions of the Airport (other than the Leased
Premises or portions of the Apron or other non-public areas of the Land, the
Facilities, or the Airport that are used or accessed by Tenant or its subtenants
or their respective Employees, agents, contractors or invitees) by Tenant or its
Employees after June 14, 2004, the Effective Date of the Initial Lease so as to
avoid Liability being suffered or incurred by any Landlord Indemnified Parties
as a result of and only to the extent of such release. Tenant shall first
provide the Authority with written notice of such compliance actions. To the
extent the presence or the release of Hazardous Materials from the Leased
Premises, the Land, the Facilities, and/or other portions of the Airport was
caused by (x) a third Person (other than Tenant or its subtenants, or their
respective Employees, agents, contractors, or Invitees), (y) the Authority, or
(z) the condition (including leaks) of any sewer, lift station, force main, or
wastewater treatment system, or any related drains or pipes (unless with respect
to subsection (z), such release or presence of Hazardous Materials is caused by
the failure of Tenant, its subtenants, or their respective Employees, agents,
contractors or Invitees to comply with Exhibit K), or to the extent any
Hazardous Materials were placed on or released from the Leased Premises, the
Land, the Facilities, and/or other portions of the Airport at any time by any
third Person (other than by Tenant or its subtenants, or their respective
Employees, agents, contractors, or Invitees), Tenant shall not be responsible
for and need not take any action regarding those Hazardous Materials. If the
Authority elects to pursue the third Person for the collection of the
Authority’s remediation costs and other damages resulting therefrom, Tenant will
cooperate at the Authority’s expense with the Authority in pursuing such
actions. For purposes of Sections 705 and 1702, neither the Authority nor its
employees, agents or contractors, nor any of the Landlord Indemnified Parties,
shall be deemed to be an agent, Employee or contractor of Tenant, and any Person
or Entity other than Tenant, its subtenants and their Employees, agents,
contractors and Invitees shall be deemed to be a “third Person”.

 

(B)     Tenant hereby covenants and agrees to comply in the conduct of its
business on the Leased Premises and on areas of the Apron and other non-public
areas of the Facilities, the Land and the Airport that are used or accessed by
Tenant or its subtenants, and to cause compliance by its subtenants (and
Tenant’s and its subtenants’ respective Employees, agents, contractors and
Invitees) in the conduct of their business on the Leased Premises and on areas
of the Apron and other non-public areas of the Facilities, the Land and the
Airport that are used or accessed by Tenant or its subtenants, with their
obligations under all applicable Environmental Laws. In connection with other
areas of the Land, the Facilities and the Airport (other than the Leased

 

42

--------------------------------------------------------------------------------


 

Premises and portions of the Apron and other non-public areas of the Facilities,
the Land and the Airport that are used or accessed by Tenant or its subtenants)
that Tenant or its Employees may use or enter upon from time to time, Tenant
also hereby covenants and agrees to comply in the conduct of its business, and
to cause its Employees to comply in the conduct of Tenant’s business or while
those Employees are engaged in the scope of their duties for Tenant, with all
applicable Environmental Laws. Tenant shall not be deemed to be in breach of the
obligations in either of the two preceding sentences if there is a release of
Hazardous Materials from or the presence of Hazardous Materials in any sewer,
lift station, force main, or wastewater treatment system, or any related drains
or pipes, unless such release or presence of Hazardous Materials is caused by
the failure of Tenant, its subtenants, or their respective Employees, agents,
contractors or Invitees to comply with Exhibit K. Tenant shall provide to the
Authority, promptly upon receipt, copies of any correspondence, notice,
pleading, citation, indictment, complaint, order, decree or other document from
any source asserting or alleging a circumstance or condition that requires, or
may require, a clean-up, removal, remedial action, or other response by or on
the part of Tenant or any of its subtenants or the Authority (or any other
Landlord Indemnified Party) at the Leased Premises, the Facilities, the Land
and/or any other portions of the Airport under Environmental Laws or which seeks
criminal or punitive penalties from Tenant or any of its subtenants or the
Authority (or any other Landlord Indemnified Party) for an alleged violation of
Environmental Laws. Tenant shall advise the Authority in writing as soon as
Tenant becomes aware of any violation of any Environmental Laws by Tenant, its
subtenants or their respective Employees, agents, contractors or Invitees or a
violation of Tenant’s obligations under this Section 705. The first two
sentences of this Section 705(B) do not apply to any Hazardous Materials which
were not first placed on the Leased Premises or released by Tenant, its
subtenants, or their respective Employees, agents, contractors or Invitees or to
any environmental condition which was not created by Tenant, its subtenant, or
their respective Employees, agents, contractors or Invitees.

 

(C)  As a requirement of the Initial Lease, the Authority obtained a baseline
environmental audit (the “Baseline Environmental Audit”) of the Leased Premises
dated May 2004 and provided a copy thereof to Tenant.

 

(D)  The Authority shall have the right, (i) from time to time during the Term,
if the Authority reasonably suspects that there has been a material breach or
violation of the covenants and obligations of Tenant set forth in
Section 705(A) and/or (B) above, and/or of the covenants and obligations of
Tenant under Section 503(B) above (as and to the extent, for purposes of this
subsection (D), those covenants and obligations under Section 503(B) pertain to
environmental matters); (ii) from time to time during the Term, at such other
times as the Authority so desires (including without limitation pursuant to the
Authority’s periodic compliance review procedure); and (iii) in addition,
following the expiration or sooner termination of the Term, to cause
environmental inspections, audits or site assessments of the Leased Premises
and/or other portions of the Airport that are used or accessed by Tenant or its
subtenants to be performed solely for the benefit of Authority, at its sole cost
and expense, by the Authority or an environmental consultant selected by the
Authority (“Environmental Audits”), in order to ascertain whether there have
been any breaches or violations of Tenant’s covenants and obligations under
Section 705(A) and/or (B) above, and/or any breaches of Tenant’s covenants and
obligations under Section 503(B) above (as and to the extent, for purposes of
this subsection (D), those covenants and obligations under
Section 503(B) pertain to environmental matters), and/or whether there exist
amounts of Hazardous Materials in excess of those amounts found in the Baseline
Environmental Audit. If the Authority elects to conduct an Environmental Audit

 

43

--------------------------------------------------------------------------------

 

pursuant to subsection (ii) above, the Authority shall provide Tenant with
reasonable prior written notice of the Authority’s intent to conduct the
Environmental Audit and shall cause the Environmental Audit to be conducted in a
manner designed, to the extent reasonably possible, to minimize disruption to
Tenant’s Business at the Leased Premises. If the Authority desires to conduct an
Environmental Audit pursuant to subsection (iii) above, the Authority shall
(except in the event of a termination of this Lease due to an Event of Default
by Tenant) commence that Environmental Audit within five (5) days after the
expiration or sooner termination of this Lease. The Authority may notify Tenant,
in writing (the “Authority’s Non-Compliance Notice”), that the Authority
believes Tenant is in breach of Tenant’s obligations under Section 705(A) or
(B), and/or under Section 503(B) (with respect to, for purposes of this
subsection (D), environmental matters). Action taken by Tenant to cure a breach
of Section 705(A) or (B), and/or of Section 503(B) (with respect to, for
purposes of this subsection (D), environmental matters), shall be subject to the
prior written approval of the Authority, such approval not to be unreasonably
withheld or delayed. The Authority or Tenant may also provide a copy of such
Environmental Audits and/or the Baseline Environmental Audit to any federal,
state or local governmental agency having jurisdiction over the Leased Premises
or Hazardous Materials, if required by Law or court order or if Tenant and the
Authority mutually agree to do so (in which case neither Tenant nor the
Authority shall unreasonably refuse to agree to do so if the other party wishes
to do so).

 

(E)    Tenant shall indemnify, defend and hold harmless the Authority, the
Redevelopment Authority, the ITFA and the Commission, and each and all of their
respective members, directors, officers, employees, agents, successors and
assigns (collectively, the “Landlord Indemnified Parties”) from and against any
and all Liabilities for personal or bodily injury, death, or property damage
incurred by the Landlord Indemnified Parties or any of them to the extent caused
by a breach by Tenant or its subtenants, or their respective Employees, agents,
contractors, or Invitees, of Tenant’s covenants and obligations set forth in
this Section 705 and/or of Tenant’s covenants and obligations set forth in
Section 503(B) (as and to the extent, for purposes of this subsection (E), those
covenants and obligations under Section 503(B) relate to environmental matters).
This indemnification of the Landlord Indemnified Parties by Tenant includes,
without limitation, costs incurred by any of the Landlord Indemnified Parties as
a result of such Liabilities for any fines or penalties, any investigation of
conditions originating from Tenant’s or its subtenant’s use or accessing of the
Leased Premises, the Apron or any other area of the Facilities, the Land or the
Airport, and any cleanup, remedial, removal, restoration or monitoring work
performed by any Landlord Indemnified Party as a result of the breach of
Tenant’s covenants and obligations set forth in this Section 705 and/or of
Tenant’s covenants and obligations set forth in Section 503(B) (as and to the
extent, for purposes of this subsection (E), those covenants and obligations
under Section 503(B) relate to environmental matters), and this indemnification
shall survive the cancellation, termination or expiration of the Term.  The
Landlord Indemnified Party or Parties shall give to Tenant prompt and reasonable
notice of any such Liability and Tenant shall have the right to investigate,
compromise, and defend the same. Tenant shall control the defense of the
Liabilities, and Landlord Indemnified Patties shall take no action to settle,
satisfy or compromise the Liabilities without the prior written consent of
Tenant.

 

The foregoing indemnity shall not be applicable to any circumstances or
Liabilities which arose as a result of the act or omission of any Landlord
Indemnified Party or any third Person.

 

(F)  If the Authority believes there exists an uncorrected violation of Tenant’s
covenants

 

44

--------------------------------------------------------------------------------


 

and obligations under Sections 705(A) or (B) above, and/or of Tenant’s covenants
and obligations set forth in Section 503(B) (as and to the extent, for purposes
of this subsection (F), those covenants and obligations under
Section 503(B) relate to environmental matters), the Authority shall provide
written notice to Tenant thereof. Tenant shall, within thirty (30) days after
receipt of the Authority’s written notice, provide written notice to the
Authority as to whether Tenant agrees that such an uncorrected violation exists;
if Tenant does not, within the thirty (30) day period, provide written notice of
disagreement with the Authority’s position, Tenant shall be deemed to have
agreed that the uncorrected violation exists. If Tenant agrees (or is deemed to
have agreed, as described in the preceding sentence) that an uncorrected
violation exists, Tenant, at its cost and expense, within thirty (30) days after
Tenant agrees or is deemed to have agreed that an uncorrected violation exists,
shall commence action to cure the violation and shall thereafter diligently
pursue the cure to completion. If Tenant provides the Authority with written
notice, during the thirty (30) day period, that Tenant disagrees as to whether
an uncorrected violation exists, the Authority may thereafter seek (if the
Authority so chooses) to have a determination made by the Indiana Department of
Environmental Management (or other applicable Governmental Entity (other than
the Authority) or by a court of competent jurisdiction, as to whether an
uncorrected violation exists. If Governmental Entity (other than the Authority)
or the court makes a final, unappealable determination that an uncorrected
violation exists, Tenant, at its cost and expense, within thirty (30) days after
the court determines (pursuant to a final, unappealable determination) that an
uncorrected violation exists, shall commence action to cure the violation and
shall thereafter diligently pursue the cure to completion. If Tenant is in
breach of Sections 705(A) or (B) or Section 503(B), and if Tenant fails promptly
to commence action to cure such breach, and/or fails to diligently pursue to
completion such action to cure such breach, as provided above, the same shall,
at the option of the Authority, constitute an Event of Default hereunder.
Furthermore, in the event Tenant fails to timely initiate, or to diligently
pursue, appropriate action to cure such breach of Sections 705(A) or (B) or
Section 503(B), as aforesaid, the Authority shall have the right to do so; and
Tenant shall promptly reimburse the Authority for the costs and expenses thereof
plus interest thereon at twelve and no/!00 per cent (12%) per annum from the
date such costs are incurred to the date such costs are repaid to the Authority,
if a Governmental Entity (other than the Authority) or a court of competent
jurisdiction determines by final, unappealable decision that Tenant failed
promptly to commence action to cure such breach or failed diligently to pursue
action to cure such breach.

 

(G)  In connection with the Initial Lease, the Authority:

 

(1)  Completed the removal of dust (including any accumulation of dust in the
trench drains) which contained, or may have contained, Hazardous Materials from
the Facilities and Equipment on the Leased Premises, regardless of whether the
dust was located or situated where it would be regulated under an Environmental
Law, which removal was completed pursuant to the work plan published in the
Request for Proposal, dated April 7, 2004, as amended by certain amendments
dated April 12, 2004 and April l4, 2004; and

 

(2)  Cleaned all storm sewers, wastewater sewers, lift stations, and sumps and
all related drains (other than sanitary sewer drains) and pipes, on and off the
Leased Premises, which could accumulate or convey any wastewater, storm water,
or Hazardous Materials at or from the Leased Premises. The Authority shall
maintain such sewers, lift stations, and sumps and all related drains and pipes
in good working order in compliance with Environmental Laws during the Term of
this Lease, and periodically inspect them in

 

45

--------------------------------------------------------------------------------


 

accordance with a reasonable schedule.

 

(H)  The obligations and covenants of Tenant under this Section 705 shall
survive the expiration or sooner termination of this Lease and the Initial
Lease.

 

Section 706.  Industrial Discharge Permit; Air and Water Quality Permits.

 

(A)   The Authority owns and/or operates the Indianapolis Maintenance Center
Industrial Wastewater Treatment Facility (the “Wastewater Treatment Facility”),
which discharges wastewater to the City of Indianapolis publicly-owned treatment
works (the “POTW”), and for which the City of Indianapolis has issued an
Industrial Discharge Permit (the Industrial Discharge Permit, as modified,
amended, supplemented or reissued from time to time being referred to herein as
the “IDP”). The Authority shall comply with the IDP and shall properly operate
the Wastewater Treatment Facility in order to comply with the IDP and
Environmental Laws and to accept and properly treat discharges from Tenant or
its subtenants which meet the requirements of Exhibit K. Tenant’s or its
subtenant’s discharge to the Wastewater Treatment Facility of wastewater from
Tenant’s or its subtenant’s operations at the Leased Premises shall comply with
Exhibit K. Tenant shall make available to the Authority and their contractors
all information necessary for the Authority to comply with its reporting,
recordkeeping, and other obligations under the IDP and related Environmental
Laws with respect to Tenant’s and its subtenants’ operations at the Leased
Premises and shall cooperate, and cause its subtenants to cooperate, with any
government inspection related to the IDP with respect to Tenant’s or its
subtenants’ operations at the Leased Premises. Tenant shall indemnify, defend
and hold harmless the Landlord Indemnified Parties from and against any and all
Liabilities (including, without limitation, alleged violations of the IDP,
contamination, loss of or harm to fish or wildlife, harm to humans or the
environment, upset or bypass at the Wastewater Treatment Facility or at the POTW
and increased operational or treatment costs) to the extent caused by wastewater
discharged to the Wastewater Treatment Facility by Tenant or its subtenants in
violation of Exhibit K. Unless prohibited by applicable Law, the Authority shall
promptly pay the Tenant Reimbursement Parties (as defined in Section 1702) for
any actual costs and expenses incurred by any Tenant Reimbursement Parties
arising out of or in connection with any and all Liabilities (including, without
limitation, alleged violations of the IDP, contamination, loss of or harm to
fish or wildlife, harm to humans or the environment, upset, bypass at the
Wastewater Treatment Facility or at the POTW and increased operational or
treatment costs at the Leased Premises or at the Wastewater Treatment Facility)
to the extent those Liabilities are caused by the Authority’s failure to meet
its obligations under the second sentence of this subsection (A). The preceding
sentence is a contractual obligation of the Authority under this Lease made in
exchange for good and valuable consideration.

 

(B)   The Authority and the Tenant currently hold a Part 70 Operating Permit
issued by the Indiana Department of Environmental Management and the City of
Indianapolis (the Part 70 Operating Permit, as the same may hereafter be
modified, amended, supplemented or reissued from time to time, being referred to
herein as the “Part 70 Permit”), which permits all operations at the Facilities
for purposes of the Federal, State and local air-related Environmental Laws,
including those Paint Booth operations Tenant may be performing and operating.
Within sixty (60) days after execution of the Initial Lease, Tenant and the
Authority jointly filed with the appropriate governmental agencies the
appropriate documents to account for Tenant’s operations at the Leased Premises
under the Part 70 Permit. The filing included, among other things, a written
agreement (the “Part 70 Permit Agreement”) between the Authority and Tenant, in
form

 

46

--------------------------------------------------------------------------------


 

and substance mutually and reasonably acceptable to the Authority and to Tenant,
which splits the responsibilities under the Part 70 Permit (including, without
limitation, responsibilities for record-keeping, reporting, and compliance) so
that all such responsibilities shall, from and after the effective date of the
Part 70 Permit Amendment (as defined in the following sentence), be allocated
between the Authority and Tenant in a manner such that Tenant shall have
responsibility for portions of the Part 70 Permit that cover the Leased Premises
(including, without limitation, all record-keeping, reporting and compliance
obligations thereunder which pertain to the Leased Premises). The filing
requested an administrative amendment of the Part 70 Permit in a manner that is
consistent with the Part 70 Permit Agreement (the “Part 70 Permit Amendment”).
Notwithstanding the Part 70 Permit Amendment, the Authority will continue to be
shown as the owner of the entire source. Both before and after the Part 70
Permit Amendment became effective, Tenant has operated (and has caused its
subtenants to operate) under the Part 70 Permit and has complied with (and has
caused its subtenants, and Tenant’s and its subtenants’ respective Employees,
agents, contractors and Invitees to comply with) the Part 70 Permit, as the same
may be modified, supplemented or amended from time to time, to the extent
applicable to Tenant’s or its subtenants’ operations at the Leased Premises.
Tenant shall make available to the Authority and their contractors all
information necessary for the Authority to comply with its reporting,
recordkeeping, and other obligations under the Part 70 Permit with respect to
Tenant’s and its subtenants’ operations at the Leased Premises and shall
cooperate, and shall cause its subtenants to cooperate, with any government
inspection related to the Part 70 Permit with respect to Tenant’s or its
subtenants’ operations at the Leased Premises. Tenant shall indemnify, defend
and hold harmless the Landlord Indemnified Parties from and against any and all
Liabilities (including, without limitation, alleged violations of the Part 70
Permit, contamination, air pollution and harm to humans or the environment) to
the extent caused by Tenant’s or its subtenants’ air emissions or other acts or
omissions in violation of the Part 70 Permit. Unless prohibited by applicable
Law, the Authority shall promptly pay the Tenant Reimbursement Parties (as
defined in Section 1702) for any actual costs and expenses incurred by any
Tenant Reimbursement Parties arising out of or in connection with any and all
Liabilities (including, without limitation, alleged violations of the Part 70
Permit, contamination, air pollution, and harm to humans or the environment) to
the extent caused by the Authority’s or a third Person’s (excluding only Tenant
and its subtenants and their respective Employees, agents, contractors and
Invitees) air emissions or other acts or omissions in violation of the Part 70
Permit. The preceding sentence is a contractual obligation of the Authority
under this Lease made in exchange for good and valuable consideration.

 

(C)  Tenant’s obligations to indemnify, defend and hold harmless the Landlord
Indemnified Parties, and the Authority’s contractual obligations to pay the
Tenant Reimbursement Parties, pursuant to this Section 706 shall survive the
expiration or sooner termination of the Initial Lease and this Lease.

 

Section 707. Signs. Tenant shall not erect, maintain, or display upon the
outside of any buildings, structures or other improvements on the Leased
Premises or the Facilities any billboards or advertising signs.  However, that
Tenant may install, on the exterior walls of the Leased Premises or the
Facilities, signage for Tenant’s Business at the Leased Premises or the
Facilities, provided that the quantity, size, location, content, design and
appearance of such signage shall be in compliance with Laws and subject to the
prior written approval of the Authority.  Tenant shall be responsible, at its
sole cost and expense, for ensuring that all of Tenant’s signage complies with
any and all applicable Laws, and Tenant shall be responsible, at

 

47

--------------------------------------------------------------------------------


 

its cost and expense, before erecting any signage, for obtaining any and all
necessary or appropriate approvals, permits, consents, and/or licenses from any
applicable Governmental Entities with respect to such signage.  The Authority’s
approval of such signage shall not, and shall not be deemed to, constitute a
representation or acknowledgement by the Authority that Tenant’s proposed
signage complies with any Laws, nor shall such approval by the Authority relieve
Tenant of any of Tenant’s obligations under the preceding sentences.  The cost
and expense of obtaining and maintaining Tenant’s signage will be at the sole
cost of Tenant.  All other Facility signage shall be at the cost and expense of
the Authority. An example of Authority responsibility is parking lot signage or
other common areas.

 

Section 708. Rules and Regulations for Safety, Care and Cleanliness. Tenant
shall comply with, and shall cause its subtenants (and its and their respective
Employees, agents, contractors and Invitees) to comply with, such rules and
regulations of the Facilities as are adopted by the Authority from time to time
for safety, care and cleanliness of the Leased Premises and the Facilities and
preservation of good order therein, all of which shall be sent by the Authority
to Tenant in writing and shall thereafter be carried out and observed by Tenant
and its subtenants and its and their respective Employees, agents, contractors
and Invitees.

 

Section 709. Taxes. Tenant shall be responsible for and shall pay before
delinquent all municipal, county, federal or state taxes coming due during or
after the Term of this Lease Agreement against Tenant’s interest under this
Lease Agreement or against personal property (including without limitation the
Excluded Property) of any kind owned or placed in, upon or about the Leased
Premises by Tenant, except to the extent that personal property is the property
of the Authority and part of the Equipment pursuant to the terms of this Lease
Agreement. Tenant’s obligations under this Section shall survive expiration or
sooner termination of the Term of this Lease.

 

Section 710.   Nondiscrimination.

 

(A) Tenant, for itself, its personal representatives, successors in interest,
and assigns, as part of the consideration hereof, does hereby covenant and agree
that (i) no Person shall be excluded from participation in, denied the benefits
of, or otherwise subjected to discrimination in the use of the Leased Premises
on the grounds of race, creed, color, national origin, gender, age or handicap;
(ii) in the construction of any improvements on, over, or under the Leased
Premises and the furnishing of services thereon, no Person shall be excluded
from participation in, denied the benefits of, or otherwise subjected to
discrimination on the grounds of race, creed, color, national origin, gender,
age or handicap; and (iii) Tenant shall use the Leased Premises in compliance
with all other requirements imposed by or pursuant to Title 49, Code of Federal
Regulations, Department of Transportation, Subtitle A, Office of the Secretary,
Part 21, Nondiscrimination in Federally-assisted programs of the Department of
Transportation, Effectuation of Title VI of the Civil Rights Act of 1964, as
said Regulations may be amended, to the extent that said requirements are
applicable, as a matter of Law, to Tenant.

 

(B)  With respect to the Leased Premises, Tenant agrees to furnish services on a
fair, equal and not unjustly discriminatory basis to all users thereof, and to
charge fair, reasonable and not unjustly discriminatory prices for each unit or
service; provided, that Tenant may be allowed to make reasonable and
nondiscriminatory discounts, rebates or other similar types of price reductions
to volume purchasers consistent with the limitations set forth in
Section 601(C).

 

48

--------------------------------------------------------------------------------


 

Section 711. Civil Rights. Tenant assures the Authority that Tenant shall comply
with pertinent statutes, executive orders, and such rules as are promulgated to
assure that no Person shall, on the grounds of race, creed, color, national
origin, gender, age, or handicap be excluded from participating in any activity
conducted with or benefiting from federal assistance. This Section obligates
Tenant, for the period during which federal assistance is provided to the
Airport program, except where federal assistance is to provide, or is in the
form of, personal property or real property or interests therein or structures
or improvements thereon. In these excepted cases, this Section shall obligate
Tenant for the longer of the following periods: (A) the period during which the
property is used by the sponsor or any transferee for a purpose for which
federal assistance is extended, or for another purpose involving the provision
of similar services and benefits; or (B) the period during which the Airport
sponsor or any transferee retains ownership or possession of the property. In
the case of contractors, this Section shall bind the contractors from the bid
solicitation period through the completion of the contract.

 

Section 712.  Affirmative Action.

 

(A)  With respect to the Leased Premises, Tenant agrees to undertake an
affirmative action program as required by 14 CFR Part 152, Subpart E, to ensure
that no Person shall, on the grounds of race, creed, color, national origin or
gender, be excluded from participating in any employment activities covered in
14 CFR Part 152, Subpart E; that no Person shall be excluded on these grounds
from participating in or receiving the services or benefits of any program or
activity covered by that Subpart; and that it will require its covered
suborganizations to undertake affirmative action programs, and to require
assurances from their suborganizations, as required by 14 CFR Part 152, Subpart
E, to the same effect, to the extent that said requirements are applicable, as a
matter of Law, to Tenant.

 

(B)  With respect to procurement of construction work and construction-related
goods and supplies and professional services in connection with Grant Proceeds
and/or Leasehold Improvement Credits, Tenant shall use commercially reasonable
efforts to strive to attain a dollar amount at least equal to fourteen percent
(14%) utilization of minority business enterprises and four percent (4%) women
business enterprises. With respect to the operation of Tenant’s business at the
Facilities (including, without limitation, contracts with vendors of Tenant),
and with respect to employment of Tenant’s own workforce, Tenant shall use
commercially reasonable, affirmative efforts to engage and utilize the services
of minorities and women. Tenant shall maintain records of all relevant data with
regard to compliance with these goals, and shall provide such information to the
Authority upon the Authority’s reasonable request from time to time.

 

Section 713.  Intentionally Left Blank.

 

Section 714.  Observance of Statutes. Subject to Section 602 hereof, Tenant
shall have the right to use the Airport or its facilities located on the Airport
property in common with others authorized to do so; provided, however, that
Tenant shall observe and comply with any and all requirements of the constituted
public authorities and with all federal, state or local statutes, ordinances,
regulations and standards applicable to Tenant for its use of the Airport,
including but not limited to, rules and regulations promulgated from time to
time by the Airport Director for the general administration of the Airport.

 

49

--------------------------------------------------------------------------------


 

Section 715. Hazard Lights. Tenant shall, at its expense, provide and maintain
hazard lights on any structure it erects on the Leased Premises, if required by
Authority or FAA regulations. Any hazard lights so required shall comply with
the specifications and standards established for installation by the FAA.

 

Section 716.  Liens.

 

(A)  Tenant shall not permit any employee lien or mechanic’s, materialmen’s or
similar lien or charge for labor or materials furnished to or for the benefit of
Tenant or its subtenants (a “Lien”) to attach to any portion of the Leased
Premises, the Facilities, or any other part of the Land or the Airport, and
Tenant herein agrees that if any such Lien is filed, Tenant shall: (i) notify
the Authority of the pendency of such Lien, and (ii) indemnify, protect, defend
and save harmless the Landlord Indemnified Parties from and against any loss,
Liability or expense whatsoever by reason thereof, and shall proceed with and
defend, at Tenant’s expense, such action or proceedings as may be necessary to
remove any such Lien from the records.

 

(B)  Tenant may, however, in good faith and with due diligence, contest any such
Lien. Tenant may permit any such Lien to remain undischarged and unsatisfied
during the period of such contest and appeal therefrom, if and only if
(i) Tenant effectively prevents or stays the execution, foreclosure or
enforcement of the Lien, or (ii) the contest or appeal prevents or stays the
execution or enforcement or foreclosure of the Lien. If any such Lien is so
stayed and that stay thereafter expires or the Authority gives Tenant written
notice that by nonpayment of any items the Leased Premises, the Facilities, the
Land, the Airport, or any portion thereof will be subject to loss or forfeiture,
then Tenant shall forthwith pay and cause to be satisfied and discharged any
such Lien or secure payment by posting a bond, in form satisfactory to the
Authority. At the expense of Tenant, the Authority shall cooperate fully with
Tenant in any contest.

 

(C)  If Tenant shall fail to contest, discharge or pay any such Lien as required
by subsections (A) and (B) hereof, the Authority may contest, discharge or pay
any such Lien which the Authority may determine to be necessary in order to
protect its interest in the Leased Premises, the Facilities, the Land and/or the
Airport. In such event, Tenant agrees to reimburse the Authority for any and all
expenses and costs incurred by the Authority in respect thereto. Tenant’s
obligations under this Section 716 shall survive the expiration or sooner
termination of this Lease.

 

Section 717. Tenant to Maintain Organizational Existence. Tenant shall maintain
an organizational existence and shall at all times either be duly organized and
validly existing under the Laws of the State, or shall be duly qualified to do
business as a foreign entity and in good standing under the Laws of the State.

 

Section 718. Advances by Authority. If Tenant fails to maintain full insurance
coverage as required by this Lease Agreement, or otherwise fails to comply with
any covenant or agreement set forth in this Lease Agreement, the Authority may
(but shall be under no obligation to) take out the required policies of
insurance or otherwise comply with those covenants and agreements. Tenant agrees
to pay all amounts advanced by the Authority in payment of the required premiums
for insurance or to comply otherwise with such agreements and covenants, which
amounts, together with interest thereon at the rate of one and one-half percent
(1.5%) per

 

50

--------------------------------------------------------------------------------


 

month, shall become an additional rental obligation of Tenant to the Authority.

 

ARTICLE VIII.

 

OBLIGATIONS OF AUTHORITY

 

Section 801.  Ingress and Egress. Tenant shall have the right of ingress to and
egress from the Leased Premises or Tenant and its officers, Employees, agents,
servants, customers, vendors, suppliers, and patrons over the roadway provided
by the Authority serving the Leased Premises, which roadway provides access to
the Leased Premises from a public right-of-way. The Authority’s roadway outside
the Leased Premises shall be used jointly with other tenants at the Airport, and
Tenant shall not unreasonably interfere with the rights and privileges of other
Persons using these facilities. Tenant’s use of these facilities shall be
subject to those weight and type use restrictions as the Authority shall adopt
from time to time, provided that the Authority provides written notice of those
restrictions to Tenant (including, without limitation, written notice of any
amendments or modifications thereto that are adopted by the Authority from time
to time).

 

Section 802.  Quiet Enjoyment of the Leased Premises.

 

(A) By keeping and performing its covenants and agreements herein contained,
Tenant shall have the right, during the Term of this Lease Agreement, to
peaceably and. quietly possess and enjoy the Leased Premises. The Authority
shall at its expense, defend Tenant’s right to such peaceable and quiet
possession as against any person acting by or through the Authority.

 

(B) The simultaneously held interests of the Authority in the Leased Premises
shall not be merged, but shall be separate and distinct. In addition,
notwithstanding that the Term may exceed the term of the lease agreements or
sublease agreements by which, directly or indirectly, the Authority subleases
the Leased Premises from other Persons, this Lease Agreement constitutes a
sublease and not an assignment, and Tenant’s rights in the Leased Premises are
limited to the subleasehold estate granted hereby and there shall be no merger
with any interest of the Authority created by any instrument described herein.
However, if any leasehold interest held by the Authority terminates and as a
result thereof or thereafter any other interest of the Authority in and to the
Leased Premises becomes a present interest, and the Authority thereby succeeds
to such interest by reason of other interests it holds in the Leased Premises,
then the Authority shall be deemed to have leased such other interest to Tenant
on the terms set out herein.

 

Section 803. Operation as a Public Airport. The Authority covenants and agrees
that all times it will operate and maintain the Airport, as a public Airport
consistent with and pursuant to the sponsor’s assurances given by the Authority
to the United States Government under the Federal Aviation Act.

 

Section 804. Operation of Facilities. Except as required by applicable federal
law, the Authority shall not propose, enact or adopt, and shall use its best
efforts not to permit any other person or entity to enact or adopt, any law,
rule, regulation or ordinance that would prohibit Tenant from fully utilizing
the Leased Premises in the manner currently contemplated on a twenty four (24)
hour a day, seven (7) day a week basis, including the flight operation of
aircraft to and from the Facilities coincident with the Tenant’s Business. All
of Tenant’s engine maintenance run-ups shall be conducted in the hush house.

 

51

--------------------------------------------------------------------------------


 

Section 805. Authority Permits. The Authority shall obtain, maintain in full
force and effect, and comply with, at its cost and expense, the Authority
Permits and the IDP.

 

Section 806.  Authority Agreements. The Authority shall comply with the terms
(including covenants) of the Settlement Agreement entered into, effective as of
February 13, 2004 between the Authority and The Bank of New York Trust Company,
N.A,, as amended from time to time, the Bond Issues, and the Other Lease
Agreements (as hereinafter defined).

 

52

--------------------------------------------------------------------------------

 

ARTICLE IX.

 

COMPLIANCE WITH SECURITY REQUIREMENTS

 

Section 901. Security Agreement. Tenant shall have entrances and gates to the
Air Operations Area and shall execute, in connection with this Lease Agreement,
an updated Airport Security Agreement as required by the Authority in accordance
with TSA regulations, Title 49 CFR Part 1542, which Airport Security Agreement
requires Tenant to control and regulate any doors, openings or entrances to the
Air Operations Area.

 

Section 902. Security Rules and Regulations of Authority, FAA and TSA. Tenant
shall comply with, and shall cause its subtenants (and its and their respective
Employees, agents, contractors and Invitees) to comply with, such rules and
regulations of the Facilities and other portions of the Airport as are adopted
by the Authority from time to time, in the Authority’s reasonable discretion,
for safety and security of the Leased Premises and the Facilities and other
portions of the Airport and preservation of good order therein. Tenant
acknowledges that  security rules and regulations may, among other things,
include requirements regarding use of cards, keys or other access devices to
access certain portions of the Leased Premises or other portions of the
Facilities, requirements regarding Tenant’s obligations for securing the
Equipment, provisions restricting Tenant and its subtenants and any of its or
their respective Employees, agents, contractors or Invitees from accessing or
entering into certain portions of the Facilities, requirements that any visitors
to the Facilities register at the entrance to the Facilities, wear
identification and be accompanied by a representative of the tenant whom they
are visiting, and other similar requirements. In addition to the Facilities
Security Rules and Regulations, Tenant shall also comply with, and cause its
subtenants, and its and their respective Employees, agents, contractors, and
Invitees to comply with, all applicable FAA and TSA security regulations, orders
or security direction as in effect or mandated from time to time.

 

53

--------------------------------------------------------------------------------


 

ARTICLE X.

 

MAINTENANCE, REPAIRS AND REPLACEMENTS

 

Section 1001. Maintenance, Repairs and Replacements to Facilities and Leased
Premises (other than Equipment).  Except to the extent Tenant is responsible
therefor under this Section 1001, and subject to Article XVI of this Lease and
subject to the Authority’s obligations under Articles VII and XVII of this
Lease, the Authority shall, at its cost and expense, be responsible during the
Term for (a) performing all maintenance, repairs and replacements with respect
to the Facilities and the Leased Premises (other than Equipment, which is
covered under Section 1002 below), including without limitation foundations,
exterior Facility walls (including door frames, window frames, doors and
windows), exteriors of the Facilities, interior demising walls (including door
frames and window frames), roof, drains, gutters, and all structural parts of
the Facilities, (b) periodically painting the interior walls, and sealing the
concrete floors, within the Leased Premises in order to maintain them in a
reasonably neat, safe condition, and (c) performing all maintenance, repairs and
replacements with respect to the air conditioning, electrical, heating,
mechanical and plumbing systems in the Facilities, all in at least as good
condition as exists on the Commencement Date of this Lease Agreement or in such
condition as may be required by applicable Law.  However, the Authority shall
not be required to pay for, and Tenant shall indemnify, defend, save and hold
harmless the Authority from and against (without reimbursement from Grant
Proceeds or Leasehold Improvement Credits), the cost and expense (including
without limitation reasonable attorneys’ fees) of, any such maintenance, repairs
or replacements that become necessary as a result of or by reason of Tenant’s,
its subtenants’ or its or their respective agent’s, contractor’s, Employee’s, or
Invitee’s negligence or willful misconduct.  Tenant shall, at its cost and
expense, be responsible for all maintenance, repairs and replacements of any
paint booths now or hereafter located at the Leased Premises (the “Paint
Booths”), and shall perform such maintenance, repairs and replacements as are
necessary or appropriate in order to cause the Paint Booths to remain in the
same condition and repair as when the Paint Booths were first delivered by the
Authority to Tenant (ordinary wear and tear excepted)Tenant hereby acknowledges
and agrees that the Authority will have no liability, obligation, or
responsibility for maintaining, repairing or replacing the Paint Booths or any
components thereof. Tenant hereby further acknowledges and agrees that if Tenant
replaces the Paint Booths and is reimbursed for the cost thereof through
Leasehold Improvement Credits, the replacement Paint Booths shall also be deemed
to belong to the Authority.  Furthermore, as Tenant, during the Initial Lease, 
provided modifications to Bay 5B to support Tenant’s operation in the painting
of Tenant’s customers aircraft, Tenant shall, at its sole cost and expense, be
responsible for all maintenance, repairs and replacements to any modifications
to Bay 5B, which installation is associated with Tenant transforming Bay 5B into
a paint hangar to paint Tenant’s customers aircraft.  Tenant shall perform such
maintenance, repairs and replacements as are necessary or appropriate in order
to cause Bay 5B to remain in the same condition and repair as when Bay 5B was
first delivered by the Authority to Tenant (ordinary wear and tear excepted);
provided, however, that if the replacement of any of the modifications to Bay 5B
becomes necessary as a result of or by reason of Authority, its respective
agent’s, contractor’s, Employee’s, or Invitee’s negligence or willful
misconduct, the Authority shall be responsible, at its cost and expense, for
those repairs or replacements. Tenant hereby acknowledges and agrees that the
Authority will have no liability, obligation, or responsibility for maintaining,
repairing or replacing any components thereof associated with Tenant’s
modifications to Bay 5B related to transforming Bay 5B into an aircraft painting
operation. Tenant hereby further acknowledges and agrees the modifications to
Bay 5B shall also be deemed to belong to the Authority.

 

To the extent that, during the Term of the Initial Lease and of this Lease, it
was or becomes necessary to install and/or operate any air pollution control
equipment at, within or upon the Facilities as

 

54

--------------------------------------------------------------------------------


 

a result of Tenant’s or its subtenants’ operations at the Facilities, and if
such air pollution control equipment was not a part of the Facilities during the
Initial Lease or on the Commencement Date of this Lease, Tenant shall be
responsible, at Tenant’s cost and expense, for purchasing, installing and
operating such equipment and the Authority shall have no responsibility or
liability therefor. Tenant shall obtain the Authority’s prior written consent to
Tenant’s installation of any such equipment at the Facilities, which consent
shall not be unreasonably withheld. Any such equipment that is installed at,
within or upon the Facilities and which is a fixture shall be deemed a part of
the Facilities and shall belong to the Authority unless the Authority otherwise
agrees in writing that it belongs to Tenant. Tenant may seek reimbursement for
the cost and expense it incurs in purchasing and installing such equipment at
the Facilities through Leasehold Improvement Credits, subject to the terms and
conditions of Section 605(B) above.

 

Tenant’s obligations under this Section shall survive the expiration or sooner
termination of the Term of this Lease.

 

Section 1002. Maintenance Repairs and Replacements of and to Equipment.

 

(A)   Repairs, Replacements and Maintenance by the Authority.  Except to the
extent Tenant is responsible therefor as provided under this Section 1002, the
Authority shall, at its cost and expense, be responsible during the Term of this
Lease Agreement for performing all maintenance, and repairs with respect to the
Equipment furnished by the Authority to Tenant other than the Machine, Composite
and Interior Shop Equipment, including without limitation preventive maintenance
upon a periodic schedule in accordance with manufacturers’ recommendations. The
Authority shall in no circumstance be obligated to purchase a new item of
replacement equipment, tooling or other personal property. As part of the
Authority’s obligations hereunder, the Authority will provide Tenant with a
working facility.  For purposes of the preceding sentence, a “working facility”
means that all Facilities Systems (other than Excluded Systems), which are
located in the Leased Premises as of the Commencement Date of this Lease, shall
be in good working order and condition if and when that portion of the Leased
Premises to which they pertain is delivered to Tenant; provided, however, that
during the Activation of any Bay or other portion of the Leased Premises, Tenant
will provide the Authority, in accordance with Section 205 above, with a list of
those particular Facilities Systems (other than Excluded Systems) that Tenant
will need for that particular Bay or other area of the Leased Premises, and
Tenant acknowledges that the Authority’s obligation shall only be to deliver
those particular Facilities Systems (other than Excluded Systems) to Tenant in
good working order and condition in connection with that Activation. 
Notwithstanding any of the foregoing to the contrary, the Authority shall have
no obligation to provide, maintain, repair or replace any computer hardware or
software or related tools, systems or equipment, nor any modifications or
installation of equipment associated with Tenant transforming Bay 5B into a
paint hangar bay.  To the extent Tenant desires to make any improvements or
alterations to the Machine, Composite, or Interior Shops, Tenant shall be
responsible, at its cost and expense, for performing those improvements and
alterations in accordance with the terms of this Lease; and Tenant hereby
acknowledges and agrees that Tenant shall not be entitled to any Leasehold
Improvement Credits with respect to Tenant’s purchase, improvement, maintenance,
repair or replacement to the Machine, Composite, or Interior Shops including any
computer software. In addition, notwithstanding the foregoing, Tenant shall, at
its cost and expense, be responsible for maintaining, replacing, removing, and
disposing of, in compliance with all applicable Laws, any and all filters and
blast media relating to any draw down cabinets, draw down tables, and/or blast
cabinets, and the Authority shall have no liability or responsibility for or
with respect to the filters or blast media relating to any draw down cabinets,
draw down tables, and/or blast cabinets. The Authority shall not be required to
pay for, and Tenant shall indemnify, defend, save and hold harmless the
Authority from and against (and without reimbursement

 

55

--------------------------------------------------------------------------------


 

from Leasehold Improvement Credits) the cost and expense, including without
limitation reasonable attorneys’ fees, of any such maintenance, repairs or
replacements that become necessary by reason of Tenant’s, or its subtenant’s, or
its or their respective agent’s, contractor’s, Employee’s or Invitee’s
negligence or willful misconduct.  Tenant’s obligations under this Section shall
survive the expiration or sooner termination of the Term of Lease.

 

(B)     Repairs, Replacements and Maintenance by the Tenant.

 

(1)           Repairs and Maintenance of Equipment. The Tenant shall, at its
cost and expense, be responsible during the Term of this Lease Agreement for
performing all maintenance, repairs and replacements with respect to the
Equipment furnished by the Authority to Tenant that resides in the Machine Shop,
Composite Shop and Interior Shop (the “Shop Equipment”), including without
limitation preventive maintenance upon a periodic schedule acceptable to the
Authority.  Tenant shall indemnify, defend, save and hold harmless the Authority
from and against the cost and expense, including without limitation reasonable
attorneys’ fees, of any such maintenance, repairs or replacements that become
necessary by reason of Tenant’s, or its agent’s, contractor’s, employee’s,
invitee’s or visitor’s, neglect or willful misconduct.

 

(2)           Shop Equipment Maintenance Requirements.  Tenant shall be
responsible for the maintenance, repair and upkeep of all Equipment (tooling and
equipment) included in the Machine Shop, Composite Shop and Interior Shop,
including, manufacturers’ recommended preventative maintenance and the
provisioning and replenishment of all consumables.  Initial and recurrent
calibration to regulatory required standards, where required, shall be the
responsibility of Tenant.  Consumables shall include the general category of
materials and attachments used to operate and employ the tools and equipment
such as:  bits, grinding surfaces, abrasives, lubricants and other general use
compounds and attachments subject to frequent replacement.

 

(3)           Shop Equipment Replacement.  Tenant shall, at its sole cost and
expense, maintain and repair or replace Shop Equipment that becomes damaged or
defective from time to time.  Tenant shall not have the right to lease, sell or
otherwise transfer to any Person, or to dispose of or abandon, any Shop
Equipment (including without limitation any Shop Equipment that has been
replaced or is to be replaced by the Tenant) without the prior written consent
of the Authority.  Any repairs to the Shop Equipment shall be performed in a
good and workmanlike manner, in compliance with all applicable Laws, and in a
manner that is consistent with and in compliance with any warranties then in
existence on the Shop Equipment being repaired.  Any such repairs, acquisitions
or replacements that Tenant makes shall be at Tenant’s cost and expense, and
Tenant shall have no right to reimbursement or payment from the Authority for
any portion thereof.   The proceeds from any sale, transfer or disposition of
Shop Equipment shall be the property of the Authority.

 

Section 1003. Prompt Notification of Damage, Defects or Malfunction. Tenant
shall promptly notify the Facilities Manager, in writing, as soon as Tenant
becomes aware of any damage, defect or malfunction in or to any portion of the
Facilities and/or the Leased Premises, including without limitation any of the
Equipment. Tenant acknowledges and agrees that the Authority’s obligations to
perform repairs, replacements and/or maintenance pursuant to Sections 1001 and
1002 above is conditioned upon the Authority’s receipt of prompt written notice
from Tenant as described in the preceding sentence. Tenant further acknowledges
and agrees that if Tenant fails to provide prompt written notice of damage,
defect or malfunction as described above, Tenant shall be responsible for all
costs and expenses of such maintenance, repairs or replacements to the extent
caused by, resulting from

 

56

--------------------------------------------------------------------------------


 

or exacerbated by Tenant’s failure to provide prompt written notice of damage,
defects or malfunctions of which Tenant either was aware or, through the
exercise of reasonable diligence and in light of Tenant’s access to the Leased
Premises and the Equipment, should have been aware.

 

Section 1004. Access to Leased Premises. The Authority reserves the right for
the Authority (or its employees, agents or contractors) to enter the Leased
Premises as may be necessary or appropriate from time to time for the purpose of
general inspections and for making the repairs, replacements, or maintenance
required for safety, protection and preservation of the Leased Premises
(including without limitation the Equipment) and the Facilities. Reservation of
such right of entry shall not enlarge in any way the Authority’s obligations for
maintenance, repairs, or replacements as otherwise provided in this Lease
Agreement. The Authority shall use commercially reasonable efforts (except in
the event of an emergency) to provide Tenant with reasonable advance notice
regarding the repairs, replacements or maintenance and to perform the repairs,
replacements or maintenance at reasonable times and in a manner that will not
unnecessarily interfere with the operation by Tenant of Tenant’s Business;
provided, however, that the Authority will use commercially reasonable efforts
to minimize disruption of Tenant’s Business to the extent reasonably possible.

 

Section 1005. Inventory of Equipment at Leased Premises.

 

(A) Identification of Equipment. The Authority shall have the right, at the
Authority’s option, to identify some or all of the Equipment, owned by
Authority, by tags or other means of identification as deemed appropriate by the
Authority in its sole discretion. . Tenant shall not remove any tags or other
identification from the Equipment unless instructed to do so by the Authority.

 

(B)  Audit of Equipment at Leased Premises.

 

(1)  At the Authority’s sole discretion, the Authority shall have the right 
during the Term of this Lease, and at the Authority’s cost and expense, to
conduct (or cause the Authority’s third party contractor to conduct) an audit
with respect to any and all items of Equipment with an individual value in
excess of Two Thousand Five Hundred Dollars ($2,500). The Authority shall have
the right (but not the obligation), to perform up to two audits per calendar
year upon reasonable prior written notice to Tenant. Tenant agrees to cooperate
with the Authority and any third party contractor during any such audit. The
Authority shall furnish Tenant with a copy of the written report and list of
Equipment generated as a result of the audit. If, as a result of any such audit
(comparing the list of Equipment generated as a result of that audit with the
Authority’s then-most recent Master List of Equipment ), the Authority
determines that there is missing from the Leased Premises any items of Equipment
with an individual value in excess of Two Thousand Five Hundred Dollars
($2,500), the Authority shall notify Tenant thereof in writing. Within one
hundred eighty (180) days after receiving the Authority’s written notice as
described in the preceding sentence, Tenant shall, at Tenant’s cost and expense,
either (a) produce the item(s) of missing Equipment, (b) replace the missing
item(s) of Equipment with substantially similar equipment that is of
substantially the same or better size, quality, functionality, and capacity as
the missing Equipment, or (c) shall reimburse the Authority for the reasonable
replacement cost of the missing item(s) of Equipment. Tenant shall not be
entitled to seek Leasehold Improvement Credits  for Tenant’s costs and expenses
under the preceding sentence.

 

(2)  Within ninety (90) days after the expiration or sooner termination of the
Term of this Lease, the Authority shall, at the Authority’s cost and expense,
conduct an audit of all Equipment

 

57

--------------------------------------------------------------------------------


 

at the Leased Premises (the “Final Audit”). Tenant agrees to cooperate with the
Authority and any third party contractor during such audit. The Authority shall
furnish Tenant with a copy of the written report and list of Equipment generated
as a result of the audit. If, as a result of any such audit (comparing the list
of Equipment generated as a result of that audit with the Authority’s then-most
recent list of Equipment that has been furnished to Tenant from the Master List
of Equipment), the Authority determines that there is missing from the Leased
Premises any items of Equipment, the Authority shall notify Tenant thereof in
writing. With respect to the Audit, for purposes of reconciling the list of
Equipment that has then been furnished by the Authority to Tenant with Tenant’s
Master List of Excluded Property, individual items of Equipment located at the
Leased Premises, which have an individual value of Two Thousand Five Hundred
Dollars ($2,500) or less and which have not been tagged or otherwise identified
by the Authority pursuant to Section 1005(A) above (such as, by way of example
only, small tools such as hammers, screwdrivers and the like) shall be assumed
to be Equipment rather than Excluded Property until the total number of items of
that particular type of Equipment as reflected by the Final Audit matches the
total number items of that particular type of Equipment which should be located
at the Leased Premises based on the Authority’s then-most recent list of
Equipment that has then been furnished by the Authority to Tenant; to the extent
that the total number of items of that particular type of Equipment as reflected
by the Final Audit exceeds the total number of items of that particular type of
Equipment which should be located at the Leased Premises based on the
Authority’s then-most recent list of Equipment that has then been furnished by
the Authority to Tenant, those excess items of that particular type of Equipment
shall be deemed to be Excluded Property. The Authority shall provide Tenant with
a written list of any items of Equipment that are missing from the Leased
Premises. Within one hundred eighty (180) days after receiving the Authority’s
list as described in the preceding sentence, Tenant shall, at Tenant’s cost and
expense, either (a) produce the item(s) of missing Equipment, (b) replace the
missing item(s) of Equipment with substantially similar equipment that is of
substantially the same or better size, quality, functionality, and capacity as
the missing items(s) Equipment, or (c) shall reimburse the Authority for the
reasonable replacement cost of the missing item(s) of Equipment. Tenant shall
not be entitled to seek Leasehold Improvement Credits for Tenant’s costs and
expenses under the preceding sentence.

 

58

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

FACILITIES OPERATIONS AND SERVICES

 

Section 1101. Services. Except as otherwise provided in this Article XI, and
without limiting the Authority’s obligations under other provisions of this
Lease, the Authority shall, at its cost and expense, furnish the following
services to Tenant during the Term of this Lease Agreement:

 

(A)          Supply and replacement of light bulbs and tubes in and on all
buildings, obstruction lights except those light bulbs and tubes installed by
Tenant in Bay 5B and replacement of all glass in the Facilities, including plate
glass.

 

(B)          Provide janitorial services in the Common Areas of the Facilities.

 

(C)          Maintain, and clean stoppages in, plumbing fixtures, drain lines
and septic and sewage disposal system to the Leased Premises except any
maintenance or stoppages within Bay 5B associated with Tenant’s aircraft
painting operation or any fixtures or drain lines installed by Tenant within
Tenant’s Machine Shop, Composite Shop and Interior Shop) related to Tenant’s use
of the Equipment residing within the Machine Shop, Composite Shop and Interior
Shop.

 

(D)          Maintain all building and overhead doors and door operating
systems, including weather stripping and glass replacement.

 

(E)           Conduct interior and exterior maintenance for all components of
the Facilities, including painting, repairing and replacement, as necessary or
appropriate except those items of the Facilities located within Bay 5B installed
by Tenant in association with Tenant’s paint hangar operation or those items of
Equipment located within the Machine Shop, Composite Shop, and Interior Shop.

 

(F)           Remove snow from Air Operation Area, Common Areas, sidewalks,
parking areas and roadways, and other areas of the Leased Premises and
Facilities at such time and in such a manner as determined by the Authority in
its reasonable discretion.

 

(G)          Landscape the Land and the Facilities, at such times and in such
manner as determined by the Authority in its sole discretion.

 

(H)          Provide and maintain hand fire extinguishers for the interior of
the Facilities, including all shops, parking and storage areas in accordance
with applicable safety codes, and other applicable Laws except any specialty
fire extinguishers that are necessary in association with Bay 5B utilized as a
paint hangar.

 

(I)            Subject to such stoppages as are necessary in order to maintain,
repair or replace the Utility pipes, wires, lines, mains, ducts, and other
related fixtures and equipment relating thereto, and subject to Section 1102,
furnish all utility services (the “Utilities”) for the Leased Premises and the
Facilities, including electricity, gas, water, septic, sewer, storm water
system, other than those utilities required to be maintained by Tenant under
Section 1103 twenty-four (24) hours a day, seven (7) days a week.

 

(J)            Subject to such stoppages as are necessary in order to maintain,
repair or replace the pipes, wires, lines, ducts and other related fixtures and
equipment relating thereto, and subject to Section 1102 below, furnish central
heat, air conditioning, and ventilation to the Leased Premises twenty-four

 

59

--------------------------------------------------------------------------------


 

(24) hours a day, seven (7) days a week; provided, however, that the
temperatures to be maintained at particular times during the day or night,
and/or in particular portions of the Leased Premises, and/or on particular
seasons of the year, shall be as mutually determined by the Authority and
Tenant.

 

(K)          Provide security with respect to access by third parties to the
Facilities through the front lobby entrance to the Facilities, as reasonably
determined by the Authority (which may include, without limitation, at the
Authority’s option, posting of security personnel, automated card access
system(s), requirements that any visitors to the Facilities register at the
Facilities’ front lobby entrance desk, wear identification and be accompanied by
a representative of the tenant whom they are visiting, and other similar
requirements); provided, that the Authority shall not be liable to Tenant, its
subtenants, or their respective agents, contractors, Employees, or Invitees for
loss due to theft or burglary or personal property damage.

 

Section 1102. Authority Not Liable for Malfunctions. Should any of the
Utilities, or any of the machinery or equipment utilized in supplying the
services listed above be interrupted or cease to function properly, the
Authority shall use diligence to repair the same or otherwise cause restoration
of the services within a reasonable time under the circumstances, but Tenant
shall have no claim for damages against the Authority on account of any
interruptions of service occasioned thereby or resulting therefrom. However, if
the interruption prevents Tenant from conducting Tenant’s Business from any
particular portion of the Leased Premises that Tenant is then Occupying at the
time the interruption occurred, and if that interruption was not caused by the
negligence or willful misconduct of Tenant, its subtenants, or their respective
Employees, agents, contractors, or Invitees, then the Base Rent and Additional
Rent that otherwise would have been payable by Tenant for that particular
portion of the Leased Premises shall abate from the date that Tenant ceases to
be able to conduct Tenant’s Business from that particular portion of the Leased
Premises until the date on which such service is resumed. If the interruption
prevents Tenant from conducting Tenant’s Business from more than fifty percent
(50%) of the entire Leased Premises which Tenant is then Occupying at the time
the interruption occurred, and that interruption continues for more than ten
(10) consecutive days, and if that interruption was not caused by the negligence
or willful misconduct of Tenant, its subtenants, or their respective Employees,
agents, contractors, or Invitees, Tenant may, by written notice to the Authority
given within five (5) days after the ten (10) consecutive day period expires,
terminate this Lease effective as of the date such notice is delivered to the
Authority. Notwithstanding any other provisions hereof, in the event that any
Law now or hereafter in effect shall impose a limit on or allocation to the
Facilities of any utility or other service, whether or not the same is to be
supplied to the Facilities or the Leased Premises by the Authority pursuant to
this Section, Tenant shall not use or cause to be consumed on the Leased
Premises, nor shall the Authority be required to provide to the Leased Premises
hereunder, such utility or other service in an amount or in a manner that would
result in violation by the Authority or Tenant of such Law.

 

Section 1103. Utilities to Be Obtained and Maintained by Tenant. Tenant shall be
responsible, at its cost and expense, for obtaining telephone, television, and
internet (or other cable) and for any and all connection costs, usage charges,
and any other costs and expenses associated therewith, and Tenant shall promptly
pay all such charges, costs and expenses as and when they become due and
payable.  However, Tenant previously sub-metered Hangar Bay 5B and therefore,
Tenant shall continue to be responsible, at its cost and expense, all connection
charges, usage charges, and any other costs and expense associated therewith of
any gas utility consumption related to Tenant’s Bay 5B operation.

 

Section 1104. Energy and Utility Conservation. Notwithstanding anything to the
contrary in this Lease Agreement, the Authority may, from time to time,
institute such policies, programs, measures,

 

60

--------------------------------------------------------------------------------


 

rules and regulations· (a) as are, in Authority’s reasonable judgment necessary
or appropriate, and/or as are required by applicable Law, for the conservation
and/or preservation of heat, air-conditioning, energy, energy services, and/or
other Utilities, and/or (b) as are, in the Authority’s reasonable judgment,
necessary or appropriate, and/or as are required by applicable Law, for the
proper function and protection of the heating, air-conditioning and Utility
systems and/or in order to maximize the effect thereof. To the extent such
policies, programs, measures, rules and regulations are instituted by the
Authority pursuant to requirements of applicable Law, Tenant shall abide by them
in all respects. To the extent such policies, programs, measures, rules and
regulations are not instituted by the Authority pursuant to applicable Law, but
are in the Authority’s reasonable judgment necessary or appropriate, Tenant
shall cooperate with the Authority with respect to, and abide by, all such
policies, programs, measures, rules and regulations, provided they do not
materially adversely affect Tenant’s Business.

 

Section 1105. Reimbursement by Tenant. Tenant shall reimburse the Authority for
any cost or expense incurred by the Authority for services that are provided by
the Authority under this Article XI caused by the active negligence or willful
misconduct of Tenant or its subtenants or their respective Employees, agents,
contractors, and/or Invitees.

 

Section 1106.  IMC Facility Oversight Committee.  The Authority, in conjunction
with the tenants at the IMC, shall establish the IMC Facility Management
Oversight Board (“Oversight Committee”).  This Oversight Committee will have
members appointed by the Authority and the Tenants.  It is anticipated this
Oversight Committee will make recommendations to improve the operations and
reduce the overall cost for operating the IMC to the President of the Authority;
however the Authority shall retain all authority regarding incorporation of any
changes recommended by the Oversight Committee.

 

61

--------------------------------------------------------------------------------

 

ARTICLE XII.

 

FINANCIAL SECURITY

 

Section 1201.  Guaranty.

 

(A)   On or before the Commencement Date, AAR Corp., the Tenant’s parent company
(the “Parent”), shall execute a guaranty agreement in a form reasonably
acceptable to the Authority (the “Guaranty”) whereby Parent has guaranteed
Tenant’s payment obligations under this Lease in an amount not to exceed $1.8
million.  If, however, the financial rating of Parent, by Standard & Poor’s
Corporation or Moody’s Investor Service, Inc. drops below an investment grade
rating of Baa3 or BBB-, the Tenant shall be required to post a Letter of Credit
from an issuer acceptable to the Authority within sixty (60) days of the date of
the latest rating downgrade, at which time the Guaranty will terminate.

 

(B)   Should Tenant be required to provide a Letter of Credit as noted in (A),
the Letter of Credit terms must provide that the proceeds of the Letter of
Credit shall be available to the Authority by the Authority’s draft at sight
when accompanied by a certificate from the Authority stating that there has been
an Event of Default by Tenant under this Lease, and must provide that partial
drawings and multiple drawings shall be permitted.  Tenant shall, at Tenant’s
cost and expense, cause the Letter of Credit to be renewed on not less than an
annual basis at least 30 days prior to the expiration of the existing Letter of
Credit and shall remain in full force and effect during the Term of this Lease
and shall not cause or permit the terms and conditions of the Letter of Credit
to be altered, amended, or rescinded without the prior written consent of the
Authority, which consent may be withheld or granted in the Authority’s sole and
absolute discretion.

 

62

--------------------------------------------------------------------------------


 

ARTICLE XIII.

 

AUTHORITY’S RESERVATIONS

 

Section 1301. Improvement, Relocation or Removal.  The Authority, at its sole
discretion, reserves the right to further develop or improve the Air Operations
Areas and other portions of the Airport, including without limitation the right
to remove or relocate any unapproved structure on the Airport, as it sees fit,
and to take any action it considers necessary to protect the aerial approaches
of the Airport against obstructions, together with the right to prevent Tenant
from erecting or permitting to be erected any unapproved building or other
structure on the Airport which, in the opinion of the Authority, would limit the
usefulness of the Airport or constitute a hazard to aircraft.

 

Section 1302. Inspection of Leased Premises; Exhibition of Leased Premises. The
Authority, through its duly authorized agent or agents, shall have at any
reasonable time the full and unrestricted right to enter the Leased Premises for
the purpose of periodic inspection for fire protection, Environmental Law
compliance, for the purpose of repairs, replacements, and maintenance, for the
purpose of performing the Authority’s obligations under this Lease Agreement,
and for the purpose of investigating compliance by Tenant with the terms of this
Lease Agreement; provided, however, that except in the case of emergency or
except as provided in the following sentence, this right shall be exercised only
upon reasonable prior notice to Tenant. The Authority also shall have the right
to enter the Leased Premises during Tenant’s normal business hours and with
reasonable advance written notice to Tenant for the purpose of exhibiting the
Leased Premises to prospective mortgagees, prospective purchasers and
prospective tenants; provided, however, that with respect to exhibiting the
Leased Premises to prospective tenants, the Authority shall only have the right
to enter the Leased Premises to do so (a) during the last twelve (12) months of
the Term, (b)  from and after the time that either Tenant or the Authority has
delivered a notice of termination pursuant to Section 504 above, or from and
after the time that Tenant or the Authority has notified the other of its intent
to terminate this Lease pursuant to any other applicable termination provision
in this Lease, or (c) from and after the time that an Event of Default by Tenant
has occurred under this Lease. The Tenant shall have the right to have a
representative present during any such inspection or exhibition.

 

Section 1303. Subordination to U.S. Government.  This Lease Agreement shall be
subordinate to the provisions of any existing or future agreements between
Authority and the United States Government relative to the operation and
maintenance of the Airport, the terms and execution of which have been or may be
required as a condition precedent to the expenditure or reimbursement to the
Authority for Federal funds for the development, maintenance or operation of the
Airport; provided, however, that the Authority agrees to notify Tenant as soon
as practicable after the Authority has received written notice of any condition
imposed or anticipated to be imposed on the Authority pursuant to any agreement
between the Authority and the U.S. Government with respect to the operation and
maintenance of the Airport which materially limits the use of the Leased
Premises by Tenant in the manner contemplated by this Lease Agreement; and the
Authority further agrees to cooperate with Tenant in diminishing, to the
greatest practicable extent consistent with this Section 1303, the detrimental
effect of any condition imposed on the Authority pursuant to any agreement
between the Authority and the U.S. Government relative to the operation and
maintenance of the Airport which materially limits the use of the Leased
Premises by Tenant in the manner contemplated by this Lease Agreement.

 

63

--------------------------------------------------------------------------------


 

Section 1304. Suspension of Lease Agreement. During time of war or national
emergency, the Authority shall have the right, upon demand of the United States
Government (or any authorized agency thereof) or if the Authority is required to
do so by Law, to lease or grant the right of use over the landing area and/or
any other part of the Airport to the United States Government (and/or any
authorized agency thereof) for military use. If any such lease is executed or
grant given, any provisions of this Lease which are inconsistent with the
provisions of the agreement or arrangement with the United States Government (or
its authorized agency) shall be suspended. However, the Term of this Lease
Agreement shall be extended, day for day, by the number of days in the period of
suspension. In addition, if the suspension would have an adverse effect or would
have an impact on the circumstances that determine whether Tenant may exercise
its Tenant Termination Event as described in Section 504(A)(3), then the time
periods set forth in Section 504(A)(3) for determining whether the Tenant
Termination Event described in Section 504(A)(3) has occurred, shall be
extended, day for day, by the number of days in the period of suspension. Such
suspension shall not affect Tenant’s obligations to pay Rentals pursuant to
Article VI except that Base Rent and Additional Rent shall be abated to the
extent Tenant cannot Occupy certain portions of the Leased Premises, and except
that Minimum Rental shall be abated if Tenant cannot Occupy at least the minimum
space making up the Minimum Rental. However, if the suspension involves the
assumption by the United States Government or any authorized agency thereof of
the operation, control, or use of the Airport and facilities, or any substantial
part or parts thereof, in a manner that substantially restricts Tenant from full
use of the Leased Premises then-Occupied by Tenant for a period of at least
ninety (90) consecutive days, Tenant may terminate this Lease pursuant to
Section 502(A) above after that ninetieth (90th) day.

 

64

--------------------------------------------------------------------------------


 

ARTICLE XIV.

 

COMMON AREAS

 

Section 1401. Definition. As used in this Lease Agreement, the term “Common
Area” shall mean those portions of the Facilities designated by the Authority,
from time to time, for the common use of all tenants and subtenants, their
agents, contractors, employees and invitees, including, among other facilities,
the main entrance lobby to the Facilities, hallways, stairways, access
driveways, parking lots, sidewalks, landscaping, curbs, Authority-designated
loading areas and freight elevators, private streets and alleys, other areas and
improvements provided and designated by the Authority as being for the common
use of all tenants, their agents, contractors employees and invitees, all of
which shall be subject to the Authority’s management and control.
Notwithstanding anything to the contrary in the foregoing, Tenant acknowledges
that, as used herein, the “Common Area” shall not include any area not
designated by the Authority from time to time as being a Common Area.

 

Section 1402. Tenant’s Use of Common Areas. The Authority hereby grants to
Tenant, and its agents, contractors, Employees and Invitees the nonexclusive
right to use the Common Areas, as from time to time constituted, in common with
the Authority and all other tenants, and its and their respective agents,
contractors, Employees and Invitees. No portion of the Common Areas shall be
used by Tenant for any purpose whatsoever other than those uses permitted by the
Authority from time to time.

 

Section 1403. Maintenance. The Authority shall, at its sole cost and expense,
operate, maintain and repair, or cause to be operated, maintained or repaired,
the Common Areas in such condition and repair which the Authority deems prudent
or advisable in the exercise of its sole discretion. Notwithstanding the
foregoing, subject to the Authority’s obligations under Articles VII and XVII of
this Lease, Tenant shall fully indemnify, defend, save, and hold harmless the
Landlord Indemnified Parties from and against any and all Liability for damage
to any portion of the Common Areas or any furniture, fixtures, equipment or
other personal property of the Landlord Indemnified Parties or any other Person
located therein, to the extent caused by the negligence or willful misconduct of
Tenant, its subtenants, and/or its or their respective Employees, contractors,
agents and/or Invitees. The obligations of Tenant under this Section shall
survive the expiration or sooner termination of the Term of this Lease.

 

Section 1404. Reservation of Rights. The Common Areas shall at all times be
subject to the exclusive control and management of the Authority. The Authority
reserves the right to perform the following, as and to the extent the Authority
deems necessary or appropriate from time to time in its sole discretion to enter
into, modify and terminate licenses, easements and other agreements pertaining
to the operation, maintenance and use of the Common Areas; to change the area,
level, location, size and arrangement of parking areas and other facilities
located in the Common Areas; to designate tenants, their agents, employees,
contractors and invitees, to use particular parking areas; to close portions of
the Common Areas in order to make changes, additions, deletions, alterations,
improvements or repairs thereto; and to do and perform such other acts in, to
and/or with respect to the Common Areas as the Authority shall determine, in its
sole discretion, to be necessary or appropriate; provided, however, that in
connection therewith, the Authority shall use commercially reasonable efforts to
prevent material obstruction of Tenant’s (or its Employees’, agents’,
contractors’, and Invitees’) right of ingress to and egress from the Leased
Premises. The Authority shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations regarding the use of Common
Areas and to cause its tenants, concessionaires and suppliers, including without
limitation Tenant, its subtenants, and their respective agents, Employees,
contractors, and Invitees, to so abide and conform; provided, that such

 

65

--------------------------------------------------------------------------------


 

rules and regulations do not conflict with any term or provision specifically
provided in this Lease Agreement. The Authority reserves the right to change the
Land and/or the Facilities, including without limitation the Common Areas, by
adding land and/or buildings thereto and/or by changing therein the number and
location of buildings, building dimensions, the exterior facade of buildings,
the number of floors in any of the buildings, dimensions, changing the location
and arrangement of facilities located in the Common Areas, changing the identity
and type of other tenancies, and to do and perform such other acts in and to the
Land and/or the Facilities (including, without limitation, the Common Areas) as
the Authority shall determine to be advisable; provided only that (i) the gross
leasable area of the Leased Premises shall not be substantially changed,
(ii) access to the Leased Premises shall not be materially impaired,
(iii) Tenant’s signage shall not be materially adversely affected, and
(iv) Tenant’s use of the Leased Premises for Tenant’s Business shall not be
materially impaired. The rights herein conferred upon and reserved to the
Authority do not impose any obligations upon the Authority to observe or perform
those rights, which rights may be observed or performed as the Authority, in its
sole discretion, may determine to be necessary or appropriate under the
circumstances.

 

66

--------------------------------------------------------------------------------


 

ARTICLE XV.

 

INSURANCE

 

Section 1501. Authority’s Insurance.  The Authority shall, at its expense,
procure, maintain and keep in force during the Term of this Lease Agreement from
a financially secure and reputable company, (A) casualty insurance insuring the
Facilities, including without limitation the Leased Premises, for such amount as
the Authority determines to be necessary or appropriate but in no event less
than the greater of (i) replacement cost and (ii) the sum of the outstanding
balances of the Bond Issues; and (B) commercial general liability insurance with
respect to the Land and the Facilities and the operation thereof by the
Authority, insuring the Authority as the named insured and the Tenant and the
other Tenant Reimbursement Parties as additional insureds, against liability for
injuries to, or death of, Persons and damage to, or loss of, property, occurring
in, on, or about the Land and Facilities (including the Leased Premises),
including contractual liability, which insurance shall have a minimum limit of
combined coverage of bodily injury, death and property damage of not less than
$100,000,000.00 and in any event not less than the amount Tenant is required to
carry under Section 1502(B). The Authority shall, upon execution of the Lease
Agreement and within thirty (30) days prior to the expiration of the policy,
furnish the Tenant and the other additional insureds with a Certificate of
Insurance as evidence of coverage for a period of at least one (1) year; if such
policy is effective for a period of more than one (1) year, Tenant and the other
additional insureds shall have also the right to receive a Certificate of
lnsurance during each such year, upon request.

 

The insurance described above shall not be cancelled, terminated or materially
modified or amended except upon thirty (30) days’ prior written notice to Tenant
and the other additional insureds.

 

Section 1502. Tenant’s Insurance.

 

(A) Casualty Insurance. Tenant shall, at its expense, procure, maintain and keep
in force, at all times during the Term of this Lease Agreement, casualty
insurance covering Tenant’s Excluded Property and other Tenant personal
property, located on, in, or about the Leased Premises, in such amounts as
Tenant determines to be necessary or appropriate. Tenant acknowledges and agrees
that all of the Excluded Property and other Tenant personal property, and all
property that Tenant stores for third parties, shall be kept on, in, or about
the Leased Premises at Tenant’s sole risk and expense, except to the extent
covered by the Authority’s indemnity obligations hereunder.

 

(B) Liability Insurance. Tenant shall, at its expense, procure, maintain and
keep in force, at all times during the Term of this Lease Agreement, from Lloyds
underwriters, or a licensed insurance company or companies with an A minus or
better Bests Rating, commercial general liability insurance, with respect to the
Leased Premises, the other portions of the Land and the Facilities and the use
and occupancy thereof by Tenant, insuring Tenant as the named insured and the
Authority and the other Landlord Indemnified Parties as additional insureds,
against liability for bodily injury, personal injury, automobile liability,
aircraft liability, hangar keepers liability, product liability for completed
operations, death and property damage, including contractual liability. Without
limiting its liability, Tenant agrees to carry and keep in force insurance with
single limit liability for bodily injury, personal injury, automobile liability,
aircraft liability, hangar keepers liability, product liability for completed
operations, death and property damage in a sum not less than $100,000,000 per
occurrence for each of the types of liabilities listed above. The Authority
shall have the right, every fifth (5th) year during the Term, to require Tenant,
at Tenant’s cost and expense, to increase these insurance coverage amounts by up
to ten percent

 

67

--------------------------------------------------------------------------------


 

(10%) over the coverage amounts that Tenant was required to maintain under this
Lease during the preceding five (5) year period. Tenant shall, upon execution of
this Lease Agreement and at least thirty (30) days prior to the expiration of
the policy, furnish the additional insureds with a certificate of insurance as
evidence of coverage for a period of at least one (1) year; if such policy is
effective for a period of more than one (1) year, the additional insureds shall
also have the right to receive a certificate of insurance during each such year,
upon request. This insurance shall not be cancelled, terminated or materially
modified or amended except upon thirty (30) days’ advance written notice to the
additional insureds.

 

(C) Workers’ Compensation Insurance. Tenant shall, at its expense, procure and
keep in force, at all times during the Term of this Lease Agreement, with a
financially sound and reputable company reasonably acceptable to the Authority,
a policy of workers’ compensation insurance on the Employees of Tenant in the
required statutory amounts. Tenant shall, upon execution of this Lease Agreement
and at least thirty (30) days before the expiration of the policy, furnish the
Authority with a certificate of insurance as evidence of such coverage; if such
policy is effective for a period of more than one (1) year, the Authority shall
also have the right to receive a certificate of insurance during each such year,
upon request. This policy shall not be cancelled, terminated, or materially
modified or amended except upon thirty (30) days’ advance written notice to the
Authority.

 

Section 1503. Application of Insurance Proceeds. In the event of a Casualty or
Condemnation described in Article XVI, the proceeds of the insurance required to
be maintained in accordance with the provisions of Section 1501 hereof shall be
paid and disbursed in accordance with the provisions of Article XVI.

 

Section 1504. Release and Waiver of Subrogation.  The Authority and Tenant each
hereby mutually release and discharge one another, and their respective owners,
officers, directors, managers, employees and agents, from any and all liability
for loss or damage to their respective property arising from or caused by any
casualty or hazard covered, or required under this Lease Agreement to be
covered, in whole or in part by insurance on the Leased Premises, the Facilities
and/or the Land, or the contents thereof, that is required to be maintained by
the releasing party (other than liability for any deductibles that the releasing
party may be required to pay with respect to such insurance) and hereby waive
any right of subrogation which might otherwise exist in or accrue to any Person
(including without limitation their respective insurers) on account hereof,
regardless of any negligence on the part of the released persons which may have
contributed to or caused such loss or damage, but only to the extent that
proceeds for such loss or damage are actually collectable under said policies.
If the policies of insurance provided for under this Article XV require an
endorsement to provide for continued coverage where there is a waiver of
subrogation, the Authority and Tenant will, respectively, cause their respective
policies to be so endorsed.

 

68

--------------------------------------------------------------------------------

 

ARTICLE XVI.

 

CASUALTY DAMAGE AND CONDEMNATION

 

Section 1601. Damage by Casualty. In the event of fire or other casualty in or
to any portion of the Leased Premises, Tenant shall give prompt notice thereof
to the Authority.

 

(A)  Repair and Restoration.

 

(1) If all or a substantial part of the Leased Premises is rendered untenantable
or inaccessible by damage to all or any part of the Facilities from fire, the
elements, accident, terrorist activity, or other casualty (collectively,
“Casualty”) then, unless either party is entitled, and elects, to terminate this
Lease Agreement pursuant to subsections (B) or (C) below, the Authority shall,
at its expense, use reasonable efforts to repair and restore the Leased Premises
and/or the Facilities, as the case may be, to substantially their former
condition to the extent permitted by then applicable Laws; provided, however,
that in no event shall the Authority have any obligation:

 

(a)  to make repairs or restoration beyond the extent of Net Proceeds actually
received by the Authority for such Casualty (and not applied by any lender to
then outstanding indebtedness); and/or

 

(b)  to repair, restore, or replace any personal property (including without
limitation the Excluded Property) at the Leased Premises other than the
Equipment.

 

(2) If the Authority is required to repair damage to the Leased Premises and/or
the Facilities resulting from a Casualty, the following shall apply:

 

(a)  This Lease Agreement shall continue in full force and effect, but Tenant’s
obligations to pay Minimum Rental that would otherwise have accrued from and
after the date of the Casualty through the date of substantial completion of the
repairs or restoration shall be abated with regard to any portion of the Leased
Premises that Tenant is prevented from using by reason of such damage or its
repair or restoration; provided, however, that, to the extent the negligence or
willful misconduct of Tenant, its subtenants, and/or their respective agents,
contractors, Employees or Invitees caused such Casualty, Base Rent, Additional
Rent, Minimum Rental, and Machine Shop, Composite Shop and Interior Shop rent
shall not be abated during the period of restoration of the Leased Premises
except to the extent the Authority collects for such Base Rent, Additional Rent,
Minimum Base Rent, and Machine Shop, Composite Shop, and Interior Shop rent from
rental insurance maintained by the Authority.

 

(b)  Subject to the Authority’s obligations under Section 1702(B) below, in no
event shall the Authority be liable to Tenant by reason of any injury to or
interference with Tenant’s Business or property arising from a Casualty or by
reason of any repairs or restoration to any part of the Facilities (including
without limitation the Leased Premises) necessitated by the Casualty.

 

69

--------------------------------------------------------------------------------


 

(B) Authority’s Right to Terminate.

 

(1) The Authority may elect to terminate this Lease Agreement following damage
from Casualty, under the following circumstances:

 

(a)  If, in the Authority’s sole judgment, the Leased Premises and/or the
Facilities cannot be substantially repaired and restored under applicable Laws
within six (6) months from the date of the Casualty;

 

(b)  If, in the Authority’s sole judgment, adequate insurance proceeds are not,
for any reason, made available to the Authority from its insurance policies to
make the required repairs or restoration;

 

(c)  If twenty percent (20%) or more of the Leased Premises is damaged or
destroyed (including without limitation by smoke or water damage);

 

(d) If twenty percent (20%) or more of the Facilities are damaged or destroyed
(including without limitation by smoke or water damage), regardless of whether
the Leased Premises are damaged or destroyed;

 

(e)  If the Facilities are damaged or destroyed (including without limitation by
smoke or water damage) to the extent that, in the Authority’s sole judgment, the
cost to repair or restore the Facilities would exceed twenty percent (20%) of
the full replacement cost of the Facilities, whether or not the Leased Premises
are damaged or destroyed;

 

(f)  If the Casualty occurs during the last thirty-six (36) months of the Term;
or

 

(g) There exists, at the time of the Casualty, an Event of Default by Tenant
under this Lease Agreement (or, if at the time of the Casualty, there exists a
default by Tenant under any term or condition of this Lease which would, with
the giving of notice, the passage of time or both, constitute an Event of
Default under this Lease, and Tenant fails to cure that default within the
applicable grace or cure period provided under this Lease).

 

(2)  If any of the circumstances described in subsection (B)(1) above exists,
the Authority may notify Tenant, in writing, that the Authority elects to
terminate this Lease Agreement, provided that the Authority must provide Tenant
with the notice of termination within sixty (60) days after the date of the
Casualty.

 

(C) Tenant’s Right to Terminate. Within sixty (60) days after the Casualty, the
Authority shall deliver to Tenant a written estimate from an engineering or
consulting firm selected by the Authority stating the estimated date for
substantial completion of the repairs or restoration to the Facilities (the
“Estimated Completion Date”). If all or a substantial part of the Leased
Premises is rendered untenantable or inaccessible as a result of the Casualty,
and if the Estimated Completion Date for the repairs and restoration is more
than six (6) months after the date of the Casualty, Tenant may cancel and
terminate this Lease Agreement with all Rental paid or refunded so as to adjust
to the date of such Casualty. Tenant will notify the Authority, in writing, that
Tenant elects to terminate this Lease Agreement within thirty (30) days from the
date Tenant receives the Authority’s written estimate of the

 

70

--------------------------------------------------------------------------------


 

Estimated Completion Date. If Tenant does not terminate this Lease Agreement in
accordance with the preceding sentence, and if the Authority does not terminate
this Lease Agreement in accordance with subsection (B) above, the Authority
shall proceed with reasonable diligence with respect to the repairs and
restoration pursuant to this Section, but subject in all respects to subsections
(A)(1) and (A)(2) above. Notwithstanding anything in this subsection (C) to the
contrary, Tenant shall not have the right to cancel and terminate this Lease
Agreement if any fault or negligence of Tenant, its subtenants, or their
respective agents, contractors, Employees, or Invitees substantially contributed
to the cause of such Casualty.

 

Section 1602. Condemnation.

 

(A)  Condemnation; Termination; Restoration. In the event of a taking or
appropriation of property in the exercise of the power of eminent domain for a
public or quasi­ public use or a transfer in lieu of the exercise of the power
of eminent domain (a “Condemnation”) of the entire Leased Premises or the entire
Facilities, this Lease Agreement shall terminate on the date of the vesting of
title to the condemned property or on the date of the taking of possession of
such property by the condemning authority, whichever shall first occur. In the
event (i) of a Condemnation with respect to the Leased Premises that exceeds
twenty percent (20%) of the Leased Premises, or (ii) the proceeds available to
the Authority from the Condemnation (and not applied by any lender to
then-outstanding indebtedness) are not, in the Authority’s sole judgment,
adequate for the restoration, the Authority shall have the right to terminate
this Lease Agreement by written notice to Tenant within thirty (30) days after
the vesting of title to the condemned property or the taking of possession of
the property by the condemning authority, whichever is earlier. In the event of
a Condemnation affecting a portion of the Leased Premises, Tenant shall have the
right to terminate this Lease Agreement if more than twenty percent (20%) of the
Leased Premises then Occupied by Tenant is taken as part of the Condemnation, by
providing written notice of termination to the Authority within thirty (30) days
after the vesting of title to the condemned property or the taking of possession
of the property by the condemning authority, whichever is earlier. Such
termination as to the portion of the Leased Premises that is taken by the
condemning authority shall be effective as of, and retroactive to, the earlier
of the date when the condemning authority takes possession or the date when
title to the condemned property vests in the condemning authority. If less than
all of the Leased Premises is taken, such termination as to that portion of the
Leased Premises not taken shall be effective as of the later of (1) the date
when exclusive possession of that portion of the Leased Premises not subject to
the Condemnation is surrendered by Tenant to the Authority, or (2) the date of
vesting of title to the condemned property or the date of taking of possession
of the property by the condemning authority (whichever is earlier). Until such
time as this Lease Agreement is fully terminated pursuant to the preceding
sentences, Tenant shall be obligated to continue to pay Rental and all other
payments specified in Article VI hereof. If the Authority elects to continue
this Lease Agreement in effect, the Authority shall be responsible, to the
extent of Net Proceeds available (and not applied by any lender to
then-outstanding indebtedness), for performance of all work necessary to make
the Leased Premises (or such portion thereof was not taken in Condemnation)
usable by Tenant in addition to all work necessary in other portions of the
Facilities as a result of such taking.

 

(B)  Application of Proceeds. The Net Proceeds from the Condemnation may be
applied in one or more of the following ways as determined by the Authority:

 

(i)  To the extent neither party terminates this Lease Agreement as provided
above, toward the restoration of the Leased Premises (or such portion thereof
that were not taken in Condemnation) and Facilities (or such portion thereof
that were not taken in Condemnation) to

 

71

--------------------------------------------------------------------------------


 

substantially the same condition as existed prior to the exercise of the power
of eminent domain, to the extent of Net Proceeds available from the Condemnation
(and not applied by any lender to then- outstanding indebtedness);

 

(ii)  To the extent neither party terminates this Lease Agreement as provided
above, toward the construction or acquisition of other improvements suitable for
Tenant’s operations on the remaining portion of the Leased Premises (which
improvements shall be deemed a part of the Facilities and available for use and
occupancy by Tenant without the payment of any rent other than as herein
provided to the same extent as if such other improvements were specifically
described herein and demised hereby), to the extent of Net Proceeds available
from the Condemnation (and not applied by any lender to then­ outstanding
indebtedness); or

 

(iii) To the extent either party terminates this Lease Agreement as provided
above, payment of such proceeds to the Authority.

 

(C)  Condemnation of Tenant’s Personal Property. All compensation awarded for
any such taking or conveyance of the Authority’s interest shall be the property
of the Authority without deduction therefrom for any present or future estate of
Tenant, and Tenant hereby assigns to the Authority all right, title and interest
in and to such award. However, Tenant shall have the right to recover from the
condemning authority, but not from the Authority, such compensation as may be
awarded to Tenant, if applicable, on account of moving and relocation expenses
and depreciation to and removal of Tenant’s property.

 

(D) Taking or Condemnation by the Authority. If the Authority exercises its
right of condemnation or eminent domain with respect to all or substantially all
of the Leased Premises for the purposes set forth in Section 1301 hereof, the
Authority reserves the right, on eighteen (18) months-notice, to relocate or
replace the Facilities in substantially similar form at another comparable
location on the Airport or to replace such portion of the Leased Premises;
provided, however, Tenant shall have the right to terminate this Lease Agreement
as and to the extent permitted pursuant to Section 1602; and provided further,
that if Tenant does not exercise such termination right pursuant to
Section 1602, that following such relocation or replacement, the Leased Premises
are substantially similar to and can be operated in a manner substantially
similar to the Leased Premises prior to such relocation or replacement and
Tenant’s Business can be operated in a manner substantially similar to Tenant’s
Business prior to such relocation or replacement. The new location shall
constitute thereafter the Leased Premises and the facilities or improvements
located thereon, and equipment thereof, shall thereafter constitute the
Facilities for purposes of this Lease Agreement. The relocation of the Leased
Premises shall be at no cost to Tenant and the new Facilities must be ready for
occupancy by Tenant prior to the date of required relocation subject to moving
Tenant’s Excluded Property and the Equipment to the new relocated Facilities. If
the Authority complies with the provisions of this Section, such remedies shall
be in lieu of any remedies Tenant may have pursuant to law or equity with
respect to the actions taken by the Authority in condemning the Leased Premises
or relocating the Leased Premises.

 

72

--------------------------------------------------------------------------------


 

ARTICLE XVII.

 

GENERAL INDEMNITY

 

Section 1701. Tenant Indemnity.  Except to the extent indemnified by the
Authority pursuant to the terms of the Lease, or except as governed by
Section 705 hereof, Tenant covenants and agrees fully to indemnify, defend,
save, and hold harmless the Landlord Indemnified Parties from and against any
and all Liabilities for personal injury, bodily injury, death, and/or property
damage (including without limitation all reasonable expenses incidental to the
investigation and defense thereof, including without limitation reasonable
attorneys’ fees) (a) caused by the acts or omissions of Tenant, its subtenants,
and/or any of their respective Employees, agents, contractors and/or Invitees,
and/or any of the other Tenant Reimbursement Parties, at or on the Leased
Premises, and/or at or on the Apron and/or other non-public areas of the Airport
to which Tenant, its subtenants and/or their respective Employees, agents,
contractors and/or Invitees may have access, (b) caused by the acts or omissions
of Tenant and/or any of its Employees, at or on the other areas of the Land, the
Facilities and/or the Airport (other than the Leased Premises, and/or the Apron
and/ or other non-public areas of the Airport to which Tenant, its subtenants,
and/or their respective Employees, agents, contractors or Invitees may have
access), provided, however, that as to Tenant’s Employees, this subsection
(b) shall only apply to acts or omissions of those Employees in the conduct of
Tenant’s business or during the scope of their employment by Tenant, or
(c) caused by the acts or omissions of Tenant or its Employees, agents,
contractors and/or Invitees at or on the Leased Premises pursuant to
Section 205(F) above. The Authority hereby acknowledges and agrees that for
purposes of this Section 1701, the Authority, its other tenants, the other
Landlord Indemnified Parties, and/or any of their respective employees,
contractors and agents shall not be deemed to be “subtenants,” “contractors” or
“agents” of Tenant. However, Tenant shall not be liable for any such Liabilities
for personal injury, bodily injury, death or property damage relative to the
Leased Premises (y) to the extent caused by the acts or omissions of the
Authority, the other Landlord Indemnified Parties, or any of their respective
employees, agents or contractors or (z) if the Authority is otherwise obligated
for those Liabilities pursuant to other provisions of this Lease; and the
Authority’s insurance coverages relative to those particular Liabilities shall
be deemed “primary” vis-a-vis the Tenant’s insurance coverages relative to those
particular Liabilities. Except as described in the preceding sentence, the
Authority and Tenant agree that, with respect to the Land, Facilities and other
portions of the Airport (including the Leased Premises) and Tenant’s Liabilities
arising under this Section 1701 relating thereto, Tenant’s insurance shall be
deemed “primary” vis-a-vis the Authority’s insurance. The Authority shall give
Tenant prompt and reasonable notice of any such Liabilities arising under this
Section 1701. lf any action or proceeding is brought against any of the Landlord
Indemnified Parties by reason of any such Liability, Tenant, upon notice from
any of the Landlord Indemnified Parties, agrees to resist and defend the
Liability on demand of any of the Landlord Indemnified Parties. Tenant shall not
consent to the entry of any judgment, decree, or order, interim or otherwise, or
propose, approve, consent to, or enter into any settlement or compromise,
against or otherwise affecting any Landlord Indemnified Party, except with the
prior written consent of that Landlord Indemnified Party, which consent shall
not be unreasonably withheld. Each Landlord Indemnified Party shall have the
right to retain separate counsel in any such action and to participate in the
defense thereof but shall bear the fees and expenses of such counsel unless
(A) Tenant shall have specifically authorized the retaining of such counsel or
(B) the parties to such suit include such Landlord Indemnified Party, and Tenant
and such Landlord Indemnified Party have each been advised by their counsel that
one or more legal defenses may be available to it which may not be available to
the other party and that a conflict of interest is created thereby, in which
case Tenant shall not be entitled to assume the defense of such suit
notwithstanding its obligation to bear the fees and expenses of such

 

73

--------------------------------------------------------------------------------


 

counsel. The obligations of Tenant under this Section 1701 shall survive the
expiration or sooner termination of this Lease.

 

Section 1702. Authority Obligations.

 

(A)  Environmental.

 

(1)  Except with respect to contamination shown to have resulted from releases
of Hazardous Materials after the Effective Date of the Initial Lease by Tenant,
its subtenant, or their respective Employees, agents, contractors, or Invitees,
and, unless prohibited by applicable Law, the Authority covenants and agrees to
promptly pay Tenant and its subtenants and their respective members, directors,
officers, Employees, agents, successors, and assigns (collectively the “Tenant
Reimbursement Parties”) for all actual costs and expenses incurred by the Tenant
Reimbursement Parties or any of them arising out of or in connection with any
and all Liabilities or obligations under Environmental Laws and Environmental
Health and Safety Requirements to the extent those Liabilities are caused by or
related to the presence or release of Hazardous Materials or other substances at
or from the Leased Premises, the Facilities, the Land, the Apron, or any other
location at the Airport. This contractual obligation to the Tenant Reimbursement
Parties by the Authority, includes, without limitation, costs incurred by any of
the Tenant Reimbursement Parties as a result of Liabilities and obligations
described in the preceding sentence for any fines or penalties, any
investigations of environmental conditions, and any cleanup, remedial, removal,
restoration or monitoring work performed by any Tenant Reimbursement Party
because of the Liabilities and obligations described in the preceding sentence.
The Tenant Reimbursement Party or Parties shall give to the Authority prompt and
reasonable notice of any such Liability or obligation, and the Authority shall
have the right to investigate, compromise, perform, and defend the same. The
Authority shall control the defense of the Liabilities and obligations, and the
Tenant Reimbursement Parties shall take no action to settle, satisfy or
compromise the Liabilities or obligations without the prior written consent of
the Authority. The Authority’s obligations under Section 1702(A)(l) include, but
are not limited to, paying for Liabilities and obligations which arise from the
release of Hazardous Materials prior to, on or after the Effective Date of the
Initial Lease from sewers, lift stations, force mains, the wastewater Treatment
Facility or any related drains or pipes (unless caused by the failure of a
Tenant Reimbursement Party or their agents, contractors, or Invitees to comply
with Exhibit K). The Authority’s contractual obligations under this subsection
(A)(l) shall survive the expiration or sooner termination of the Term of this
Lease. The obligations of the Authority under this Section 1702(A)(l) are
contractual obligations of the Authority under this Lease made in exchange for
good and valuable consideration.

 

(2)  During the Initial Lease, the Authority, at its cost, filed an application
with IDEM to participate in IDEM’s Voluntary Remediation Program (“VRP”)
pursuant to Indiana Code §§ 13-25-5 et seq., with respect to contamination or
other matters which existed on the Effective Date of the Initial Lease, at the
Leased Premises, the Land and the Facilities.  The Authority and Tenant agreed
to voluntarily withdraw from the VRP.  However, the Authority agreed to
diligently and in good faith seek to obtain from IDEM a Site Status Letter
(“Letter”), which shall apply to the Leased Premises, and the Land beneath the
Facilities associated with Tenant’s leased areas.  The Site Status letter was
sent from IDEM to Authority and Tenant, dated January 15, 2010.

 

74

--------------------------------------------------------------------------------


 

(3)  With respect to the presence or release of Hazardous Materials after the
Effective Date of the Initial Lease not caused by any Tenant Reimbursement Party
or by any Employee, agent contractor or Invitee of Tenant or of any of its
subtenants, the Authority, upon receipt of written notice from Tenant that
Tenant has received notice of a potential Environmental Law Liability which
Tenant has a reasonable basis for believing was caused by the Authority or any
other Person that is not a Tenant Reimbursement Party and not an Employee,
agent, contractor or Invitee of Tenant or of any of its subtenants and that is
not under the direction or control of any Tenant Reimbursement Party, the
Authority agrees, at its cost, to pursue the responsible Person and to use its
best efforts to cause the responsible Person to resolve such potential
Environmental Law Liability, including, but not limited to, negotiations with
appropriate regulatory agencies or defense of legal action brought by any Person
(other than a Tenant Reimbursement Party or any Employee, agent, contractor or
Invitee of Tenant or any of its subtenants); however, the Authority reserves its
rights, subject to Section 1702(A)(l), to pursue Tenant for such Environmental
Law Liability if Authority believes that any Tenant Reimbursement Parties or any
Employees, agents, contractors or Invitees of Tenant or of its subtenants caused
or contributed to such Environmental Law Liability. Tenant shall provide written
notice to the Authority of any release of Hazardous Materials by any of the
Tenant Reimbursement Parties or by any Employee, agent, contractor or Invitee of
Tenant or of its subtenants, to the soil or groundwater at the Leased Premises,
the Land, the Facilities, or other portions of the Airport, which release is
known to Tenant and which release is required to be reported to IDEM by Tenant.
If Tenant fails to so provide written notice of such a release of Hazardous
Materials at the Leased Premises or other area of the Land or the Facilities
that Tenant or its subtenant is using from time to time, and if the Authority
subsequently learns of that release of Hazardous Materials, Tenant shall be
deemed to be responsible for that release unless Tenant is able to demonstrate
to the Authority that the release was caused by another Person other than a
Tenant Reimbursement Party or other than the Employees, agents, contractors or
Invitees of Tenant or of its subtenants. The Authority’s obligations under this
subsection (A)(3) shall survive the expiration or sooner termination of the Term
of this Lease.

 

(B)  General. Except to the extent indemnified by the Tenant pursuant to the
terms of the Lease, or except as governed by Section 1702(A), the Authority
covenants and agrees, unless prohibited by applicable Law, to fully pay the
Tenant Reimbursement Parties the actual costs, damages and expenses incurred by
them as a result of any Liabilities for personal injury, bodily injury, death,
and/or property damage (including without limitation all reasonable expenses
incidental to the investigation and defense thereof, including without
limitation reasonable attorneys’ fees), caused by the acts or omissions of the
Authority, the other Landlord Indemnified Parties, and/or any of their
respective employees, agents or contractors, at or on any of the Land and
Facilities and/or other portions of the Airport (including the Leased Premises).
However, the Authority shall not be liable for any such Liabilities for personal
injury, bodily injury, death or property damage relative to the Land, the
Facilities and/or other portions of the Airport, (y) to the extent caused by the
acts or omissions of the Tenant, the other Tenant Reimbursement Parties, any
subtenants of Tenant, or any of Tenant’s or its subtenants’ Employees, agents,
contractors or Invitees, or (z) if Tenant.is otherwise obligated for those
Liabilities pursuant to other provisions of this Lease; and the Tenant’s
insurance coverages relative to those particular Liabilities shall be deemed
“primary” vis-a-vis the Authority’s insurance coverages relative to those
particular Liabilities. Except as described in the preceding sentence, the
Authority and Tenant agree that, with respect to the Land, Facilities and other
portions of the Airport (including the Leased Premises) and the Authority’s
Liabilities arising under this Section 1702(B) relating thereto, the Authority’s
insurance shall be deemed to be “primary” vis-a-vis Tenant’s insurance. Tenant
shall give the Authority prompt and reasonable

 

75

--------------------------------------------------------------------------------


 

notice of any such Liabilities arising under this Section 1702(B). If any action
or proceeding is brought against any of the Tenant Reimbursement Parties by
reason of any such Liability, the Authority, upon notice from any of the Tenant
Reimbursement Patties, agrees to resist and defend the Liability or demand of
any of the Tenant Reimbursement Parties. The Authority shall not consent to the
entry of any judgment, decree, or order, interim or otherwise, or propose,
approve, consent to, or enter into any settlement or compromise, against or
otherwise affecting any Tenant Reimbursement Party, except with the prior
written consent of that Tenant Reimbursement Party, which consent shall not be
unreasonably withheld. The Authority’s contractual obligations under this
Section 1702(B) shall survive the expiration or sooner termination of the Term
of this Lease. The obligations of the Authority under this Section 1702(B) are
contractual obligations of the Authority under this Lease made in exchange for
good and valuable consideration and such contractual obligation shall survive
the expiration or sooner termination of the Term of this Lease.

 

76

--------------------------------------------------------------------------------

 

ARTICLE XVIII.

 

EVENTS OF DEFAULT BY AUTHORITY

 

Section 1801. Events of Default by Authority. The following shall constitute an
Event of Default by the Authority: (a) the issuance by any court of competent
jurisdiction of an injunction in any way preventing or restraining the use of
the Airport, so as to substantially affect Tenant’s use of the Leased Premises
at the Airport for a period of at least ninety (90) consecutive days, to the
extent the injunction is issued as a result of the negligence or willful
misconduct of the Authority; or (b) if the Authority fails to observe and
perform any material covenant, condition or agreement on its part to be observed
or performed in this Lease Agreement for a period of thirty (30) days after
Tenant gives written notice to the Authority, specifying the failure and
requesting that it be remedied, unless Tenant agrees in writing to an extension
of that period prior to its expiration. If a failure under this subsection is
such that it cannot be corrected within the thirty (30) day period, it shall not
constitute an Event of Default under this Article XVIII if corrective action is
instituted by the Authority within the thirty (30) day period and is diligently
pursued until the failure is corrected, but such additional applicable period
shall not exceed sixty (60) days without the written consent of Tenant.

 

Section 1802. Remedies of Tenant on Default. If any Event of Default referred to
in Section 1801 occurs, Tenant may institute any action at law or in equity
against the Authority as may appear necessary or desirable to enforce the
performance and observance of any covenant, condition or obligation of the
Authority hereunder or to recover provable compensatory damages (but not
consequential damages) for the Authority’s non-performance or non-observance of
the same or to terminate the Lease Agreement without any further obligation to
the Authority other than those obligations that have accrued or arisen prior to
termination.

 

Section 1803. No Additional Waiver Implied By One Waiver; Consents to Waiver.
The waiver by Tenant of any breach by the Authority of any of its covenants,
conditions or obligations under this Lease Agreement shall not operate as a
waiver of any subsequent breach of the same or a waiver of any breach of any
other covenant, condition, or obligation under this Agreement. Tenant’s
forbearance to seek a remedy for any breach by the Authority shall not be a
waiver by Tenant of any of its rights and remedies with respect to the breach or
any subsequent breach of the same covenant, condition or obligation or with
respect to any other breach.

 

Section 1804. Delay Not a Waiver. No delay or omission by Tenant to exercise any
right or power accruing upon any Event of Default by the Authority shall impair
any such right or power of Tenant or be construed to be a waiver of any Event of
Default by the Authority or any acquiescence therein, and every power or remedy
given by this Lease Agreement to Tenant may be exercised from time to time and
as often as may be deemed expedient. Tenant may waive any Event of Default by
the Authority that in its opinion has been remedied before the entry of final
judgment or decree in any suit, action or proceeding instituted by it under the
provisions of this Lease Agreement or before the completion of the enforcement
of any other remedies under this Lease Agreement, but no such waiver shall
extend to or affect any other existing or subsequent Event of Default by the
Authority or impair any rights or remedies consequent thereon.

 

Section 1805. No Remedy Exclusive. No remedy herein conferred upon the Tenant is
intended to be exclusive of any other available remedy or remedies, and each
remedy shall be cumulative and shall be in addition to every other remedy given
under this Lease Agreement or now or hereafter existing at

 

77

--------------------------------------------------------------------------------


 

law or in equity or by statute. However, if Tenant seeks damages, it may only
seek provable, compensatory damages and not consequential damages. No delay or
omission to exercise any right or power accruing upon any default granted under
this Lease Agreement shall impair any right or power or shall be construed to be
a waiver thereof, and any such right or power may be exercised from time to time
and as often as may be deemed expedient, and the exercise of any one right or
remedy shall not impair the right of the Tenant, to exercise any or all other
remedies under this Lease Agreement.

 

Section 1806. Notice of Termination. If the Tenant exercises its right to
terminate this Lease Agreement upon the happening of any Event of Default or
other provision to which such right of termination applies, a notice of
termination shall be (except as otherwise expressly provided in this Lease)
sufficient to terminate this Lease Agreement; and, upon receipt of the same,
Tenant hereby agrees that it will surrender possession of the Leased. Premises
to the Authority on the date set forth in its termination notice.

 

78

--------------------------------------------------------------------------------


 

ARTICLE XIX.

 

EVENTS OF DEFAULT BY TENANT

 

Section 1901. Events of Default by Tenant. The following shall each constitute
an Event of Default by Tenant:

 

(A)  The failure to pay any installments of Rental when due (with interest, if
applicable) under Article VI hereof on the date required for such payment;
provided, however, that Tenant shall be entitled to up to two (2) written
notices from the Authority, in any single calendar year, that Tenant has failed
to pay an installment of Rental on its due date and shall have ten (10) days
after receipt of such written notice in which to cure the default (but provided,
further, that after two (2) notices have been sent to Tenant in any single
calendar year, Tenant shall not be entitled to any notice whatsoever from the
Authority for any subsequent payment failures occurring during such calendar
year; and Tenant acknowledges and agrees that the Authority shall under no
circumstances be deemed to have waived this limitation on the number of notices
to which Tenant is entitled if the Authority happens to provide Tenant with
additional notices of failure to pay, in excess of the two (2) notices, during
any particular calendar year, provided, however, that the Authority shall be
required to notify Tenant of the Event of Default within sixty (60) days of the
date of default if Tenant cured said payment default. Otherwise, the Authority
shall be deemed to have waived such Event of Default).

 

(B)  The failure by Tenant to provide any Percentage Rent Certificate when
required under Section 60l(C); provided, however, that Tenant shall be entitled
to up to one (1) written notice from the Authority, in any single calendar year,
that Tenant has failed to deliver a Percentage Rent Certificate on its due date
and shall have ten (10) days after receipt of such written notice in which to
cure the default (but provided, further, that after one (1) notice has been sent
to Tenant in any single calendar year, Tenant shall not be entitled to any
notice whatsoever from the Authority for any subsequent failures to deliver
Percentage Rent Certificates occurring during such calendar year; and Tenant
acknowledges and agrees that the Authority shall under no circumstances be
deemed to have waived this limitation on the number of notices to which Tenant
is entitled if the Authority happens to provide Tenant with additional notices
of failure to deliver Percentage Rent Certificates, in excess of the
one(1) notice, during any particular calendar year, provided, however, that the
Authority shall be required to notify Tenant of the Event of Default within
sixty (60) days of the date of default if Tenant cured said default in providing
the Percentage Rent Certificate; otherwise, the Authority shall be deemed to
have waived such Event of Default).

 

(C)  The filing by Tenant of a voluntary petition in bankruptcy or the making of
any assignment for the benefit of creditors of all or substantially all of
Tenant’s assets used or to be used by Tenant with respect to Tenant’s Business
at the Leased Premises (provided, however, that an “assignment” for purposes of
this subsection (C) shall not be deemed to include a collateral assignment by
Tenant of, or grant of a security interest by Tenant in Tenant’s Excluded
Property to a third party lender, if the collateral assignment or grant of
security interest is being granted by Tenant in the ordinary course of obtaining
financing for the day-to-day operation of Tenant’s Business at the Leased
Premises).

 

(D) The filing of a petition against Tenant as a debtor pursuant to any
involuntary bankruptcy proceedings, and such petition is not dismissed within
sixty (60) days of filing.

 

79

--------------------------------------------------------------------------------


 

(E)  The taking of control of Tenant or its assets by a court of competent
jurisdiction pursuant to proceedings brought under the provisions of any Federal
reorganization act.

 

(F)  The appointment of a receiver or a trustee, by a court of competent
jurisdiction, or Tenant’s voluntary assignment to its creditors in lieu thereof,
for all or substantially all of Tenant’s assets used or to be used with respect
to Tenant’s Business at the Leased Premises.

 

(G) The failure by Tenant to obtain, maintain, and keep in force at all times
during the Term of this Lease Agreement the insurance coverages that Tenant is
required to obtain, maintain and keep in force pursuant to Article XV above.

 

(H) Except for de-Occupations as contemplated in Section 205(D) above,
abandonment or vacation of all or any substantial part of the Leased Premises by
Tenant for a period of more than ninety (90) consecutive days without the prior
written consent of the Authority; provided, however, that, subject to
Article XVI above, if cessation of or failure to use the Leased Premises is
caused by reason of war, strikes, embargoes, riots, civil commotion, acts of
public enemies, earthquakes or other natural disasters, or action of the
elements, this Lease shall nonetheless terminate on the ninetieth (90th) day
after Tenant vacates the Leased Premises, but such vacation shall not be deemed
to be an Event of Default under this subsection (H).

 

(I)  The rescission, termination, expiration, alteration or amendment of the
Letter of Credit (except as permitted under Section 1201 above).

 

(J)  If Tenant becomes obligated to supply a Letter of Credit under Section
1201, and Tenant fails to do so as required under Section 1201 within the sixty
(60) day period described in Section 1201.

 

(K)  Breach by the Parent of its obligations under the Guaranty described in
Section 1201.

 

(L) The failure by Tenant to observe and perform any covenant, condition or
agreement on its part to be observed or performed pursuant to this Lease
Agreement (other than those sections referred to in subsections (A) through
(K) above) for a period of thirty (30) days after written notice to Tenant
specifying such failure and requesting that it be remedied, given to Tenant by
the Authority unless the Authority shall agree in writing to an extension of
such time prior to its expiration. If a failure under this subsection is such
that it cannot be corrected within the thirty (30) day period, it shall not
constitute an Event of Default under this Article XIX, if corrective action is
instituted by Tenant within the thirty (30) day period and diligently pursued
until the failure is corrected, but such additional applicable period shall not
exceed sixty (60) additional days without the written consent of the Authority.
Notwithstanding the foregoing, if any failure by Tenant to observe and perform
any covenant, condition or agreement on its part to be performed pursuant to
this Lease Agreement would materially impair the use or operation of the balance
of the Facilities or Airport operations, it shall be an Event of Default if
Tenant does not cure such failure within three (3) days after written notice
from the Authority. If a failure under the preceding sentence is such that it
cannot be corrected within the three (3) day period, it shall not constitute an
Event of Default under this Article XIX, if corrective action is instituted by
Tenant within the three (3) day period and diligently pursued until the failure
is corrected, but such additional applicable period shall not exceed thirty (30)
additional days without the written consent of the Authority.

 

80

--------------------------------------------------------------------------------


 

Section 1902. Certain Remedies of the Authority on Rental Default.

 

(A) Upon the occurrence of an Event of Default by Tenant under Section 1901(A),
the Authority may, without giving Tenant notice: (i) declare all amounts payable
under Article VI to be due and payable immediately; and (ii) may take whatever
action at law or in equity as may appear necessary or desirable to collect the
Rentals, including but not limited to redeeming the Letter of Credit supplied
and/or enforcing the Guaranty provided under Section 1201 and any other amounts
then due and thereafter to become due pursuant to Article VI hereof, to recover
provable compensatory damages and not consequential damages for Tenant’s
non­payment or to terminate this Lease Agreement without terminating Tenant’s
obligations to pay damages.

 

(B) If, at any time after the Rental due under Article VI hereof have been
declared due and payable by the Authority in any suit, action or proceeding
instituted on account of the default and before the final adjudication of the
termination of this Lease Agreement, every default in the observance or
performance of any covenant, condition or agreement contained in this Lease
Agreement has been remedied to the satisfaction of the Authority, then and in
every such case the Authority may, by written notice to Tenant, rescind and
annul the declaration and its consequences, but no rescission or annulment shall
extend to or affect any subsequent Event of Default or impair any right
consequent thereon.

 

Section 1903. Additional Remedies of Authority on Default.

 

(A) If any Event of Default referred to in Section 1901 occurs, the Authority
may, in its own name and for its own account, in addition to any exercise by the
Authority of any other remedy provided for in this Lease Agreement or by Law,
institute any action at law or in equity against Tenant as may appear necessary
or desirable to collect such Rentals and any other amounts then due or
thereafter to become due under this Lease Agreement, or to enforce the
performance and observance of any covenant, condition or obligation of Tenant
hereunder, or to recover provable compensatory damages and not consequential
damages for Tenant’s nonpayment, non-performance or non-observance of the same
or to terminate Tenant’s right to possession or terminate this Lease Agreement
without terminating Tenant’s obligations to pay damages.

 

(B) If, at the time the Authority elects to proceed to enforce its remedies
pursuant to subsection (A) hereof, the Authority may by appropriate judicial
proceedings also proceed to evict Tenant from possession of the Leased Premises
and the Authority may thereafter retake possession of the Leased Premises while
the Event of Default continues. Notwithstanding these actions, Tenant shall
continue to be obligated to make the Rental payments due pursuant to Article VI
hereof.

 

Section 1904. Tenant to Remain Liable for Payments; Reletting.

 

(A)  Notwithstanding the exercise by the Authority of its remedies under
Sections 1902 and/or 1903 hereof, Tenant shall continue to be liable for the
payment of all Rentals payable under Article VI hereof and other amounts payable
under this Lease Agreement, and Tenant shall make such payments at the same
times and in the same manner as provided in this Lease Agreement, except as
provided in Section 1904(B) hereof.

 

(B) The Authority shall use reasonable efforts to relet the Leased Premises for
rentals equal to the full Rentals due from Tenant pursuant to Article VI hereof.

 

81

--------------------------------------------------------------------------------


 

Section 1905. Disposition of Excluded Property. If any of Tenant’s personal
property, including without limitation any of the Excluded Property, remains
upon the Tenant vacating and the Authority’s reentry of the Leased Premises
pursuant to this Article XIX, the Authority may, but without any obligation to
do so, remove that property and Tenant shall reimburse the Authority for any
expense incurred by the Authority in connection with the removal and storage of
that property. In such event, the Authority shall have the right to sell or rent
Tenant’s personal property, provided that it gives to Tenant not less than
thirty (30) days prior written notice that it intends to conduct such a sale or
rental. The proceeds of the sale or letting shall be applied first, to the cost
of the sale or letting, second, to the payment of the charges for storage or
removal, and third, shall be applied to the Authority.

 

Section 1906. No Remedy Exclusive. No remedy herein conferred upon the Authority
is intended to be exclusive of any other available remedy or remedies, and each
remedy shall be cumulative and shall be in addition to every other remedy given
under this Lease Agreement now or hereafter existing at law or in equity or by
statute. No delay or omission to exercise any right or power accruing upon any
default granted under this Lease Agreement shall impair any right or power or
shall be construed to be a waiver thereof, and any such right or power may be
exercised from time to time and as often as may be deemed expedient, and the
exercise of any one right or remedy shall not impair the right of the Authority,
to exercise any or all other remedies under this Lease Agreement.

 

Section 1907. No Additional Waiver Implied By One Waiver; Consents to Waiver.
The waiver by the Authority of any breach by Tenant of any of its covenants,
conditions or obligations under this Lease Agreement shall not operate as a
waiver of any subsequent breach of the same or a waiver of any breach of any
other covenant, condition, or obligation under this Lease Agreement. Nor shall
the Authority’s forbearance to seek a remedy for any breach by Tenant be a
waiver by the Authority of any of its rights and remedies with respect to the
breach or any subsequent breach of the same covenant, condition or obligation or
with respect to any other breach.

 

Section 1908. Notice of Termination. If the Authority exercises its right to
terminate this Lease Agreement upon the happening of any Event of Default or
other provision to which such right of termination applies, a notice of
termination shall be (except as otherwise expressly provided in this Lease)
sufficient to terminate this Lease Agreement; and, upon receipt of the same,
Tenant hereby agrees that it will forthwith surrender possession of the Leased
Premises to the Authority.

 

Section 1909. Possession by Authority. In any of the events described in
Section 1908 hereof, or termination of Tenant’s right of possession thereunder,
the Authority may take immediate possession of the Leased Premises and remove
Tenant’s Personal Property forcibly if necessary, without being deemed guilty of
trespassing or constituting an acceptance of surrender of the Leased Premises.
In addition, all rights of Tenant to the Leased Premises shall be forfeited;
provided, however, that the Authority shall have and reserve all of its
available remedies at law as a result of said breach of this Lease Agreement.
Failure of the Authority to declare this Lease Agreement terminated upon any
event described in Section 1908 hereof shall not operate to bar, destroy or
waive the right of the Authority to cancel this Lease Agreement by reason of any
subsequent or other event described in Section 1908 hereof.

 

Section 1910. Delay Not A Waiver. No delay or omission by the Authority to
exercise any right or power accruing upon any Event of Default by Tenant shall
impair any such right or power of the Authority or be construed to be a waiver
of any Event of Default by Tenant or any acquiescence therein, and every power
or remedy given by this Lease Agreement to the Authority may be exercised from
time to time and as often as may be deemed expedient. The Authority may waive
any Event of Default by

 

82

--------------------------------------------------------------------------------


 

Tenant that in its opinion has been remedied before the entry of final judgment
or decree in any suit, action or proceeding instituted by it under the
provisions of this Lease Agreement or before the completion of the enforcement
of any other remedies under this Lease Agreement, but no such waiver shall
extend to or affect any other existing or subsequent Event of Default by Tenant
or impair any rights or remedies consequent thereon.

 

83

--------------------------------------------------------------------------------

 

ARTICLE XX.

 

RIGHTS UPON TERMINATION

 

Section 2001. Improvements. It is the intent of this Lease Agreement that the
Leased Premises, including without limitation all improvements and Equipment,
shall be and remain the property of Authority both during the entire Term of
this Lease Agreement, subject to Tenant’s leasehold estate, and after the
expiration of the Term.

 

Section 2002. Excluded Property. Upon expiration or earlier termination of this
Lease Agreement, Tenant shall remove all of Tenant’s Excluded Property from the
Leased Premises within sixty (60) days after the expiration or sooner
termination and make all necessary or appropriate repairs to the Leased Premises
resulting from such removal so as to restore the Leased Premises to the
condition of said Leased Premises at the time such property was installed,
ordinary wear and tear excepted. If Tenant fails to remove all or any portion of
the Excluded Property within the aforesaid sixty (60) day period, the Authority
may thereafter elect to remove the Excluded Property (or any part thereof) at
Tenant’s expense or elect to deem such Excluded Property or any part thereof as
abandoned by Tenant to the Authority.

 

84

--------------------------------------------------------------------------------


 

ARTICLE XXI.

 

ASSIGNMENT AND SUBLETTING; RIGHT OF FIRST REFUSAL
AND LEASE OF AVAILABLE SPACE

 

Section 2101. Subleases and Assignments.

 

(A)  Tenant shall not assign this Lease Agreement or any part thereof in any
manner whatsoever or assign any of the privileges recited herein without the
prior written consent of the Authority; provided, however that the Authority
will not unreasonably withhold its consent to an assignment of this Lease
Agreement if: (i) Tenant and the proposed assignee can demonstrate to the
reasonable satisfaction of the Authority that the assignee can and shall perform
each and every obligation and condition of Tenant under the terms of this Lease
Agreement; (ii) the proposed assignee’s use of and the business that the
proposed assignee proposes to conduct at the Leased Premises shall be only as
provided in Section 206(A) above; (iii) the proposed assignee demonstrates to
the reasonable satisfaction of the Authority that the proposed assignee will be
able to obtain, in a timely manner, all certificates, licenses and permits from
all Governmental Entities, required or appropriate to enable the proposed
assignee to carry on the proposed assignee’s proposed business at the Leased
Premises and to enable the proposed assignee to assume Tenant’s obligations
under this Lease Agreement, including without limitation a “repair station
certificate” as required under 14 CFR Part 145 (the “145 Certificate”) and an
air quality permit from the applicable Governmental Entities; (iv) the proposed
assignee assumes Tenant’s then existing contracts and agreements with Tenant’s
customers with respect to the Leased Premises if such assumption does not
violate any of those contracts or agreements; (v) the proposed assignee shall
have submitted to the Authority a current financial statement for the proposed
assignee, audited by a certified public accountant, showing that the
then-current net worth for the proposed assignee is not less than $100 million;
(vi) no Event of Default by Tenant under this Lease has then occurred and is
then continuing; and (vii) the proposed assignee shall assume the obligations of
Tenant under this Lease by executing, acknowledging and delivering to the
Authority, before the effective date of such assignment, a written assumption
agreement in form and substance reasonably satisfactory to the Authority. In the
event of an assignment consented to by the Authority, if that assignment and the
assignee meet the criteria under subsections (i) through (vii) above, Tenant
shall not remain liable to the Authority to perform all of the obligations of
Tenant hereunder upon failure of the assignee to perform the same.

 

Section 2102. Subletting. Tenant may, without the Authority’s consent, enter
into short­ term subleases of portions of its Occupied Space within the Leased
Premises from time to time, as long as (a) the portions of the Occupied Leased
Premises that are being subleased by Tenant, at any particular time, do not
exceed in the aggregate more than fifty percent (50%) of Tenant’s Occupied space
as of that time, (b) any such sublease shall not be for a term of more than
twelve (12) consecutive months, and (c) Tenant shall promptly provide the
Authority with written notice of such subletting (and such other information as
the Authority shall reasonably request in connection therewith) upon Tenant’s
entering into any such sublease. Except as provided in the preceding sentence,
Tenant shall not sublease or permit any part of the Leased Premises to be
occupied by others without the prior written consent of Authority, which consent
may be withheld or granted in the Authority’s sole and absolute discretion. In
the event of a sublease, Tenant shall remain liable to the Authority to perform
all of the obligations of Tenant hereunder upon failure of the subtenant to
perform the same. To the extent the Authority’s consent to a subletting is
required as described above, the Authority will not unreasonably withhold its
consent to a sublease if: (i) Tenant and the proposed subtenant can demonstrate
to the reasonable satisfaction of the Authority that the subtenant can and shall
perform each and every obligation and condition of Tenant

 

85

--------------------------------------------------------------------------------


 

under the terms of this Lease Agreement; (ii) the proposed subtenant’s use of
and the business that the proposed subtenant proposes to conduct at that portion
of the Leased Premises that the subtenant shall be subleasing from Tenant shall
be only as provided in Section 206(A) above; (iii) the proposed subtenant
demonstrates to the reasonable satisfaction of the Authority that the proposed
subtenant will be able to obtain, in a timely manner, all certificates, licenses
and permits from all Governmental Entities, required or appropriate to enable
the proposed subtenant to carry on the proposed subtenant’s proposed business at
the Leased Premises and to enable the proposed subtenant to sublease that
portion of the Leased Premises from Tenant, including without limitation a
“repair station certificate” as required under 14 CFR Part 145 (the “145
Certificate”) and an air quality permit from the applicable Governmental
Entities; (iv) no Event of Default by Tenant under this Lease has then occurred
and is then continuing; and (v) the form and substance of the proposed
subtenant’s sublease shall be reasonably satisfactory to the Authority. The
subtenant shall not assign or sublease its sublease except with the prior
written approval of the Authority, which may be withheld or granted in the
Authority’s sole and absolute discretion; and any sublease shall contain a
clause to this effect. If a subletting of all or a portion of the Leased
Premises is permitted as described in the first sentence of this Section or is
otherwise permitted by the Authority, Tenant shall be obligated for any breach
by the subtenant or the subtenant’s Employees, agents, contractors or Invitees,
of the Tenant’s obligations and covenants under this Lease.

 

Section 2103. Payments from Assignees, Subtenants or Occupants. If the Leased
Premises are sublet or occupied by someone other than Tenant pursuant to
Section 2102, all rental and other amounts payable to Tenant by such subtenant
or other occupant shall either be included in Tenant’s “Gross Sales”, or shall
be deducted from Tenant’s costs and expenses, for purposes of calculating the
Percentage Rent to which the Authority is entitled.

 

Section 2104. Mortgages Prohibited. Tenant hereby agrees that there shall be no
leasehold lien, mortgage, security interest, claim, charge or other encumbrance
granted or permitted by Tenant in or on the Land, the Facilities, the Leased
Premises or Tenant’s leasehold estate. However, the preceding sentence shall not
be deemed to restrict Tenant from collaterally assigning or granting a security
interest in Tenant’s Excluded Property to a third party lender, if the
collateral assignment or grant of security interest is being granted by Tenant
in the ordinary course of obtaining financing for the day-to-day operation of
Tenant’s Business at the Leased Premises.

 

86

--------------------------------------------------------------------------------


 

ARTICLE XXII.

 

GENERAL PROVISIONS

 

Section 2201. Non-Interference with Operation of Airport. Tenant, by accepting
this Lease Agreement, expressly agrees for itself and its successors and assigns
that it will not make use of the Leased Premises in any manner that might
interfere with the landing and taking off of aircraft at the Airport or
otherwise might constitute a hazard to the landing and taking off of aircraft at
the Airport. If this covenant is breached, the Authority reserves the right to
enter upon the Leased Premises, and cause the abatement of any interference at
the expense of Tenant. The Authority shall maintain and keep in repair the
Airport landing areas, including taxiways and aircraft parking Aprons.

 

Section 2202. Binding Upon Successors and Assigns; No Intent to Benefit Third
Parties. All of the terms and conditions of this Lease Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns. Except as otherwise expressly provided in this Lease
Agreement, the provisions of this Lease Agreement are not intended to, and shall
not, benefit any Person other than the parties to this Lease Agreement, and the
provisions hereof are not intended to, and shall not create any third party
beneficiary right in any Person.

 

Section 2203. Entire Agreement; Amendments. This Lease Agreement, the Exhibits
and Addenda referred to herein which form a part of this Lease Agreement,
contain the entire understanding of the parties hereto with respect to the
subject matter hereof. There are no representations, promises, warranties,
covenants or undertakings of the parties other than those expressly set forth or
provided for herein or therein. Upon the Commencement Date, this Lease Agreement
supersedes all prior agreements and understandings between the parties with
respect to the transactions contemplated by this Lease Agreement. No provision
of this Lease Agreement may be amended except in a writing signed by both
parties, and no such amendment shall extend to anything other than the specific
subject matter thereof.

 

Section 2204. Waiver. The party for whose benefit a warranty, representation,
covenant or condition is intended may in writing waive any inaccuracies in the
warranties and representations contained in this Lease Agreement or waive
compliance with any of the covenants or conditions contained herein and so waive
performance of any of the obligations of the other party hereto and any defaults
hereunder; provided, however, that such waiver must be in writing, and shall not
affect or impair the waiving party’s rights with respect to any other warranty,
representation, condition or covenant or any default hereunder, nor shall any
waiver constitute a continuing waiver.

 

Section 2205. Section Headings.  The Section headings contained herein are for
convenience of reference and are not intended to define or limit the scope of
any provision of this Lease Agreement.

 

Section 2206. Governing Law; Interpretation. This Lease Agreement and all
transactions contemplated hereby shall be governed, construed and enforced in
accordance with the Laws of the State of Indiana, and shall be treated in all
respects as a State of Indiana contract, without regard to any state’s Laws
related to choice or conflict of laws. The terms and conditions of this Lease
Agreement represent the results of bargaining and negotiations between the
parties, each of which has been represented by counsel of its own selection, and
neither of which has acted under duress or compulsion, whether legal, economic,
or otherwise, and represent the results of a combined draftsmanship effort. The
terms and conditions hereof shall be interpreted and construed in accordance
with their usual and customary meanings and the parties hereby expressly waive
and disclaim any rule of law or procedure requiring

 

87

--------------------------------------------------------------------------------


 

otherwise, specifically including but not limited to any rule of law to the
effect that ambiguous or conflicting terms or conditions shall be interpreted or
construed against the party who (or whose counsel) prepared this Lease Agreement
or any earlier draft hereof. As used in this Lease, a reference to a “business
day” means any day other than a Saturday, Sunday or a national holiday. Except
as otherwise expressly provided in this Lease, any reference to “days” shall
mean calendar days rather than “business days”.

 

Section 2207. Relationship. Nothing contained in this Lease shall be deemed to
constitute a partnership, joint venture, agency, or any other relationship
between the Authority and Tenant, other than the relationship of landlord and
tenant.

 

Section 2208. Notices. Whenever any notice, consent, approval, or payment is
required by this Lease Agreement to be made; given or transmitted to the parties
hereto, that notice or payment shall be enclosed in an envelope with sufficient
postage attached to insure delivery and deposited in the United States Mail,
certified or registered mail, or shall be sent via nationally recognized
overnight courier service (e.g., Federal Express), or shall be hand delivered,
in any event addressed to:

 

(a)   If to the Authority:

Indianapolis Airport Authority

 

7800 Col. H. Weir Cook Memorial Drive

 

Suite 100

 

Indianapolis, IN 46241-4941

 

Attention: Executive Director

 

 

(b)   If to Tenant:

AAR Aircraft Services, Inc.

 

2825 West Perimeter Road

 

Indianapolis, Indiana 46241

 

Attention: General Manager

 

or to such other or different address as either party shall by written directive
designate in the manner herein provided. Any notice, consent, approval or
payment, if mailed or otherwise delivered as provided above, shall be deemed to
have duly and properly given on the date service if delivered personally, or, if
mailed, on the second business day after such notice is deposited in the United
States Mail, or on the first business day following deposit with a nationally­
recognized overnight courier service.

 

Section 2209. Counterparts. This Lease Agreement may be simultaneously executed
in two or more counterparts, and by each of the parties on separate
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument.

 

Section 2210. Exculpation of Directors and Officers; Limited Liability. No
recourse under or upon any obligation, covenant or agreement contained in this
Agreement shall be had against any trustee, officer, director or employee,
present or future, of either party or of any successor thereto, either directly
or through that party by the enforcement of any assessment or by any legal or
equitable proceeding or by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement and the obligations hereby
secured are solely corporate or organizational obligations, and that no personal
liability whatever shall attach to or be incurred by such officers, directors or
employees of either party, or of any successor thereto, or any of them, under or
by reason of any of the obligations, covenants or agreements contained in this
Agreement, or implied therefrom; and that any and all personal liability of
every name and nature, and any and all right and claims against every such
officer,

 

88

--------------------------------------------------------------------------------


 

director or employee, whether arising at common law or in equity, or created by
statute or constitution, are hereby expressly released and waived as a condition
of, and as a part of the consideration for, the execution of the Agreement.
However, nothing in this Section shall be deemed to waive or release, or limit
the personal liability of any trustee, officer, director or employee, past or
future, of either party or of any successor thereto, to the extent such Person
has any personal liability under applicable Law (such as, by way of example
only, personal liability for fraudulent statements or criminal conduct),

 

Section 2211, Covenants Concerning the Other Lease Agreements and Bond Issues.
During the Term, except as provided in this Lease Agreement, the Authority shall
not take any action to terminate the Site and Facilities Lease Agreement, the
Commission Lease Agreement or the ITFA Lease Agreement (collectively, the “Other
Lease Agreements”) and shall not take any action or omit to take any action
which would constitute a default by it as tenant under the Other Lease
Agreements if, as a result thereof, the landlord under the Other Lease
Agreements would be entitled to terminate Tenant’s right to possession of the
Leased Premises. Except as provided in this Lease Agreement, the Authority shall
not amend, modify or supplement the Other Lease Agreements, the Tenancy in
Common Agreement or any of the Bond Issues, in any way which will adversely
affect Tenant’s leasehold rights and interests under this Lease Agreement
without the prior written consent of Tenant, which consent will not be
unreasonably withheld, conditioned or delayed. Tenant understands that the
Authority may apply all or a portion of the Rentals to pay debt service on the
Special Facility Bonds or the other Bond Issues. Nothing in this Lease is
intended to make Tenant responsible for the debt service on the Special Facility
Bonds or other Bond Issues. The Authority acknowledges that the Tenant shall
have no responsibility whatsoever for payment of debt service on the Special
Facility Bonds or other Bond Issues, or for any other payments related to the
Special Facility Bonds or the other Bond Issues that are not expressly provided
for in this Lease Agreement. The Authority shall (a) give prompt written notice
to Tenant of the receipt by the Authority of any written notice claiming any
default by the Authority in the performance or observance of any of the terms,
covenants or conditions on the part of the Authority to be performed or observed
under any of the Other Lease Agreements, the Tenancy in Common Agreement or any
of the Bond Issues, (b) give prompt written notice of the receipt by the
Authority of any written notice of termination of the Other Lease Agreements,
the Tenancy in Common Agreement or any of the Bond Issues, and (c) promptly
cause a copy of each such written notice received by the Authority to be
delivered to Tenant; and to the extent such notices received by the Authority or
any information contained therein is confidential or non-public information,
Tenant shall maintain the confidentiality of such notices and information.

 

89

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A -

Land

Exhibit B -

Description of Portion of Facilities to Be Leased to Tenant

Exhibit B-1/B-40

Drawing Showing Location and Square Footage of Leased Premises Within Facilities

Exhibit C -

Permitted Encumbrances

Exhibit D -

Restricted Aircraft Parking Area

Exhibit E -

Not Applicable

Exhibit F -

Not Applicable

Exhibit G -

Not Applicable

Exhibit H -

Authority Permits

Exhibit I -

Apron

Exhibit J -

Gross Sales/Operating Profit Illustrative Model

Exhibit K -

Operating Rules

Exhibit L -

Airport Security Agreement

 

90

--------------------------------------------------------------------------------

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed as of the date first mentioned above at Indianapolis, Indiana.

 

 

ATTEST

 

“TENANT”

 

 

 

 

 

AAR AIRCRAFT SERVICES, INC., an Illinois corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Printed:

 

 

 

Title:

 

STATE OF INDIANA

)

 

 

) SS:

 

COUNTY OF MARION

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
                        and                       , the                        
and                              of AAR Aircraft Services, Inc., an Illinois
corporation, and acknowledged the execution of the foregoing instrument as such
officer acting for and on behalf of said entity.

 

WITNESS my hand and Notarial Seal this             day of              , 2014.

 

 

 

 

 

Signature

 

 

 

 

 

Printed

Notary Public

 

 

My Commission Expires:

My County of Residence:

 

 

 

 

 

 

91

--------------------------------------------------------------------------------


 

INDIANAPOLIS AIRPORT AUTHORITY

 

 

By:

 

 

 

 

 

 

Michael W. Wells, President

 

Date

 

 

 

 

Attest:

 

 

 

 

 

 

 

Alfred R. Bennett, Secretary

 

 

 

Signed under authority provided in IAA Resolution 6-2013

 

 

STATE OF INDIANA

)

 

 

) SS:

 

COUNTY OF MARION

)

 

 

Before me, a Notary Public in and for said County and State, personally appeared
Michael W. Wells, President and Alfred R. Bennett, Secretary, respectively, of
the Indianapolis Airport Authority, and acknowledged the execution of the
foregoing instrument as such officers acting for and on behalf of the
Indianapolis Airport Authority.

 

WITNESS my hand and Notarial Seal this             day of               , 2014.

 

 

 

 

 

Signature

 

 

 

 

 

Printed

Notary Public

 

 

My Commission Expires:

My County of Residence:

 

 

92

--------------------------------------------------------------------------------
